Exhibit 10.1

 

AMENDMENT NO. 2 TO REVOLVING CREDIT AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of October 23, 2018 (the “Effective Date”) among
the following:  (i) Echo Global Logistics, Inc., a Delaware corporation
(“Echo”); (ii) Command Transportation, LLC, a Delaware limited liability company
(“Command” and together with Echo, collectively, the “Loan Parties”); (iii) the
Lenders (as hereinafter defined) party hereto; and (iv) PNC Bank, National
Association, as the administrative agent (the “Agent”).

 

RECITALS:

 

A.            The Loan Parties, the Agent and the financial institutions from
time to time party thereto (each a “Lender” and collectively, the “Lenders”) are
parties to the Revolving Credit and Security Agreement, dated as of June 1, 2015
(as amended by that certain Amendment No. 1 to Credit Agreement, dated as of
December 10, 2015, by and among the Loan Parties, the Lenders party thereto and
the Agent, and as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”).

 

B.            In accordance with Section 2.24 of the Credit Agreement, the
Borrowers have notified the Agent of its request to increase the Maximum
Revolving Advance Amount to $350,000,000 and certain of the Lenders (each, an
“Incremental Revolving Credit Lender”) are willing to increase their applicable
Revolving Commitment in connection therewith, subject to the terms and
conditions set forth in the Credit agreement and herein.

 

C.            The Loan Parties, the Agent and the Lenders party hereto
(constituting the “Required Lenders”) also desire to amend the Credit Agreement
to modify certain provisions thereof.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Loan Parties, the Agent and the Lenders agree as
follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

 

Section 2.  Amendments. Subject to the satisfaction or waiver of the conditions
set forth in Section 4 below, and in reliance on the representations and
warranties contained in Section 5.1 below, the Credit Agreement is hereby
amended to (i) delete the bold, red stricken text (indicated textually in the
same manner as the following example: stricken text), and (ii) to add the bold,
blue, underlined text (indicated textually in the same manner as the following
example: added text), in each case as set forth in the Credit Agreement attached
as Exhibit A hereto.

 

Section 3. Incremental Revolving Credit Commitments.

 

3.1          Each of the undersigned Lenders, the Agent and the Loan Parties
acknowledges and agrees that upon the execution by each Incremental Revolving
Credit Lender of this Amendment and the occurrence of the Effective Date, the
increased amount of each Incremental Revolving Credit Lender’s Revolving
Commitment (collectively, the “Incremental Revolving Credit Commitments”) is set
forth on Schedule I hereof opposite such Incremental Revolving Credit Lender’s
name and the aggregate Revolving Commitment of Lender is set forth on Schedule
II hereto.

 

--------------------------------------------------------------------------------



 

3.2          Upon the Effective Date, each Revolving Lender will automatically
and without further act be deemed to have assigned to each Incremental Revolving
Credit Lender, and each such Incremental Revolving Credit Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations under the Credit Agreement in outstanding
Letters of Credit and Swing Loans (if any) such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding (i) participations under the Credit Agreement in
Letters of Credit and (ii) participations under the Credit Agreement in Swing
Loans held by each Revolving Lender (including each such Incremental Revolving
Credit Lender) will equal such Lender’s Commitment Percentage.

 

Section 4.  Conditions Precedent.  This Amendment shall only become effective
upon the date on which each of the following conditions precedent shall have
been satisfied (or waived by the Agent in its sole discretion):

 

(i)            this Amendment shall have been executed by the Loan Parties, the
Agent, the Incremental Revolving Credit Lenders and the Required Lenders, and
counterparts hereof as so executed shall have been delivered to the Agent;

 

(ii)           the appropriate Note for the account of each Incremental
Revolving Credit Lender that has requested the same at least two Business Days
in advance of the Effective Date shall have been executed by the Borrowers and
delivered to the Agent;

 

(iii)          all representations and warranties of the Loan Parties contained
herein, the Credit Agreement or in the Other Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made;

 

(iv)          the Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the Agent)
in connection with the preparation, negotiation and effectiveness of this
Amendment and  any other amounts due and payable by the Loan Parties under the
Credit Agreement on or prior to the date hereof;

 

(v)           the Agent shall have received an opinion of counsel from Winston &
Strawn LLP, counsel for the Loan Parties, in form and substance satisfactory to
the Agent;

 

(vi)          the Agent shall have received a Borrowing Base Certificate that
calculates the Borrowing Base as of the end of August 2018;

 

(vii)         the Agent shall have received (a) a copy of the resolutions, in
form and substance satisfactory to the Lender, of the Board of Directors or
Managers, as applicable, of each Loan Party, authorizing the execution, delivery
and performance of this Amendment, (b) a certificate of the Secretary or
Assistant Secretary, Managers or Members, as applicable, of each Loan Party, as
to the incumbency and signature of the officers, Managers or Members of such
Loan Party, executing this Amendment, together with evidence of the incumbency
of such Secretary or Assistant Secretary, Managers or Members, as applicable,
and (c) a certificate of the Secretary or Assistant Secretary, Managers or
Members, as applicable, of each Loan Party as to the Certificate of Formation or
Certificate of Incorporation, as applicable, of such Loan Party, and as to the
Bylaws or Operating Agreement, as applicable, of such Loan Party;

 

--------------------------------------------------------------------------------



 

(viii)        the Agent shall have received a good standing certificate for each
Loan Party dated not more than twenty (20) days prior to the Closing Date,
issued by the Secretary of State of the State of Delaware;

 

(ix)          the Agent shall have received certificates evidencing the Loan
Parties’ liability and property insurance policies, together with additional
insured and lender loss payable endorsements naming Agent as additional insured
and lender loss payee, as applicable;

 

(x)           the Agent shall have received a Certificate of Beneficial
Ownership for each Legal Entity Customer in form and substance reasonably
satisfactory to the Agent, certifying, among other things, (A) the Beneficial
Owner of such Legal Entity Customer or (B) the relevant exemption applicable to
such Loan Party, as applicable;

 

(xi)          the Agent shall have received searches of Uniform Commercial Code
filings in the jurisdiction of organization of each Loan Party, and copies of
the financing statements on file in such jurisdictions showing that no Liens are
reflected in such searches on the assets of such Loan Party, other than, in each
case, Permitted Encumbrances;

 

(xii)         the Agent shall have received the cash flow projections, projected
statements of operations and projected balance sheets of the Borrowers, as of
the Effective Date, for the period commencing on the Effective Date and ending
on, and including, December 31, 2019 (on a quarter by quarter basis), which such
projections shall have been prepared in good faith based upon GAAP and
materially consistent with the historical audited financial statements of the
Borrowers and upon assumptions that the Borrowers believe to be reasonable at
the time made;

 

(xiii)        the Agent shall have received a certificate, dated as of the
Effective Date, of a Responsible Officer of the Borrower Agent, certifying that
(A) the conditions set forth in Section 4(iii) have been satisfied, (B) none of
the Loan Parties nor any of their respective Restricted Subsidiaries are the
subject of any pending or threatened litigation, arbitration, actions or
proceedings that could reasonably be expected to have a Material Adverse Effect,
and (C) the Loan Parties are not required to obtain the Consent of any
Governmental Body or any other Person to consummate this Amendment, other than
(1) those Consents that have been duly obtained, made or compiled prior to the
Effective Date and that are in full force and effect or (2) those Consents that
the failure to have obtained would not have, or could not reasonably be expected
to have, a Material Adverse Effect; and

 

(xiv)        the Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

Section 5.  Miscellaneous.

 

5.1          Representations and Warranties.   Each Loan Party, by signing
below, hereby represents and warrants to the Agent and the Lenders that:

 

(i)            each Loan Party has the legal power and authority to execute and
deliver this Amendment;

 

(ii)           the officers executing this Amendment on behalf of each Loan
Party have been duly authorized to execute and deliver the same and bind such
Loan Party with respect to the provisions hereof;

 

--------------------------------------------------------------------------------



 

(iii)          the execution and delivery hereof by each Loan Party and the
performance and observance by each Loan Party of the provisions hereof do not
(x) violate or conflict with (A) the Organizational Documents of any Loan Party
or (B) any law applicable to any Loan Party, except in the case of this clause
(B), as would not reasonably be expected to have a Material Adverse Effect, or
(y) result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against such
Loan Party;

 

(iv)          no Default or Event of Default exists under the Credit Agreement,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof;

 

(v)           no Loan Party has any claim or offset against, or defense or
counterclaim to, any obligations or liabilities of such Loan Party under the
Credit Agreement or any Other Document;

 

(vi)          this Amendment constitutes a valid and binding obligation of each
Loan Party in every respect, enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies; and

 

(vii)         each of the representations and warranties set forth in Article V
of the Credit Agreement is true and correct in all material respects as of the
date hereof, except to the extent that any thereof expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of the date when made.

 

5.2          Credit Agreement Unaffected.  Each reference to the Credit
Agreement or in any Other Document shall hereafter be construed as a reference
to the Credit Agreement as amended hereby.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.  This Amendment is an Other
Document.

 

5.3          Entire Agreement.  This Agreement, together with the Credit
Agreement and the Other Documents integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

5.4          Counterparts  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

5.5          Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
LOAN PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT
THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

5.6          JURY TRIAL WAIVER.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,

 

--------------------------------------------------------------------------------



 

PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS,
WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

ECHO GLOBAL LOGISTICS, INC., as a Borrower

 

 

 

 

By:

/s/ Kyle L. Sauers

 

 

Name: Kyle L. Sauers

 

 

Title: Secretary

 

 

 

COMMAND TRANSPORTATION, LLC, as a Borrower

 

 

 

 

By:

/s/ Kyle L. Sauers

 

 

Name: Kyle L. Sauers

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the Agent and as a Lender

 

 

 

 

By:

/s/ Michael Panik

 

 

Name: Michael Panik

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA,

 

as a Lender

 

 

 

 

By:

/s/ Ciara Bochenek

 

 

Name: Ciara Bochenek

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ David Miller

 

 

Name: David Miller

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name: Jason Hoefler

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Helen D. Davis

 

 

Name: Helen D. Davis

 

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT A

 

REVOLVING CREDIT

 

AND

 

SECURITY AGREEMENT
(AS AMENDED BY AMENDMENT NO. 2 ON OCTOBER 23, 2018)

 

PNC BANK, NATIONAL ASSOCIATION
(AS AGENT)

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

BANK OF AMERICA, N.A.

 

AND

 

JPMORGAN CHASE BANK, N.A.

(EACH AS A CO-SYNDICATION AGENT)

 

WITH

 

ECHO GLOBAL LOGISTICS, INC.
(AS BORROWING AGENT)

 

AND

 

THE OTHER BORROWERS PARTY HERETO

 

JUNE 1, 2015

 

PNC CAPITAL MARKETS LLC,

BANK OF AMERICA, N.A. AND

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC., AND

CREDIT SUISSE SECURITIES (USA) LLC
(EACH AS A JOINT LEAD ARRANGER AND JOINT BOOKRUNNER)

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

1.1

Accounting Terms

1

1.2

General Terms

2

1.3

Uniform Commercial Code Terms

39

1.4

Certain Calculations

3940

1.5

Certain Matters of Construction

3940

1.6

Successor LIBOR Rate Index

41

 

 

 

ARTICLE II.

ADVANCES, PAYMENTS

4042

 

 

 

2.1

Revolving Advances

4042

2.2

Procedure for Revolving Advance Borrowings

4042

2.3

Swing Loans

4345

2.4

Disbursement of Advance Proceeds

4446

2.5

Making and Settlement of Advances

4446

2.6

Maximum Advances

4648

2.7

Manner and Repayment of Advances

4648

2.8

Repayment of Excess Advances

4749

2.9

Statement of Account

4749

2.10

Letters of Credit

4749

2.11

Issuance of Letters of Credit

4850

2.12

Requirements For Issuance of Letters of Credit

4850

2.13

Disbursements, Reimbursement

4850

2.14

Repayment of Participation Advances

5052

2.15

Documentation

5052

2.16

Determination to Honor Drawing Request

5153

2.17

Nature of Participation and Reimbursement Obligations

5153

2.18

Indemnity

5254

2.19

Liability for Acts and Omissions

5254

2.20

Payment of Obligations

5456

2.21

Reduction of Maximum Revolving Advance Amount; Prepayments

5456

2.22

Use of Proceeds

5557

2.23

Defaulting Lender

5557

2.24

Increase in Maximum Revolving Advance Amount

5860

 

 

 

ARTICLE III.

INTEREST AND FEES

6163

 

 

 

3.1

Interest

6163

3.2

Letter of Credit Fees

6163

3.3

Facility Fee

6265

3.4

Fee Letters and Certain Other Fees

6365

3.5

Computation of Interest and Fees

6365

3.6

Maximum Charges

6365

3.7

Increased Costs

6365

3.8

Basis For Determining Interest Rate Inadequate or Unfair

6466

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.9

Capital Adequacy

6567

3.10

Taxes

6668

3.11

Replacement of Lenders

6870

3.12

Mitigation of Circumstances

6971

 

 

 

ARTICLE IV.

COLLATERAL: GENERAL TERMS

6971

 

 

 

4.1

Security Interest in the Collateral

6971

4.2

Perfection of Security Interest

6971

4.3

Preservation of Collateral

6972

4.4

Ownership of Collateral

7072

4.5

Defense of Agent’s and Lenders’ Interests

7072

4.6

[Reserved]

7072

4.7

Books and Records

7072

4.8

[Reserved]

7173

4.9

Compliance with Laws

7173

4.10

Receivables

7173

4.11

[Reserved]

7375

4.12

Exculpation of Liability

7375

4.13

Release of Lien Upon Permitted Disposition of Collateral

7476

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

7476

 

 

 

5.1

Authority

7476

5.2

Formation and Qualification

7476

5.3

Survival of Representations and Warranties

7577

5.4

Tax Returns

7577

5.5

Financial Statements

7577

5.6

[Reserved]

7678

5.7

Environmental Compliance

7678

5.8

No Litigation, Violation or Default

7678

5.9

[Reserved]

7880

5.10

Licenses and Permits

7880

5.11

[Reserved]

7880

5.12

No Default

7880

5.13

[Reserved]

7880

5.14

No Labor Disputes

7880

5.15

Margin Regulations

7880

5.16

Investment Company Act

7880

5.17

Disclosure

7880

5.18

Certificate of Beneficial Ownership

81

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

7981

 

 

 

6.1

[Reserved]

7981

6.2

Preservation of Existence

7981

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.3

Payment of Liabilities, Including Taxes Violations

7981

6.4

Maintenance of Insurance

7981

6.5

[Reserved]

8082

6.6

Keeping of Records and Books of Account

8082

6.7

Compliance with Laws

8082

6.8

Environmental Matters

8082

6.9

Standards of Financial Statements

8082

6.10

Anti-Terrorism Laws

8082

6.11

Additional Loan Parties; Additional Collateral: Further Assurances

8083

6.12

Designation of Subsidiaries

8183

6.13

Keepwell

8284

6.14

Freight Payables

8284

6.15

Bonds

8284

6.16

Fixed Charge Coverage Ratio

8284

6.17

Post-Closing Obligations

8284

6.18

Certificate of Beneficial Ownership and Other Additional Information

85

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

8285

 

 

 

7.1

Merger, Consolidation, Acquisition and Sale of Assets

8385

7.2

Creation of Liens

8587

7.3

[Reserved]

8790

7.4

Investments

8890

7.5

[Reserved]

8992

7.6

[Reserved]

8992

7.7

Distributions, etc.

8992

7.8

Indebtedness

9093

7.9

Amendment of Certain Documents; Line of Business

9395

7.10

Transactions with Affiliates

9395

7.11

Change of Name or Jurisdiction of Incorporation; Change of Fiscal Year

9396

7.12

[Reserved]

9496

7.13

[Reserved]

9496

7.14

Compliance with ERISA

9496

7.15

Prepayments of Indebtedness

9497

7.16

Limitation on Certain Restrictive Agreements

9597

7.17

Hedging Transactions

9598

7.18

No Agency Relationship

9698

 

 

 

ARTICLE VIII.

CONDITIONS PRECEDENT

9699

 

 

 

8.1

Conditions to Effectiveness

9699

8.2

Conditions to Each Advance

99101

 

 

 

ARTICLE IX.

INFORMATION AS TO BORROWERS

99102

 

 

 

9.1

Disclosure of Material Matters

99102

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.2

Schedules

100102

9.3

[Reserved]

100103

9.4

Litigation

100103

9.5

Material Occurrences

100103

9.6

Government Receivables

101103

9.7

Annual Financial Statements

101103

9.8

Quarterly Financial Statements

101104

9.9

Monthly Financial Statements

101[Reserved]104

9.10

Compliance Certificates

101104

9.11

Fixed Charge Coverage Ratio

102104

9.12

Adjustments for Unrestricted Subsidiaries

102104

9.13

SEC Reports

102104

9.14

Delivery of Reports

102104

9.15

Additional Information

102105

9.16

Projected Operating Budget

102105

9.17

Notice of Suits, Adverse Events

103105

9.18

ERISA Notices and Requests

103105

 

 

 

ARTICLE X.

EVENTS OF DEFAULT

104106

 

 

 

10.1

Nonpayment

104107

10.2

Breach of Representation

104107

10.3

Financial Information

104107

10.4

Judicial Actions

104107

10.5

Noncompliance

105107

10.6

Judgments

105107

10.7

Bankruptcy

105107

10.8

Inability to Pay

105108

10.9

Lien Priority

105108

10.10

Cross Default

105108

10.11

Breach of Guaranty

106108

10.12

Change of Control

106108

10.13

Invalidity

106108

10.14

[Reserved];

106108

10.15

Reportable Compliance Event

106108

10.16

Pension Benefit Plans

106109

10.17

Invalidity of Certain Agreements, etc.

106109

 

 

 

ARTICLE XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

106109

 

 

 

11.1

Rights and Remedies

106109

11.2

Agent’s Discretion

108111

11.3

Setoff

108111

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.4

Rights and Remedies not Exclusive

108111

11.5

Allocation of Payments After Event of Default

109111

 

 

 

ARTICLE XII.

WAIVERS AND JUDICIAL PROCEEDINGS

110113

 

 

 

12.1

Waiver of Notice

110113

12.2

Delay

110113

12.3

Jury Waiver

110113

 

 

 

ARTICLE XIII.

CLOSING DATE AND TERMINATION

111113

 

 

 

13.1

Term

111113

13.2

Termination

111114

 

 

 

ARTICLE XIV.

REGARDING AGENT

112114

 

 

 

14.1

Appointment

112114

14.2

Nature of Duties

112114

14.3

Lack of Reliance on Agent and Resignation

112115

14.4

Certain Rights of Agent

114116

14.5

Reliance

114116

14.6

Notice of Default

114116

14.7

Indemnification

114116

14.8

Agent in its Individual Capacity

115117

14.9

Delivery of Documents

115117

14.10

Borrowers’ Undertaking to Agent

115117

14.11

No Reliance on Agent’s Customer Identification Program

115117

14.12

Other Agreements

115118

14.13

Collateral Matters

115118

14.14

Agency for Perfection

116119

14.15

Releases of Guarantee and Lien

117119

14.16

Intercreditor and Subordination Agreements

117119

14.17

Syndication Agent

117119

14.18

Collateral Custodian

117119

14.19

Agent May File Proofs of Claim

117120

14.20

Cash Management Products and Services and Secured Hedging Agreements

118120

 

 

 

ARTICLE XV.

BORROWING AGENCY

118120

 

 

 

15.1

Borrowing Agency Provisions

118120

15.2

Waiver of Subrogation

119121

 

 

 

ARTICLE XVI.

MISCELLANEOUS

119122

 

 

 

16.1

Governing Law

119122

16.2

Entire Understanding; Amendments

120122

16.3

Successors and Assigns; Participations; New Lenders

123125

16.4

Application of Payments

126128

 

v

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

16.5

Indemnity

126129

16.6

Notice

127129

16.7

Survival

129132

16.8

Severability

129132

16.9

Expenses

129132

16.10

Injunctive Relief

130132

16.11

Consequential Damages

130132

16.12

Captions

130132

16.13

Counterparts; Facsimile Signatures

130133

16.14

Construction

130133

16.15

Confidentiality; Sharing Information

131133

16.16

Publicity

132134

16.17

Certifications From Banks and Participants; USA PATRIOT Act

132134

16.18

Anti-Money Laundering/International Trade Law Compliance

132134

16.19

No Party Deemed Drafter

133135

16.20

Reinstatement; Certain Payments

133135

16.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

135

 

vi

--------------------------------------------------------------------------------



 

List of Exhibits and Schedules

 

Exhibits

 

 

 

Exhibit C-1

Compliance Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 2.3(a)

Swing Loan Note

Exhibit 2.24

Form of Joinder

Exhibit 5.5(b)

Financial Projections

Exhibit 8.1(i)

Solvency Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

 

Schedules

 

 

 

Commitment Schedule

 

Schedule 1.1(C)

Existing Letters of Credit

Schedule 4.4

Real Property

Schedule 4.10(c)

Chief Executive Office

Schedule 4.10(h)

Deposit and Securities Accounts

Schedule 5.1

Consents

Schedule 5.2(b)

Subsidiaries

Schedule 5.4

Federal Tax Identification Number

Schedule 5.8(b)

Litigation

Schedule 5.8(d)

ERISA Matters

Schedule 5.10

Licenses and Permits

Schedule 5.14

Labor Disputes

Schedule 6.17

Post-Closing Obligations

Schedule 7.2

Liens

Schedule 7.4

Investments

Schedule 7.8

Indebtedness

 

vii

--------------------------------------------------------------------------------


 

REVOLVING CREDIT
AND
SECURITY AGREEMENT

 

This Revolving Credit and Security Agreement, dated as of June 1, 2015, is
entered into among ECHO GLOBAL LOGISTICS, INC., a Delaware corporation (“Echo”
or “Borrowing Agent”), COMMAND TRANSPORTATION, LLC, a Delaware limited liability
company (“TargetCommand” and together with Echo and each Person joined hereto as
a borrower from time to time, collectively, the “Borrowers”, and each a
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and each individually a “Lender”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (PNC, in such
capacity, “Agent”), BANK OF AMERICA, N.A., as co-syndication agent, and JPMORGAN
CHASE BANK, N.A., as co-syndication agent.

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS.

 

1.1          Accounting Terms.  As used in this Agreement, the Other Documents
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, if any changes in accounting principles from those used in the
preparation of the most recent financial statements referred to herein are
hereafter required or permitted by the rules, regulations, pronouncements and
opinions of the Financial Account Standards Board of the American Institute of
Certified Public Accounts (or successors thereto or agencies with similar
functions) and are adopted by Borrowers with the agreement of its independent
certified public accountants and such changes result in a change in the method
of calculation of any of the financial covenants or in the related definitions
of terms used therein, the parties hereto agree to enter into negotiations in
order to amend such provisions, which amended provisions shall be acceptable to
Agent, Required Lenders and Borrowing Agent, so as to reflect such changes with
the desired result that the criteria for such Borrowers’ financial condition
with respect to any affected financial covenants hereunder shall be the same
after such changes as if such changes had not been made, provided that (a) no
change in GAAP that would affect the method of calculation of any of the
financial covenants, standards or terms shall be given effect in such
calculations until such provisions are amended, in a manner satisfactory to
Agent, Required Lenders and Borrowing Agent to accomplish the foregoing and
(b) for purposes of determining compliance with the provisions of this
Agreement, any election by Echo or any of its Restricted Subsidiaries to measure
any liability or other item of indebtedness using fair value (as permitted by
SFAS 159 or any similar provision) shall be disregarded and such determination
shall be made, and financial statements required to be delivered hereunder shall
be prepared, as if such election had not been made.

 

--------------------------------------------------------------------------------



 

1.2          General Terms.  For purposes of this Agreement the following terms
shall have the following meanings:

 

“ABL Priority Collateral” shall mean and include all right, title and interest
of, in each case with respect to each Borrower or any Guarantor granting a Lien
on such assets in favor of Agent, all of such Borrower’s or such Guarantor’s
assets, in each case whether now existing or hereafter arising or created and
whether now owned or hereafter acquired and wherever located, consisting of all
Collateral (as defined herein as of the Closing Date); provided that the term
“ABL Priority Collateral” (a) shall not include (i) identifiable proceeds of
Term Loan Priority Collateral in the form of Receivables (and all supporting
obligations relating thereto), cash and Cash Equivalents; and (ii) deposit
accounts and securities accounts solely containing proceeds of Permitted Term
Priority Indebtedness or Term Loan Priority Collateral; and (b) may, at any time
during the effectiveness of an Intercreditor Agreement with respect to any
Permitted Split Lien Indebtedness, have the meaning given to such term in such
Intercreditor Agreement, including certain other customary carveouts from the
ABL Priority Collateral acceptable to Borrower and Agent.

 

“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.

 

“Acquisition Agreement” shall mean that certain Unit Purchase Agreement, dated
as of April 20, 2015, by and among Echo, the TargetCommand, the members of the
TargetCommand, Paul Loeb, as Seller’s Representative, and Paul Loeb, in his
individual capacity, with such amendments and modifications thereto as are not
materially adverse to the interests of Agent or the Lenders.

 

“Acquisition Documents” shall mean the Acquisition Agreement, together with all
schedules and exhibits thereto, and all material agreements related thereto, and
together with such amendments and modifications thereto as are not materially
adverse to the interests of Agent or the Lenders.

 

“Adequately Refinanced” shall have the meaning set forth in Section 13.1 hereof.

 

“Administrative Agent Fee Letter” shall mean (i) prior to the Second Amendment
Closing Date, the Fee Letter, dated as of April 20, 2015, between Echo and PNC
and (ii) on and after the Second Amendment Closing Date, the Facility Fee
Letter.

 

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
Swing Loans.

 

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

 

“Affiliate” of any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

--------------------------------------------------------------------------------



 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
and including all joinders hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Anti-Terrorism Laws” shall mean all economic sanctions, laws, executive orders,
and implementing regulations as promulgated by the United States Treasury
Department’s Office of Foreign Assets Control, and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant thereto.

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on Excess Availability as applied to LIBOR Rate Loans.

 

“Applicable Margin” shall mean, initially, the rate appearing opposite the
caption “Pricing Level II”, and effective as of December 1, 2015 and thereafter
on the first Business Day of each month (each such first Business Day of the
applicable month an “Adjustment Date”), the Applicable Margin for each type of
Advance shall be adjusted, if necessary, to the applicable percent per annum set
forth in the pricing table below corresponding to the Excess Availability as of
the last day of the most recently completed month prior to the applicable
Adjustment Date:

 

 

 

 

 

Applicable Margins for
Domestic Rate Loans

 

Applicable Margins for
LIBOR Rate Loans

 

Pricing Level

 

Excess Availability

 

Revolving Advances,
Swing Loans

 

Revolving Advances

 

I

 

Greater than or equal to 6650% of the Line Cap Amount

 

0.25

%

1.25

%

II

 

GreaterLess than or equal to 33% but less than 6650% of the Line Cap Amount

 

0.50

%

1.50

%

III

 

Less than 33% of the Line Cap Amount

 

0.75

%

1.75

%

 

--------------------------------------------------------------------------------



 

“Application Date” shall have the meaning set forth in Section 2.7(b) hereof.

 

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” shall mean Bank of America, N.A.

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective of any change in such rate. 
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefited Lender” shall have the meaning set forth in Section 2.5(e) hereof.

 

“Blocked Account Agreements” shall have the meaning set forth in Section 4.10
hereof.

 

“Blocked Account” shall have the meaning set forth in Section 4.10 hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.9 hereof.

 

“Borrowing Agent” shall mean Echo.

 

--------------------------------------------------------------------------------



 

“Borrowing Base Amount” shall have the meaning set forth in Section 2.1(a)
hereof. The Borrowing Base Amount at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Agent pursuant to
Section 9.2, as adjusted to give effect to the aggregate amount of Reserves in
effect as of the date of determination.

 

“Borrowing Base Certificate” shall mean a borrowing base certificate in a form
reasonably satisfactory to Agent duly executed by a Responsible Officer of
Borrowing Agent and delivered to Agent, appropriately completed, by which such
officer shall certify to Agent the Borrowing Base Amount as of the date of such
certificate.

 

“Borrowing Base Parties” shall mean each of the Borrowers and, as of any date of
determination, each Guarantor and any other Person joined as a party to this
Agreement or any Other Document as a “Borrower” or a “Guarantor” in accordance
with Section 6.11 hereof and with respect to which, to the extent required by
Agent:  Agent has received all applicable field exams, appraisals and other
analyses with respect to the assets of such Person which are contemplated to be
included in the Borrowing Base Amount.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to Capital Lease Obligations) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) including capitalized software
expenses, that should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries, excluding (i) Permitted Acquisitions,
(ii) reinvestments of Net Cash Proceeds from dispositions or casualty events,
(iii) interest capitalized during such period, and (iv) expenditures of a Person
that are actually paid for by a third party to the extent such Person and its
Subsidiaries have not provided and are not required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other Person (whether before, during or after such period).

 

“Capitalized Lease Obligation” shall mean any Indebtedness of Echo and its
Restricted Subsidiaries represented by obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP; provided, that notwithstanding the foregoing, in no event will any lease
that would have been categorized as an operating lease as determined in
accordance with GAAP as of the Closing Date, be considered a “Capitalized Lease
Obligation” as a result of any changes in GAAP subsequent to the Closing Date.

 

“Cash Equivalents” shall mean (a) marketable obligations, maturing within 12
months after acquisition thereof, issued or unconditionally and fully guaranteed
by the United States, Canada or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States or Canada, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s;
(b) securities issued by any state of the United States, Canada or any political
subdivision of any such state or territory thereof, or any public
instrumentality thereof having, in each case having a

 

--------------------------------------------------------------------------------



 

rating of at least “A-1” from S&P or at least “P-1” from Moody’s; (c) domestic
and LIBOR certificates of deposit or bankers’ acceptances issued by any Lender
or any other bank having combined capital and surplus of not less than
$500,000,000 in the case of United States or Canadian banks; (d) overnight
demand deposits, demand deposits and time deposits (including certificates of
deposit) maturing within 12 months from the date of deposit thereof, (i) with
any office of any Lender or (ii) with a domestic office of any national or state
bank or trust company which is organized under the Laws of the United States,
Canada or any state or territory therein or the District of Columbia, which has
capital, surplus and undivided profits of at least $500,000,000; (e) open market
commercial paper, maturing within 270 days after acquisition thereof, which are
rated at least P-1 by Moody’s or A-1 by S&P; and (f) shares of any money market
or other mutual funds (i) at least 90% of whose assets comprise securities of
the types described in subsections (a) through (c) above, (ii) having net assets
in excess of $500,000,000 and (iii) having obtained from either S&P or Moody’s
the highest rating obtainable for money market funds in the United States or
Canada.

 

“Cash Management Liabilities” shall have the meaning provided in the definition
of Cash Management Products and Services.

 

“Cash Management Products and Services” shall mean agreements or other
arrangements under which any Lender or any Affiliate of a Lender provides any of
the following products or services to any Loan Party:  (a) credit cards;
(b) credit card processing services; (c) debit cards and stored value cards;
(d) purchasing cards, (e) commercial cards; (f) ACH transactions; and (g) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services. 
The indebtedness, obligations and liabilities of any Loan Party to the provider
of any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents.  The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

 

“Certificate of Beneficial Ownership” shall mean, for each Borrower that is a
Legal Entity Customer, a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

--------------------------------------------------------------------------------


 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

 

“Change of Control” shall mean the occurrence of any of the following events:
(i) any Person or group of Persons acting in concert, own(s) beneficially (as
defined in Rule 13d-3 of the SEC under the Securities and Exchange Act or any
successor provision thereto) or controls, directly or indirectly, more than
thirty five percent (35%) of the aggregate Equity Interests of Echo, or (ii) a
“change in control” as defined in any document governing Indebtedness for
borrowed money of any Borrower or any Restricted Subsidiary in excess of
$25,000,000 which gives the holder of such Indebtedness the right to accelerate
or otherwise require payment of such Indebtedness prior to the maturity date
thereof.

 

“CIP Regulations” shall have the meaning set forth in Section 14.11 hereof.

 

“Closing Date” shall mean the Business Day on which this Agreement is executed,
which shall be June 1, 2015.

 

“Closing Date Documents” shall have the meaning set forth in
Section 8.1(a) hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include, all right, title and interest of, in each
case with respect to each Borrower or any Guarantor granting a Lien on such
assets in favor of Agent, all of such Borrower’s or such Guarantor’s assets, in
each case whether now existing or hereafter arising or created and whether now
owned or hereafter acquired and wherever located, consisting of:

 

(a)                                 all Receivables and all supporting
obligations relating thereto;

 

(b)                                 all Inventory;

 

(c)                                  all cash and Cash Equivalents;

 

(d)                                 all deposit accounts and securities
accounts;

 

--------------------------------------------------------------------------------



 

(e)                                  all of such Person’s right, title and
interest in and to, whether now owned or hereafter acquired and wherever
located, (i) its respective goods and other property including, but not limited
to, all merchandise returned or rejected by Customers, relating to or securing
any of the Receivables; (ii) all of such Person’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to such Person from any Customer relating to
the Receivables; (iv) other property, including warranty claims, relating to any
goods securing the Obligations of such Person; (v) all of such Person’s contract
rights, rights of payment which have been earned under a contract right,
instruments (including promissory notes), documents, chattel paper (including
electronic chattel paper), warehouse receipts, deposit accounts, and letters of
credit; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by such Person, all real and personal
property of third parties in which such Person has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); and (ix) all supporting obligations;

 

(f)                                   all of such Person’s ledger sheets, ledger
cards, files, correspondence, records, books of account, business papers,
computers, computer software (owned by such Person or in which it has an
interest), computer programs, tapes, disks and documents relating to (a), (b),
(c), (d), or (e) of this Paragraph; and

 

(g)                                  all proceeds and products of (a), (b), (c),
(d), (e) and (f), (in whatever form, including, but not limited to:  deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds;

 

provided, however, that (a) the term “Collateral” shall not include, and the
security interests granted in Section 4.1 or under any Other Documents shall not
extend to, any Excluded Assets (except to the extent included in any Term Loan
Priority Collateral) and (b) the term “Collateral” shall include Term Loan
Priority Collateral at any time during the existence of any Permitted Split Lien
Indebtedness.

 

“Collection Accounts” shall have the meaning set forth in Section 4.10 hereof.

 

“Command” shall have the meaning set forth in the preamble to this Agreement.

 

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or 16.3(d) hereof.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances (other than Swing Loans)
under this Agreement.

 

--------------------------------------------------------------------------------



 

“Compliance Certificate” shall mean a compliance certificate to be signed by a
Responsible Officer of Borrowing Agent, in the form of Exhibit C-1 hereto.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents and the Acquisition Documents, including any Consents required under
all applicable federal, state or other Applicable Law.

 

“Consolidated EBITDA” shall mean, for a specified period, an amount determined
for Echo and its Restricted Subsidiaries on a consolidated basis equal to:

 

(a)                                 Consolidated Net Income,

 

plus

 

(b)                                 to the extent deducted in calculating
Consolidated Net Income for such period, the sum of, without duplication, all
amounts for:

 

(i)                                     depreciation and amortization
(including, without limitation, amortization of goodwill and other intangible
assets) for such period,

 

(ii)                                  Consolidated Interest Expense and
amortization or write-off of debt discount or deferred financing costs and debt
issuance costs and commissions, discounts and other fees, costs, expenses and
charges associated with Indebtedness,

 

(iii)                               consolidated income tax expense for all
federal, state, local, withholding, franchise, foreign, state single business
unitary and similar taxes on or measured by income, profits or capital,

 

(iv)                              extraordinary losses or charges,

 

(v)                                 non-cash charges, losses, or expenses (or
minus non-cash income or gain) included or deducted in calculating net income
(or loss) for such period, including, without limitation, any non-cash loss or
expense (or income or gain) due to the application of FASB ASC 815-10 regarding
hedging activity, FASB ASC 350 regarding impairment of goodwill, FASB ASC 480-10
regarding accounting for such financial instruments with debt and equity
characteristics, non-cash foreign currency exchange losses (or minus gains),
non-cash expenses deducted as a result of any grant of Equity Interests to
employees, officers or directors and expenses (or gains) on account of changes
to contingent asset purchase consideration, but excluding any non-cash loss or
expense that is an accrual of a reserve for a cash expenditure or payment to be
made, or anticipated to be made, in a future period,

 

(vi)                              non-cash compensation related expense
(including any such expense resulting from the grant of, issuance of or
re-pricing of Equity Interests to any prospective,

 

--------------------------------------------------------------------------------



 

current or former employee, officer, director or consultant, of any Loan Party,
including, without limitation, FAS123R expenses),

 

(vii)                           [Reserved],

 

(viii)                        costs, fees, expenses and charges in connection
with (a) Permitted Acquisitions, (b) Investments, (c) issuances of any Equity
Interests, (d) recapitalizations or dispositions of property and (e) payments in
respect of or adjustments to Permitted Acquisitions or permitted investments
(including, without limitation, expenses in respect of earn-out obligations
incurred, in each case, thereunder), in each case as may be permitted pursuant
to the terms of the this Agreement and the Other Documents and in each case,
whether or not ultimately consummated,

 

(ix)                              (a) costs, fees, expenses and charges in
connection with the Transactions, and (b) any expenses or other amounts deducted
in respect of purchase accounting required or permitted by GAAP in connection
with the Transactions and any Permitted Acquisitions,

 

(x)                                 any documented expenses for which a seller
party in connection with the Acquisition or any Permitted Acquisition has
indemnified any Loan Party,

 

(xi)                              any restructuring charges or reserves or
non-recurring integration costs, including any one-time costs incurred in
connection with the Acquisition or any Permitted Acquisitions after the Closing
Date and costs related to the closure and/or consolidation of facilities,
business optimization, severance, relocation costs, integration and facilities
opening costs, transition costs and other restructuring costs, in each case,
within twelve months following the date of the applicable transaction,

 

(xii)                           other unusual and non-recurring cash losses or
expenses in an aggregate amount for this clause (xii) not to exceed $5,000,000

 

plus

 

(c)                                  (i) cost savings, operating improvements or
synergies projected by Echo in good faith to be realized within twelveeighteen
(1218) months of the applicable closing date in connection with (a) the
Acquisition, (b) Permitted Acquisitions, (c) Investments, (d) issuances of any
Equity Interests, (e) recapitalizations or dispositions of property (calculated
on a Pro Forma Basis), net of the amount of actual benefits realized during such
period from such actions; provided that (1) such cost savings, operating
improvements or synergies are reasonably identifiable and quantifiable and
reflected in each Compliance Certificate delivered to Agent for any period in
which such cost savings are reflected in Consolidated EBITDA and (2) aggregate
amounts added pursuant to clause (b)(xi) and clause (c)(i) shall be subject to
an aggregate cap of 20% of Consolidated EBITDA (calculated before giving effect
to such adjustments), (ii) to the extent the related loss is not added back in
calculating Consolidated Net Income, proceeds of business interruption insurance
policies to the extent of such related loss and (iii) tax credits on account of
amortization of goodwill in connection with the Acquisition;

 

--------------------------------------------------------------------------------



 

provided, however, with respect to the calculation of Consolidated EBITDA for
all purposes under this Agreement, Pro Forma Effect will be given to
(1) Permitted Acquisitions, (2) Investments, (3) issuances of any Equity
Interests, and (4) recapitalizations or dispositions of property; and provided
further that there shall be excluded (to the extent included in Consolidated Net
Income), in determining Consolidated EBITDA for any period the income of any
Subsidiary that is converted into an Unrestricted Subsidiary during such period.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean for Echo and its
Restricted Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
minus the sum of (ii) Non-Financed Capital Expenditures plus cash taxes paid or
required to be paid to (b) the sum of all scheduled cash payments of principal
and cash interest on Indebtedness plus cash dividends and cash distributions
made in respect of Equity Interests pursuant to Section 7.7(g) and (j).

 

“Consolidated Interest Expense” shall mean with respect to any Person for any
fiscal period, (a) interest expense of such Person determined in accordance with
GAAP for the relevant period ended on such date minus (b) cash interest income
of such Person determined in accordance with GAAP for the relevant period ended
on such date.

 

“Consolidated Net Income” shall mean, for any specified period, for Echo and its
Restricted Subsidiaries on a consolidated basis, the net income (or net loss) of
Echo and its Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of Echo and its Restricted Subsidiaries, determined
on a consolidated basis and in accordance with GAAP.

 

“Consolidated Secured Leverage Ratio” shall mean the ratio of (a) the result of
(i) Funded Debt of Echo and its Restricted Subsidiaries which is secured by a
Lien less (ii) the amount of unrestricted cash and Cash Equivalents of Echo and
its Restricted Subsidiaries to (b) Consolidated EBITDA.

 

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or standard contractual indemnities. The amount of any
Contingent Obligation at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Contingent

 

--------------------------------------------------------------------------------



 

Obligation is incurred, and (y) the maximum amount for which such Person may be
liable pursuant to the terms of the instrument embodying such Contingent
Obligation, or, if not stated or determinable, the maximum reasonably
anticipated liability (assuming full performance) in respect thereof.

 

“Controlled Group” shall mean, at any applicable time, Loan Parties and each of
their respective Subsidiaries and all other corporations, trades or businesses
(whether or not incorporated) and all other entities which, together with the
Loan Parties and their respective Subsidiaries, are, or within the last six
years were, treated as a “single employer” under Section 414 of the Code.

 

“Convertible Indebtedness” shall mean (a) all Indebtedness under the Convertible
Notes (2020), (b) all Indebtedness under the Extended Convertible Notes (2020),
and (c) any other Indebtedness of any Loan Party (which may be guaranteed by any
other Loan Party) permitted to be incurred under this Agreement (including
pursuant to any exchange offer or other transaction exchanging the Convertible
Notes (2020), the Extended Convertible Notes (2020) (if any) or any other notes
evidencing any Convertible Indebtedness) that (i) matures at least 91 days after
the Termination Date, (ii) contains customary conversion rights for similar
forms of Indebtedness as of the date of issuance in the reasonable determination
of Borrowing Agent and (iii) is either (x) convertible into common stock of Echo
(and cash in lieu of fractional shares) or (y) sold as units with call options,
warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common stock of Echo; provided, that any
such Indebtedness issued in accordance with clause (b) of this definition shall
not be convertible at the option of the issuer of such Indebtedness.

 

“Convertible Notes (2020)” shall mean Echo’s unsecured 2.5% Convertible Senior
Notes due 2020 issued pursuant to that certain Indenture, dated May 5, 2015,
between Echo and U.S. Bank National Association, as trustee (the “Trustee”), as
supplemented by a First Supplemental Indenture, dated May 5, 2015, between Echo
and the Trustee, in each case, as may be amended, restated, supplemented or
other otherwise modified from time to time.

 

“Covenant Trigger Period” shall mean a period (a) commencing on the day that
(i) a Specified Default occurs or (ii) Excess Availability is less than the
greater of 10% of the Line Cap Amount and $17,500,00030,000,000 on any given
Business Day and (b) continuing until (i) such Specified Default no longer
exists andis waived or cured, or (ii) a period of thirty (30) consecutive days
has elapsed during which at all times Excess Availability is equal to or greater
than the greater of 10% of the Line Cap Amount and $17,500,00030,000,000, as
applicable.

 

“Covered Entity” shall mean (a) each Loan Party, each Loan Party’s Subsidiaries,
all pledgors of Collateral and (b) each Person that, directly or indirectly, is
in control of a Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

 

--------------------------------------------------------------------------------



 

“Customer” shall mean and include the account debtor with respect to any
Receivable, pursuant to which a Loan Party has delivered any Inventory or
performed any services.

 

“Daily LIBOR Rate”  shall mean, for any day, the greater of (a) 0.0% and (b) the
rate per annum determined by Agent by dividing (x) the Published Rate by (y) a
number equal to 1.00 minus the Reserve Percentage on such day.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment Percentage of Revolving Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified Borrowing Agent or Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon Agent’s receipt of such certification in form and substance
satisfactory to Agent; (d) has become the subject of an Insolvency Event; or (e)
has failed at any time to comply with the provisions of Section 2.5(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

 

“Designated Cash Management Liabilities” shall mean Cash Management Liabilities
designated by Borrowing Agent and the respective Lender or Affiliate of a Lender
providing such Cash Management Products and Liabilities (the “CM Provider”) in
writing to Agent as “Designated Cash Management Liabilities”.  Borrowing Agent
or CM Provider shall notify Agent of any Designated Cash Management Liabilities
and the amount of such liabilities from time to time (as agreed to by the
applicable Borrower and the CM Provider), and the amount of Designated Cash
Management Liabilities shall not at any time exceed the amount set forth in such
notice.  For the avoidance of doubt, Borrowing Agent and CM Provider may agree
to designate Cash Management Liabilities as “Designated Cash Management
Liabilities” at any time.

 

--------------------------------------------------------------------------------



 

“Designated Secured Hedging Obligations” shall mean Secured Hedging Obligations
designated by Borrowing Agent and the respective Lender or Affiliate of a Lender
providing such Secured Hedging Agreement (the “Hedging Provider”) in writing to
Agent as “Designated Secured Hedging Obligations”.  Borrowing Agent or Hedging
Provider shall notify Agent of any Designated Secured Hedging Obligations and
the amount of such liabilities from time to time (as agreed to by the applicable
Borrower and the Hedging Provider), and the amount of Designated Secured Hedging
Obligations shall not at any time exceed the amount set forth in such notice. 
For the avoidance of doubt, Borrowing Agent and Hedging Provider may agree to
designate Secured Hedging Obligations as “Designated Secured Hedging
Obligations” at any time.

 

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends or distributions in cash, or (d) is convertible into or exchangeable
for (i) Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is six months after the Term of this Agreement.  Notwithstanding
the preceding sentence, any Equity Interest that would constitute Disqualified
Equity Interest solely because the holders thereof have the right to require a
Borrower or any of its Subsidiaries to repurchase such Equity Interest upon the
occurrence of a “change of control” or an asset disposition shall not constitute
Disqualified Equity Interest if the terms of such Equity Interest provide that
such Borrower or such Subsidiary may not repurchase or redeem any such Equity
Interest pursuant to such provisions unless the Obligations have been, or will
concurrently be, Paid in Full.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Disregarded Person” shall mean any Domestic Subsidiary substantially
all of the assets of which constitute the Equity Interests (or debt) of Foreign
Subsidiaries.

 

“Domestic Rate Loan” shall mean Swing Loans and any other Advance that bears
interest based upon the Alternate Base Rate.

 

“Domestic Subsidiary” shall mean any Subsidiary other than a Foreign Subsidiary.

 

“Dominion Period” shall mean each period (a) commencing on the day that (i) a
Specified Default occurs, (ii) Excess Availability is less than the greater of
12.510% of the Line Cap Amount and $20,000,00030,000,000 for five
(5) consecutive Business Days or (iii) Excess Availability is less than the
greater of 108% of the Line Cap Amount and $17,500,00025,000,000 on any given
Business Day and (b) continuing until (i) no Specified Default exists and (ii) a
period of thirty (30) consecutive days has elapsed during which at all times
Excess Availability is equal to or greater than the greater of 12.510% of the
Line Cap Amount and $20,000,00030,000,000.

 

“Drawing Date” shall have the meaning set forth in Section 2.13(b) hereof.

 

“Echo” shall have the meaning set forth in the preamble to this Agreement.

 

--------------------------------------------------------------------------------



 

“Eligibility Date” shall mean, with respect to each Loan Party, each pledgor of
Collateral and each Swap Obligation, the date on which this Agreement or any
Other Document becomes effective with respect to such Swap Obligation (for the
avoidance of doubt, the Eligibility Date shall be the date of the execution of
such Swap Contract if this Agreement or any Other Document is then in effect
with respect to such Loan Party or pledgor of Collateral, and otherwise it shall
be the date of execution and delivery of this Agreement and/or such Other
Document(s) to which such Loan Party or pledgor of Collateral is a party).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligible Accounts” shall mean and include with respect to the Borrowing Base
Parties, each Receivable of such Borrowing Base Party arising in the Ordinary
Course of Business and which has not been excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in its Permitted
Discretion to address the results of any field exam performed by Agent including
to reflect (i) changes after the Closing Date that could reasonably be expected
to adversely affect Agent’s ability to realize upon the Receivables,
(ii) changes after the Closing Date to reflect priority claims and liabilities
that Agent determines will need to be satisfied in connection with the
realization upon the Receivables, (iii) changes after the Closing Date to
reflect events, conditions, contingencies or risks that differ materially from
facts or events occurring and known to Agent on the Closing Date.  For the
avoidance of doubt, Eligible Accounts shall not include any Receivable that has
been acquired pursuant to a Permitted Acquisition unless, to the extent required
by Agent: (a) Agent has received all applicable field exams, appraisals and
other analyses with respect to the assets of such Person which are contemplated
to be included in the Borrowing Base Amount and (b) Agent has received all other
documentation and information with respect to such Receivables as may be
required by Agent in its Permitted Discretion.  In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash.  Eligible Accounts shall not include any Receivable if:

 

(a)                                 it arises out of a sale made by a Borrowing
Base Party to an Affiliate of any Borrowing Base Party or to a Person controlled
by an Affiliate of a Borrowing Base Party;

 

(b)                                 it is more than sixty (60) days past due or
more than one hundred twenty (120) days after its original invoice date;

 

(c)                                  it is owing by a Customer in respect of
which fifty percent (50%) or more of the Receivables from such Customer and the
Affiliates of such Customer are deemed not to be Eligible Accounts under clause
(b) above;

 

(d)                                 any covenant, representation or warranty
contained in this Agreement or any Other Document with respect to such
Receivable has been breached;

 

(e)                                  the Customer shall (i) apply for, suffer,
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present

 

--------------------------------------------------------------------------------



 

business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated bankrupt or insolvent, (vi) file
a petition seeking to take advantage of any other law providing for the relief
of debtors, or (vii) acquiesce to, or fail to have dismissed, any petition which
is filed against it in any involuntary case under such bankruptcy laws, in each
case, unless (i) such Account is supported by a letter of credit satisfactory to
the Agent in its Permitted Discretion (as to form, substance and issuer or
domestic confirming bank), that has been delivered to Agent and is directly
drawable by Agent or (ii) such Customer has received debtor-in-possession
financing sufficient as determined by Agent in its Permitted Discretion to
finance its ongoing business activities;

 

(f)                                   the sale is to a Customer resident or
organized outside the United States of America or Canada or any state or
territory thereof or the amount due from such Customer is not payable in Dollars
or, if agreed between Borrowing Agent and Agent, Canadian Dollars;

 

(g)                                  the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

(h)                                 Agent believes, in its Permitted Discretion,
that collection of such Receivable is insecure or that such Receivable may not
be paid by reason of the Customer’s financial inability to pay, provided, that
Agent shall use commercially reasonable efforts to provide not less than five
(5) Business Days’ notice to Borrowing Agent (unless an Event of Default
exists);

 

(i)                                     the Customer is the United States of
America, any state or any department, agency or instrumentality of any of them,
unless, if requested by Agent, the applicable Borrowing Base Party assigns its
right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances; provided that Receivables in an aggregate amount not in excess of
$2,500,000 shall not be excluded by operation of this clause;

 

(j)                                    it is owing by a Customer whose total
obligations owing to all Borrowing Base Parties exceed 15% of the sum of all
Eligible Accounts, to the extent of the obligations owing by such Customer in
excess of such percentage;

 

(k)                                 the Receivable is subject to any offset,
deduction, defense, dispute, credits or counterclaim or the Customer is also a
creditor or supplier of a Borrower (but, in each case, such Receivable shall
only be ineligible to the extent of such offset, deduction, defense,
counterclaim or amount);

 

(l)                                     any Borrowing Base Party has made any
agreement with any Customer for any deduction therefrom (but only to the extent
of the amount of any such deduction), except for discounts or allowances made in
the Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;

 

(m)                             such Receivable is not payable to a Borrowing
Base Party;

 

--------------------------------------------------------------------------------


 

(n)                                 such Receivable is owed by a Customer that
is a Sanctioned Person, or

 

(o)                                 such Receivable is not subject to Agent’s
perfected, first priority security interest or is subject to any Lien, other
than, in each case, a Permitted Collateral Encumbrance; provided, however, such
Receivable shall only be deemed ineligible pursuant to this clause (o) to the
extent of such Permitted Collateral Encumbrance.

 

Eligible Accounts shall include any Receivable that has been acquired pursuant
to a Permitted Acquisition, so long as, to the extent required by Agent
(a) Agent has received all applicable field exams, appraisals and other analyses
with respect to the assets of such Person which are contemplated to be included
in the Borrowing Base Amount and (b) Agent has received all other documentation
and information with respect to such Receivables as may be reasonably required
by Agent in its Permitted Discretion; provided that, prior to the date the items
above are delivered to Agent (i) 80% of the Receivables acquired in connection
with such Permitted Acquisition that would otherwise constitute Eligible
Accounts shall be included in the Borrowing Base until the date that is the 90th
day following the consummation of such Permitted Acquisition, (ii) 70% of the
Receivables acquired in connection with such Permitted Acquisition that would
otherwise constitute Eligible Accounts shall be included in the Borrowing Base
on or after the 90th day, but until the date that is the 120th day following the
consummation of such Permitted Acquisition, (iii) no such Receivables may be
included in the Borrowing Base from and after the 120th day after the
consummation of such Permitted Acquisition, and (iv) no more than 10% of
Eligible Accounts for any period may be attributable to Receivables acquired in
connection with Permitted Acquisition that are utilizing this proviso.

 

“Eligible Unbilled Accounts” shall mean and include with respect to the
Borrowing Base Parties, each Unbilled Receivable of such Borrowing Base Party
arising in the Ordinary Course of Business and that otherwise meets the
eligibility criteria set forth above for “Eligible Accounts” provided that the
Customer has not been billed, but the services giving rise to such Receivable
have been completed and such Receivable has been unbilled from the date of
performance for not more than thirty (30) days.

 

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation,  handling, or
disposal of Hazardous Substances and the rules and regulations of federal, state
and local governmental agencies and authorities with respect thereto.

 

“Equipment” shall “equipment” as defined in the Uniform Commercial Code.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act);
provided that none of the (a) Convertible Notes (2020), (b) Extended Convertible
Notes (2020) (if any), (c) notes evidencing any Convertible Indebtedness or
(d) Permitted Equity Swaps are “Equity Interests.”

 

--------------------------------------------------------------------------------



 

“Equity Issuance” shall mean the issuance by Echo of Equity Interests of
5,750,000 shares of common stock of Echo pursuant to an underwriting agreement
dated as of April 29, 2015, by and among Echo, Morgan Stanley & Co. LLC and
Credit Suisse Securities (USA) LLC, as managers of the several underwriters
named therein.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall have the meaning set forth in ARTICLE X hereof.

 

“Excess Availability” shall mean, at any time, an amount equal to (a) the lesser
of the aggregate Revolving Commitments at such time and the Borrowing Base
Amount at such time minus (b) the aggregate Revolving Exposure of all Lenders at
such time.

 

“Excluded Accounts” shall mean (a) deposit accounts containing at any time less
than $1,750,000 for each such account or $5,000,000 in the aggregate for all
such accounts, (b) securities accounts containing at any time less than
$5,000,000 for each such account or $10,000,000 in the aggregate for all such
accounts, (c) accounts used solely for disbursements, (d) any deposit account or
securities account utilized solely for cash collateral pursuant to
Section 7.2(z) and (e) those accounts utilized solely for making payroll or
employee benefit related payments, including, without limitation, for solely for
segregating 401(k) contributions or contributions to an employee stock purchase
plan or funding other employee health and benefit plans

 

“Excluded Assets” shall mean, collectively, with respect to the Loan Parties:

 

(a)                                 any lease, license, franchise, charter,
authorization, contract, agreement or other asset to which any Loan Party is a
party, and any of its rights or interest thereunder, and any other assets if and
to the extent that a security interest therein (i) (A) is prohibited by or in
violation of any law, rule or regulation applicable to such Loan Party or assets
or (B) requires any governmental or third party consent that has not been
obtained, (ii) in the case of any such lease, license, franchise, charter,
authorization, contract, agreement or other asset, is prohibited by or in
violation of a term, provision or condition of any such lease, license,
franchise, charter, authorization, contract or agreement (other than with a
Borrower or any affiliate thereof) (in each case of (i) and (ii) above, after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code);

 

(b)                                 (i) any property or assets of any Foreign
Subsidiary (including any equity interests held by such Foreign Subsidiary), or
(ii) any property or assets that would result in material adverse tax
consequences to any Loan Party as reasonably determined by Borrowing Agent;

 

(c)                                  (i) equity interests in excess of 65% of
the outstanding voting capital stock of any Foreign Subsidiary or any Domestic
Disregarded Person, and (ii) equity interests in joint ventures or any
non-wholly owned subsidiaries to the extent not permitted by the terms of such
person’s organizational or joint venture documents;

 

--------------------------------------------------------------------------------



 

(d)                                 any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act, to the extent that, and during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

 

(e)                                  (i) any leasehold interest (including any
ground lease interest) in real property, (ii) any fee interest in owned real
property with a fair market value not in excess of an amount to be agreed and
(iii) any fixtures affixed to any real property to the extent such real property
does not constitute Collateral;

 

(f)                                   any Collateral that is perfected by
“control” (other than in respect of (i) certificated pledged Collateral,
(ii) instruments, promissory notes and other evidence of indebtedness, in each
case, above an agreed threshold, (iii) other letters of credit and letter of
credit rights that constitute supporting obligations in respect of other
Collateral; and (iv) deposit accounts and securities accounts as required
pursuant to Section 4.10(d) hereof);

 

(g)                                  motor vehicles, airplanes and any other
assets subject to certificates of title, except to the extent perfection may be
achieved by filing a UCC-1 financing statement;

 

(h)                                 commercial tort claims below a threshold to
be agreed; and

 

(i)                                     those assets as to which the Agent and
Borrowing Agent reasonably agree that the cost of obtaining such a security
interest or perfection thereof is excessive in relation to the benefit to the
Lenders of the security to be afforded thereby.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Hedge Liability” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that all or a portion of the Obligations of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Obligations thereof) is or becomes illegal
under the CEA or any rule, regulation or order of the CFTC (or the application
or official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Obligation or security interest is or becomes illegal.

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Subsidiary that is prohibited by Applicable Law
existing on the Closing Date or by Applicable Law or by any contractual
obligation (other than with a Borrower or any Affiliate thereof) existing at the
time of acquisition thereof (and not in contemplation thereof) after the Closing
Date for so long as such prohibition exists, in each case from guaranteeing the
Obligations, (d) any Subsidiary which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless such consent, approval, license or authorization has been received,
(e) any Foreign Subsidiary, (f) not for profit subsidiaries and (g) any Domestic
Disregarded Person.

 

--------------------------------------------------------------------------------



 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Agent, any Lender, Participant, Swing Loan Lender, Issuer or any
other recipient or required to be withheld or deducted from a payment to such
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located or as a result of a present or
former connection between any Borrower and the jurisdiction imposing such Tax,
(c) in the case of a Foreign Lender, any withholding Tax that is imposed on
amounts payable to or for the account of such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Foreign Lender or Participant (or its assignor or
seller of a participation, if any) was entitled, immediately before such Foreign
Lender became a party hereto or designated a new lending office (or assignment
or sale of a participation), to receive additional amounts from Borrowers with
respect to such withholding tax pursuant to Section 3.10(a), (d) any Taxes
attributable to such recipient’s failure to comply with Section 3.10(e), and (e)
any withholding Taxes imposed under FATCA.

 

“Existing Agent” shall have the meaning set forth in Section 8.1(c) hereof.

 

“Existing Agreement” shall mean that certain Credit Agreement, dated as of
May 2, 2014, among Echo, the financial institutions party thereto, and PNC Bank,
National Association as administrative and collateral agent, as amended,
restated, replaced, modified or supplemented from time to time.

 

“Existing Bank of America Letters of Credit” shall mean the letters of credit
issued by Bank of America for the account of Target listed on Schedule 1.1(C).

 

“Existing Letters of Credit” shall mean collectively the Existing Bank of
America Letters of Credit and the Existing PNC Letters of Credit.

 

“Existing PNC Letters of Credit” shall mean the letters of credit issued by PNC
for the account of Echo listed on Schedule 1.1(C).

 

“Extended Convertible Notes (2020)” shall mean any portion of the Convertible
Notes (2020) that are extended (via an exchange or otherwise) for new unsecured
convertible notes of Echo with structural features substantially similar to the
Convertible Notes (2020), as reasonably determined by Echo and Agent and that
have a maturity at least one year after the maturity date of the Convertible
Notes (2020).

 

“Extended Revolving Commitment” shall have the meaning set forth in
Section 2.24(f) hereof.

 

“Extending Lender” shall have the meaning set forth in Section 2.24(f) hereof.

 

“Extension” shall have the meaning set forth in Section 2.24(f) hereof.

 

--------------------------------------------------------------------------------



 

“Facility Fee” shall mean (i) prior to the Second Amendment Closing Date,
effective on the first day of each calendar quarter, a rate per annum equal to
(x) 0.375% if average Excess Availability for the prior calendar quarter was
equal to or greater than 50% of the Maximum Revolving Advance Amount, and
(y) 0.25% if average Excess Availability for the prior calendar quarter was less
than 50% of the Maximum Revolving Advance Amount and (ii) on and after the
Second Amendment Closing Date, a rate per annum equal to 0.25%.

 

“Facility Fee Letter”  shall mean (i) prior to the Second Amendment Closing
Date, the Fee Letter, dated as of April 20, 2015, among Echo, Morgan Stanley
Senior Funding, Inc., PNC Capital Markets LLC, PNC, Credit Suisse AG and Credit
Suisse Securities (USA) LLC and (ii) on and after the Second Amendment Closing
Date, the Engagement and Fee Letter, dated as of September 4, 2018, by and among
PNC, PNC Capital Markets LLC and Echo.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, any final, current,
or future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with either the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

 

“Federal Funds Alternate Source” shall have the meaning set forth in the
definition of Federal Funds Open Rate.

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (a “Federal Funds Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Federal Funds Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Federal Funds Alternate Source, a comparable replacement rate
determined by PNC at such time (which determination shall be conclusive absent
manifest error); provided however, that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day.  If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to

 

--------------------------------------------------------------------------------



 

which the Federal Funds Open Rate applies will change automatically without
notice to Borrowers, effective on the date of any such change.

 

“Fee Letters” shall mean the Administrative Agent Fee Letter and the Facility
Fee Letter.

 

“Field Exam Period” shall mean a period (a) commencing on the day that (i) a
Specified Default occurs or (ii) Excess Availability is less than the greater of
1512.5% of the Line Cap Amount and $25,000,00035,000,000 on any given Business
Day and (b) continuing until (i) no Specified Default exists and (ii) a period
of thirty (30) consecutive days has elapsed during which at all times Excess
Availability is equal to or greater than the greater of 1512.5% of the Line Cap
Amount and $25,000,00035,000,000.

 

“Fixed Agent Charges” means (a) regular interest (excluding interest at the
Default Rate) on Revolving Advances and Swing Loans, (b) Letter of Credit Fees,
(c) Facility Fees and (d) annual administrative agency fees of the Agent.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not organized or incorporated under the laws of the United States or any
State or territory thereof.

 

“Freight Carrier” shall mean a motor transport, rail or other carrier that
provides transportation of property under contracts with shippers and receivers
and/or brokers of general commodities.

 

“Freight Carrier Document” shall mean any agreement, instrument or other
document pursuant to which a Freight Carrier agrees to provide transportation of
property on behalf of any other Person.

 

“Freight Payable” shall mean any and all freight or other charges payable to a
Freight Carrier in respect of transportation services provided by such Freight
Carrier pursuant to a Freight Carrier Document or otherwise.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from the date of its creation, or is directly or indirectly renewable or
extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including all
Capitalized Lease Obligations, current maturities of long-term debt, revolving
credit and short-term debt extendible beyond one year at the option of the
debtor, and also including, in the case of Echo and its Restricted Subsidiaries,
the Revolving Advances, Swing Loans and the Maximum Undrawn Amount of all
outstanding Letters of Credit, and, without duplication, Indebtedness consisting
of Contingent Obligations in respect of (a) Funded Debt of other Persons, (b) in
respect of letters of credit and (c) any Indebtedness permitted to be incurred
by a Foreign Subsidiary.

 

--------------------------------------------------------------------------------



 

“Funding Account” shall mean a deposit account established at PNC for the
purpose of receiving proceeds of Revolving Advances, or such other deposit
account as Borrowing Agent may designate following notification to Agent.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Governmental Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantor” shall mean any Person who may on the Closing Date or hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” shall mean collectively all such Persons.

 

“Guarantor Security Agreement” shall mean the Security Agreement, dated as of
the Closing Date, executed by the Guarantors in favor of Agent, and any other
security agreement executed by any Guarantor in favor of Agent securing the
Guaranty of such Guarantor, in form and substance satisfactory to Agent.

 

“Guaranty” shall mean any guaranty of the Obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Agent.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, or toxic substances as defined in CERCLA, the
Hazardous Materials Transportation Act, as amended (49 U.S.C. Section s 1801, et
seq.), RCRA, or any other applicable Environmental Law.

 

“Hedge Bank” means any Person that, at the time an applicable Swap Contract was
entered into (or in the case of Swap Contracts entered into prior to the Closing
Date, as of the Closing Date) with a Loan Party, is a Lender, Agent, or an
Affiliate or branch of a Lender or Agent.

 

“Holdout Lender” shall have the meaning set forth in Section 16.2(d) hereof.

 

“Immaterial Subsidiary” shall mean, as of any date, any Restricted Subsidiary of
a Borrower (other than any Guarantor) (a) whose total assets at the last day of
the of the most recent fiscal period for which financial statements are required
to be delivered pursuant to Section 9.7 or 9.8 were equal to or less than five
percent (5%) of the Consolidated Total Assets of Echo and its Restricted
Subsidiaries at such date; provided that total assets of all Immaterial
Subsidiaries on any date shall not exceed five percent (5%) of Consolidated
Total Assets of Echo and its Restricted Subsidiaries at such date and (b) that
does not contribute Consolidated EBITDA in excess of five percent (5%) of the
Consolidated EBITDA of Echo and its Restricted Subsidiaries, in each case, for
the most recently ended twelve (12) month period ending on the last day of the
most recent

 

--------------------------------------------------------------------------------



 

fiscal period for which financial statements have been delivered pursuant to
Section 9.7 or 9.8; provided that, Consolidated EBITDA (as so determined) of all
Immaterial Subsidiaries on any date shall not exceed five percent (5%) of
Consolidated EBITDA of Echo and its Restricted Subsidiaries for the relevant
period.

 

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (but excluding (1) obligations to trade
creditors and accrued expenses incurred in the Ordinary Course of Business and
(2) “earn-out” obligations or other contingent consideration liabilities arising
in connection with Permitted Acquisitions until the amounts are due and
payable), (b) all indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; provided that if such indebtedness
shall not have been assumed by such Person and is otherwise non-recourse to such
Person, the amount of such obligation treated as “Indebtedness” shall not exceed
the fair market value of such property or assets, (c) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments or
upon which interest payments are customarily made, (d) all reimbursement,
payment or other obligations and liabilities of such Person created or arising
under any conditional sales or other title retention agreement with respect to
property used and/or acquired by such Person, even though the rights and
remedies of the lessor, seller and/or lender thereunder may be limited to
repossession or sale of such property, (e) all Capitalized Lease Obligations of
such Person, (f) all obligations and liabilities, contingent or otherwise, of
such Person, in respect of letters of credit, bankers’ acceptances and surety
bonds, (g) all obligations of such Person under all Swap Obligations; provided,
the amount of any such obligations shall be deemed to be the aggregate net
Termination Value, (h) all monetary obligations under any receivables factoring,
receivable sales or similar transactions and the present value of all monetary
obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing, (i) all Disqualified Equity
Interests, (j) all Contingent Obligations of such Person in respect of
obligations of another Person of the kind referred to in clauses (a) through
(i) of this definition, and (k) all obligations referred to in clauses
(a) through (j) of this definition of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness, in
each case, as determined in accordance with GAAP.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Insolvency Event”  shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations

 

--------------------------------------------------------------------------------



 

of its present business, (d) with respect to a Lender, such Lender is unable to
perform hereunder due to the application of Applicable Law, or (e) in the good
faith determination of Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment of a type described in clauses (a) or (b); provided that an
Insolvency Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Governmental Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

“Intercompany Subordination Agreement” shall mean a subordination agreement
executed by each Guarantor, each Borrower and each hereafter Restricted
Subsidiary acquired by any Borrower or any Guarantor, pursuant to which all of
the intercompany Indebtedness owing by a Loan Party to a Restricted Subsidiary
are subordinated in right of payment to the Obligations, in form and substance
acceptable to Agent.

 

“Intercreditor Agreements” shall mean any intercreditor agreement entered into
by Agent and any holder of Permitted Split Lien Indebtedness, which shall be in
form and substance reasonably satisfactory to Agent, it being acknowledged and
agreed that split lien collateral arrangements are a common and accepted
structure for asset based loans and there is substantial market precedents for
negotiating a reasonably satisfactory intercreditor in connection therewith.

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

 

“Inventory” shall mean “inventory” as defined in the Uniform Commercial Code.

 

“Investment” shall have the meaning set forth in Section 7.4 hereof.

 

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement, (ii) Bank of America in its capacity as the issuer of
certain Existing Bank of America Letters of Credit and (iii) any Lender or
Affiliate of a Lender who Borrowing Agent designates (with the consent of such
Person and Agent) as an issuer of Letters of Credit pursuant to the terms
hereof.

 

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

 

“Legal Entity Customer” shall have the meaning specified in the Beneficial
Ownership Regulation.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which, in accordance
with the terms of this

 

--------------------------------------------------------------------------------



 

Agreement, becomes a transferee, successor or assign of any Lender. For the
purpose of provision of this Agreement or any Other Document which provides for
the granting of a security interest or other Lien to Agent for the benefit of
Lenders as security for the Obligations, “Lenders” shall include any Affiliate
of a Lender to which such Obligation (specifically including any Secured Hedging
Obligations and any Cash Management Liabilities) is owed.

 

“Letter of Credit Application” shall have the meaning set forth in
Section 2.11(a) hereof.

 

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.13(d)
hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a)
hereof.

 

“Letter of Credit Sublimit” shall mean $25,000,00035,000,000.

 

“Letters of Credit” shall have the meaning set forth in Section 2.10 hereof.

 

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the greater of (x) 0.00% and (y) the interest rate per
annum determined by Agent by dividing (the resulting quotient rounded upwards,
if necessary, to the nearest 1/100th of 1% per annum) (a) the rate which appears
on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by Agent as an authorized information vendor for the purpose of
displaying rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market (a “LIBOR Alternate Source”), at approximately
2:00 p.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollars for an amount
comparable to such LIBOR Rate Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by Agent at
such time (which determination shall be conclusive absent manifest error)), by
(b) a number equal to 1.00 minus the Reserve Percentage.

 

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing.

 

--------------------------------------------------------------------------------


 

“Line Cap Amount” shall mean, as of any date of determination, the lesser of
(a) the Maximum Revolving Advance Amount and (b) the Borrowing Base Amount.

 

“Loan Parties” shall mean Borrowers and the Guarantors and “Loan Party” shall
mean any of them.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, financial condition, operations or properties of Echo and its
Subsidiaries, taken as a whole, after giving effect to the Transactions, (b) the
ability of any Borrower or the other Loan Parties to perform their payment
obligations under this Agreement or the Other Documents when due, or (c) the
validity or enforceability of this Agreement or the Other Documents or the
rights and remedies of Agent and the Lenders under any this Agreement or the
Other Documents.

 

“Maturity Date” shall have the meaning set forth in Section 13.1 hereof.

 

“Maximum Revolving Advance Amount” shall mean (i) at all times prior to the
Second Amendment Closing Date, $200,000,000 and (ii) thereafter, $350,000,000,
as such amount may be decreased pursuant to Section 2.21(a) or increased
pursuant to Section 2.24.

 

“Maximum Swing Loan Advance Amount” shall be, at any time, equal to ten percent
(10%) of the Maximum Revolving Advance Amount.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA to which any Loan Party or any member of
the Controlled Group is or, within the last six years was, required to
contribute or with respect to which any Loan Party or any member of the
Controlled Group has or could reasonably be expected to have any liability.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.

 

“Net Cash Proceeds” shall mean, for any Person with respect to a sale or other
disposition of assets, the aggregate cash proceeds (including cash proceeds
received by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by such Person
pursuant to such disposition, net of (i) the costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees); (ii) taxes paid or reasonably estimated by such
Person to be payable as a result thereof; (iii) withholding or other tax
required to be paid on any distribution by such Person (other than a Loan Party)
to any Loan Party or any of its Subsidiaries; (iv) amounts required to be
applied to the repayment of any Indebtedness secured by a Permitted Encumbrance
having priority

 

--------------------------------------------------------------------------------



 

over the Liens of Agent under and in accordance with the Other Documents on the
asset subject to such disposition (other than the Obligations); (v) the direct
costs relating to or attributable to the relocation of assets; and (vi) any
amount required to be provided by such Person, as a reserve, in accordance with
GAAP against any liabilities attributable to such disposition including, without
limitation, pension and other post-employment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with any such sale or disposition; provided, however,
that the amount of any such reserve, at the time that such reserve is no longer
required in accordance with GAAP and to the extent that such amount is not
actually applied to the liability for which it was reserved, shall be deemed to
be part of the Net Cash Proceeds of such disposition.

 

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

 

“Non-Financed Capital Expenditures” shall mean, as to Echo and its Restricted
Subsidiaries, without duplication, the sum of all Capital Expenditures that are
not financed with the proceeds of Indebtedness (other than permitted purchase
money Indebtedness).

 

“Non-Qualifying Party” shall mean any Loan Party or pledgor of Collateral that
fails for any reason to qualify as an Eligible Contract Participant.

 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Loan Party to Issuer, Swing Loan Lender, Lenders or Agent
(or to any other direct or indirect subsidiary or affiliate of Issuer, Swing
Loan Lender, any Lender or Agent) of any kind or nature, present or future
(including any arising after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
any Loan Party, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding)
arising under (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses of
Agent, Issuer, Swing Loan Lender and any Lender incurred in the documentation,
negotiation, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including but not limited to reasonable attorneys’
fees and expenses and all obligations of any Loan Party to Agent, Issuer, Swing
Loan Lender or Lenders to perform acts or refrain from taking any action,
(ii) all Secured Hedging Obligations and (iii) all Cash Management Liabilities.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.

 

“Optional Prepayments” shall have the meaning set forth in Section 7.15 hereof.

 

“Order” shall have the meaning set forth in Section 2.19 hereof.

 

“Ordinary Course of Business” shall mean the ordinary course of business of Echo
and its Restricted Subsidiaries.

 

--------------------------------------------------------------------------------



 

“Other Connection Taxes” shall mean, with respect to Agent, any Lender or any
other recipient of any payment made by or on account of any Obligations, Taxes
imposed as a result of a present or former connection between Agent, such Lender
or such other recipient and the jurisdiction imposing such Tax other than any
connection arising from Agent, such Lender or such other recipient having
executed, delivered, become a party to, performed its obligations under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement or any Other Document or sold
or assigned an interest in any Commitment Percentage.

 

“Other Documents” shall mean the Revolving Credit Notes, the Fee Letters, the
Guaranty, the Guarantor Security Agreement, any Intercreditor Agreement, any
Subordination Agreement, any agreements or documents executed and delivered in
connection with Letters of Credit and cash collateral required under this
Agreement, and all other agreements, instruments, and documents executed and
delivered to, or in favor of, Agent or any Lenders securing any Obligation and
including all other pledges, powers of attorney, consents and assignments, but
specifically excluding any other agreements, instruments, and documents related
to Swap Contracts and Cash Management Products and Services.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any Other Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any Other
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment by a Lender under Section 16.3.

 

“Out-of-Formula Loans” shall have the meaning set forth in
Section 16.2(e) hereof.

 

“Paid in Full” shall mean (a) the Revolving LoansAdvances and Swing Loans have
been repaid in full in cash, (b) all other Obligations under this Agreement and
the Other Documents have been completely discharged or paid (other than
contingent indemnification obligations for which no claim has been asserted) and
(c) all Letter of Credit Obligations have been cash collateralized, canceled or
backed by standby letters of credit in accordance with the terms hereof and all
Designated Cash Management Liabilities and Designated Secured Hedging
Obligations have been terminated or cash collateralized if required by the terms
thereof.

 

“Participant” shall have the meaning set forth in Section 16.3(b) hereof.

 

“Participant Register” shall have the meaning set forth in
Section 16.3(b) hereof.

 

“Participation Advance” shall have the meaning set forth in Section 2.13(d)
hereof.

 

“Participation Commitment” shall mean the obligation hereunder of each Lender to
buy a participation equal to its Commitment Percentage (subject to any
reallocation pursuant to Section 2.23(b)(iii) hereof) in the Swing Loans made by
Swing Loan Lender hereunder as provided for in Section 2.24(c) hereof and in the
Letters of Credit issued hereunder as provided for in Section 2.17 hereof.

 

“Payment Conditions” shall mean, with respect to any applicable incurrence of
Indebtedness, Permitted Acquisition, Investment, disposition, payment of any
dividend or

 

--------------------------------------------------------------------------------



 

distribution, or repayment of Indebtedness, that (a) no Default or Event of
Default shall have occurred and be continuing both immediately before and after
giving effect to such transaction, (b) either (i) both (A) average Excess
Availability for the thirty (30) consecutive days immediately prior to the
proposed transaction and Excess Availability on the date of the proposed
transaction (calculated on a Pro Forma Basis to include the borrowing of any
Revolving Advances or issuance of any Letters of Credit in connection with the
proposed transaction) is equal to or greater than the greater of 1512.5% of the
Line Cap Amount and $25,000,00035,000,000 and (B) the pro forma Fixed Charge
Coverage Ratio is at least 1.00:1.00 or (ii) average Excess Availability for the
thirty (30) consecutive days immediately prior to the proposed transaction and
Excess Availability on the date of the proposed transaction (calculated on a Pro
Forma Basis to include the borrowing of any Revolving Advances or issuance of
any Letters of Credit in connection with the proposed transaction) is equal to
or greater than the greater of 2017.5% of the Line Cap Amount and
$42,500,00055,000,000 and (c) if the proceeds of any such Indebtedness incurred,
the proceeds from any disposition, the Permitted Acquisition Consideration for
any Permitted Acquisition, the amount of any Investment, or the aggregate amount
of the dividend, distribution or repayment, as applicable, for which the Payment
Conditions are being tested, is greater than $5,000,000, Borrowing Agent shall
have delivered a customary officer’s certificate to Agent certifying as to
compliance with the requirements of clauses (a) and (b).

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (including a Multiple Employer Plan but not a
Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412, 430 or 436 of the Code or
Section 302 or 303 of ERISA and either (i) is, or within the last six years was,
maintained or to which contributions are or were required to be made by a Loan
Party or any member of the Controlled Group; or (ii) any Loan Party or any
member of the Controlled Group has or reasonably could be expected to have any
liability.

 

“Permitted Acquisition” shall mean any acquisition by Echo or any Restricted
Subsidiary of all or substantially all of the assets, business or a line of
business, or at least a majority of the outstanding Equity Interests which have
the ordinary voting power for the election of directors of the board of
directors (or equivalent governing body) (whether through purchase, merger or
otherwise), of any other Person (collectively, the “Target”) if each such
acquisition meets all of the following requirements:

 

(i)            the Person or businessTarget to be acquired shall be in a line of
business that is the same or substantially similar to the business of Echo and
its Restricted Subsidiaries or a line of business similar, reasonably related,
incidental, ancillary or complementary thereto;

 

--------------------------------------------------------------------------------



 

(ii)           such acquisition shall have been approved by the board of
directors or other governing body or controlling Person of the Person from whom
such Equity Interests or assets, business or line of business are proposed to be
acquiredTarget; and

 

(iii)          the Payment Conditions shall have been satisfied.

 

“Permitted Acquisition Consideration” shall mean the sum (without duplication)
of (a) the aggregate amount of all cash paid (or to be paid) by a Borrower or
any of their Subsidiaries in connection with such Permitted Acquisition
(excluding payments of fees and costs and expenses in connection therewith and
all contingent cash purchase price, earn-out and other similar contingent
obligations of any Borrower and such Borrower’s Subsidiaries incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by Borrowing Agent at the time of the consummation of the
Acquisition)), (b) the aggregate principal amount of all Indebtedness assumed,
incurred, acquired, refinanced and/or issued in connection with such Permitted
Acquisition, including without limitation any seller notes (or other similar
obligations) to the extent permitted by Section 7.8 and (c) the fair market
value of all other consideration (other than Equity Interest other than
Disqualified Equity Interests) payable in connection with such Permitted
Acquisition.

 

“Permitted Collateral Encumbrances” shall mean, with respect to any specified
Collateral, any Permitted Encumbrances on such Collateral junior to that of
Agent or any other Permitted Encumbrances on such Collateral that may be senior
to that of Agent by operation of Applicable Law that is being Properly
Contested.

 

“Permitted Discretion” shall mean a determination made by Agent in good faith in
the exercise of its reasonable business judgment based on how an asset based
lender with similar rights providing secured credit facilities of the type set
forth herein would act, in the circumstances then applicable to Borrowers at the
time with the information then available to Agent.

 

“Permitted Encumbrance” shall mean any Lien permitted to exist pursuant to
Section 7.2.

 

“Permitted Equity Swap” shall mean (a) any Swap Contract or hedging arrangement
(including, but not limited to, any bond hedge transaction or capped call
transaction) pursuant to which Echo acquires an option requiring the
counterparty thereto to deliver to Echo shares of common stock of Echo, the cash
value of such shares or a combination thereof from time to time upon exercise of
such option and (b) any Swap Contract pursuant to which Echo issues to the
counterparty thereto warrants to acquire common stock of Echo (whether such
warrant is settled in shares, cash or a combination thereof), in each case
entered into by Echo in connection with Echo’s obligations under Convertible
Indebtedness; provided that the terms, conditions and covenants of each such
Swap Contract or hedging arrangement shall be such as are customary for Swap
Contracts or hedging arrangements of such type (as determined by the Board of
Directors of Echo in good faith).

 

“Permitted Split Lien Indebtedness” shall mean secured term Indebtedness
permitted to be incurred under this Agreement that (a) is secured by (i) Term
Loan Priority Collateral, which Lien may be senior or junior to that of the
Agent’s Lien on such assets and (ii) ABL Priority Collateral, which Lien shall
be junior to that of the Agent’s Lien on such assets, (b) is subject to an

 

--------------------------------------------------------------------------------



 

Intercreditor Agreement and (c) shall otherwise contain such other terms and
conditions that reflect market terms and conditions when taken as a whole on the
date such Indebtedness is incurred (as determined by Agent and Borrowing Agent
in good faith); provided that at the time of incurrence of such Indebtedness,
the Loan Parties grant a Lien to the Agent, for the ratable benefit of itself
and the Lenders, on the Term Loan Priority Collateral to secure the Obligations.

 

“Permitted Subordinated Debt” shall mean, collectively, unsecured Indebtedness
which is on terms satisfactory to Agent, in its Permitted Discretion, in all
respects and subordinated in right of payment to the Obligations pursuant to a
written subordination agreement satisfactory to Agent, in its Permitted
Discretion, in all respects.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained by any Loan Party or member of the Controlled
Group, or any such Plan to which any Loan Party or member of the Controlled
Group is required to contribute which is a Pension Benefit Plan or a welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides self-insured
benefits.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to any determination for any period and any transaction, that such
determination shall be made by giving Pro Forma Effect to each such transaction,
as if each such transaction had been consummated on the first day of such
period, based on, in the case of determinations made in reliance on pro-forma
financial statement calculations only, historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions that
are specified in detail in the relevant compliance certificate, financial
statement or other document provided to Agent in connection herewith (which
shall be prepared by Borrowing Agent in good faith) and for such purposes
historical financial statements shall be recalculated as if such transaction had
been consummated at the beginning of the applicable period, and any Indebtedness
or other liabilities to be incurred, assumed or repaid had been incurred,
assumed or repaid at the beginning of such period (and assuming that such
Indebtedness to be incurred bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to such Indebtedness incurred during such period).

 

“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

--------------------------------------------------------------------------------



 

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable of any Person that is not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay same
or concerning the amount thereof, (i) such Indebtedness, Lien or Taxes, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; and (iii) the
non-payment of such Indebtedness or Taxes will not have a Material Adverse
Effect.

 

“Protective Advances” shall have the meaning set forth in
Section 16.2(f) hereof.

 

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal under the caption “London Interbank Offered Rates” for
Dollar deposits with a one month period (or, if no such rate is published
therein for any reason, then the Published Rate shall be the rate at which
Dollar deposits are offered by leading banks in the London interbank deposit
market for a one month period as published in another publication selected by
Agent).

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“Qualified ECP Loan Party” shall mean each Loan Party and pledgor of Collateral
that (a) has total assets exceeding $10,000,000 on the Eligibility Date, or
(b) such other Person as is qualified to give a “letter of credit or keepwell,
support, or other agreement” for purposes of Section 1a(18)(A(v)(II) of the CEA.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as amended.

 

“Real Property” shall mean all real property owned or leased by any Borrower or
any Guarantor.

 

“Receivables” shall mean “accounts” as defined in the Uniform Commercial Code.

 

“Refinancing Indebtedness” means Indebtedness incurred to refund, refinance,
replace, renew, extend or defease any Indebtedness or any Indebtedness issued to
so refund, refinance, replace, renew, extend or defease such Indebtedness, in an
amount not to exceed the principal amount of such Indebtedness and all accrued
interest thereon plus additional Indebtedness incurred to pay premiums,
defeasance costs and fees in connection therewith prior to its respective
maturity (including, any fees, costs or other payments in connection with a
conversion (including pursuant to any put transaction), exchange, refinancing or
extension of Convertible Indebtedness, or early unwind or settlement of, or any
other exercise of rights or performance of obligations under any Permitted
Equity Swap in connection therewith); provided, however, that such Refinancing
Indebtedness (i) has a weighted average life to maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
weighted average life to maturity of the Indebtedness being refunded,
refinanced, replaced, renewed, extended or defeased and (ii) has a maturity date
which is not earlier than the maturity date of the Indebtedness being refunded,
refinanced, replaced, renewed, extended or defeased.

 

--------------------------------------------------------------------------------



 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Reimbursement Obligation” shall have the meaning set forth in Section 2.13(b)
hereof.

 

“Related Person” means (i) any controlling person or controlled affiliate of
such person, (ii) the respective directors, officers, or employees of such
person or any of its controlling persons or any of its controlled affiliates,
and (iii) the respective agents, advisors and representatives of such person, in
the case of this clause (iii), acting at the instructions of such person.

 

“Replacement Lender” shall have the meaning set forth in Section 3.11 hereof.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder for which the thirty (30) day
notice period has not been waived.

 

“Required Lenders” shall mean at least two unaffiliated Lenders (not including
Swing Loan Lender (in its capacity as Swing Loan Lender) or any Defaulting
Lender) holding more than fifty percent (50%) of either (a) the aggregate
Commitment Percentages of all Lenders (excluding any Defaulting Lender), or
(b) after the termination of all commitments of Lenders hereunder, the sum of
(x) the Revolving Advances and Swing Loans, plus the Maximum Undrawn Amount of
all outstanding Letters of Credit; provided, however, if there are fewer than
three (3) unaffiliated Lenders, Required Lenders shall mean all Lenders
(excluding any Defaulting Lender).

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

 

“Reserve Trigger Period” shall mean any period (a) commencing on the day that
(i) a Specified Default occurs, (ii) Excess Availability is less than the
greater of 27.5% of the Line Cap Amount and $55,000,00087,500,000 for a period
of five (5) consecutive Business Days, or (iii) Excess Availability is less than
the greater of 25.0% of the Line Cap Amount and $50,000,00080,000,000 on any
given Business Day and (b) continuing until (i) such Specified Default no longer
exists and (ii) a period of thirty (30) consecutive days has elapsed during
which at all times Excess Availability is equal to or greater than the greater
of 27.5% of the Line Cap Amount and $55,000,00087,500,000.

 

“Reserves” shall mean reserves against the Borrowing Base Amount, including,
without limitation, (a) the reserves established to reflect dilution with
respect to the Receivables (based on the ratio of the aggregate amount of
reductions in Accounts for the trailing twelve month period

 

--------------------------------------------------------------------------------



 

ending on such date of determination, to the aggregate dollar amount of the
sales of Borrowers for such period) as calculated by Agent for any period is or
is reasonably anticipated to be greater than five percent (5%) and (b) such
additional other reserves as Agent may establish from time to time in its
Permitted Discretion, including, without limitation, with respect to any
Designated Cash Management Liabilities and/or Designated Secured Hedging
Obligations, provided, however that Agent may only establish a reserve with
respect to any Designated Cash Management Liabilities or Designated Secured
Hedging Obligations during a Reserve Trigger Period. Notwithstanding anything
contained in this Agreement to the contrary, Agent may establish or change
Reserves, in the exercise of its Permitted Discretion, but only upon not less
than five (5) Business Days’ notice to Borrowing Agent (unless an Event of
Default exists in which case prior notice shall not be required prior to the
establishment or change in any Reserve). Agent will be available during such
period to discuss any such proposed Reserve (or change thereto) with Borrowing
Agent and, without limiting the right of Agent to establish or change such
Reserves in Agent’s Permitted Discretion, Borrowers may take such action as it
may elect so that the event, condition or matter that gave rise to such Reserve
no longer exists, in which event Agent shall reduce or remove such Reserve in a
manner that it determines appropriate in the exercise of its Permitted
Discretion. The amount of Reserve established by Agent shall have a reasonable
relationship as determined by Agent in its Permitted Discretion to the event,
condition or other matter that is the basis for the Reserve and shall relate to
the Eligible Accounts or Eligible Unbilled Account. Notwithstanding anything
contained in this Agreement to the contrary, the establishment or increase of
any Reserves shall be limited to such Reserves as Agent determines, in its
Permitted Discretion, are appropriate, including, but not limited to, to reflect
(i) changes after the Closing Date that could reasonably be expected to
adversely affect Agent’s ability to realize upon the Receivables, (ii) changes
after the Closing Date to reflect priority claims and liabilities that Agent
determines will need to be satisfied in connection with the realization upon the
Receivables, (iii) changes after the Closing Date to reflect events, conditions,
contingencies or risks that differ materially from facts or events occurring and
known to Agent on the Closing Date, and (iv) changes after the Closing Date to
reflect any concentration of risk with respect to a Borrower’s Receivables or
any other factors in respect of the credit risk of lending to a Borrower.
Notwithstanding anything contained in this Agreement to the contrary, Reserves
for Cash Management Products and Services and Swap Contracts shall not exceed
the amount of Designated Cash Management Liabilities or the Designated Secured
Hedging Obligations in accordance with the definitions hereof.

 

“Responsible Officer” shall mean, with respect to any Loan Party, the chief
executive officer, the chief financial officer, president, chief operating
officer and the controller thereof, in each case, to the extent any such Person
has delivered to Agent an incumbency certificate reasonably acceptable to Agent.

 

“Restricted Subsidiary” shall mean any a Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Advances” shall mean any Advances, including Out-of-Formula Loans and
Protective Advances, made under this Agreement, other than Letters of Credit and
Swing Loans.

 

“Revolving Commitment” shall mean with respect to each Lender, the commitment of
such Lender to make Revolving Advances and to acquire participations in Letters
of Credit and Swing Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section

 

--------------------------------------------------------------------------------



 

2.21, (b) reduced or increased from time to time pursuant to assignments by or
to such Lender in accordance with Section 16.3 and (c) increased from time to
time pursuant to Section 2.24.  The initial amount of each Lender’s Revolving
Commitment is set forth in the Commitment Schedule, or in the Commitment
Transfer Supplement pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initialAs of the Second Amendment
Closing Date, the aggregate amount of the Lenders’ Revolving Commitments is
$200,000,000350,000,000.

 

“Revolving Credit Notes” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

 

“Revolving Exposure” shall mean with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Advances, an
amount equal to its Commitment Percentage of the Maximum Undrawn Amount of all
outstanding Letters of Credit and an amount equal to its Commitment Percentage
of the aggregate principal amount of Swing Loans outstanding at such date.

 

“Revolving Increase” shall have the meaning set forth in Section 2.24(a)(i)
hereof.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b) the sum of the LIBOR Rate plus the Applicable Margin
with respect to LIBOR Rate Loans.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” means that certain Amendment No. 2 to Revolving Credit and
Security Agreement, dated as of the Second Amendment Closing Date, by and among
the Credit Parties, the Lenders party thereto and the Agent.

 

“Second Amendment Closing Date” means October 23, 2018.

 

“Secured Hedge Agreement” means any Swap Contract that, at the time such Swap
Contract was entered into, is entered into by and between any Loan Party and any
Hedge Bank and was permitted under Section 7.17.

 

“Secured Hedging Obligations” means the obligations of any Loan Party arising
under any Secured Hedge Agreement.

 

“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of any Lender to whom any Secured Hedging
Obligations or Cash

 

--------------------------------------------------------------------------------


 

Management Liabilities are owed and with each other holder of any of the
Obligations, and the respective successors and assigns of each of them.

 

“Settlement” shall have the meaning set forth in Section 2.5(d) hereof.

 

“Settlement Date” shall have the meaning set forth in Section 2.5(d) hereof.

 

“Solvency Certificate” shall have the meaning set forth in Section 8.1(i)
hereof.

 

“Specified Acquisition Representations” shall mean such of the representations
and warranties with respect to the TargetCommand and its subsidiaries made in
the Acquisition Agreement to the extent a breach of such representations and
warranties is material to the interests of the Lenders, but only to the extent
that such breach gives Echo (or an affiliate) the right (taking into account any
applicable cure provisions) to terminate its obligations under (or decline to
consummate the Acquisition under) the Acquisition Agreement.

 

“Specified Representations” shall mean the representations and warranties of the
Loan Parties set forth in this Agreement and the Other Documents relating to the
Loan Parties’ organizational existence, organizational power and authority (only
as to execution, delivery and performance of this Agreement and the Other
Documents), the due authorization, execution, delivery and performance by the
Loan Parties, and enforceability, of this Agreement and the Other Documents,
solvency on a consolidated basis as of the Closing Date consistent with the
Solvency Certificate, no conflicts of this Agreement and the Other Documents
with the organizational documents of the Loan Parties, compliance of the
Transactions with Federal Reserve margin regulations, compliance with
Anti-Terrorism Laws and the Investment Company Act and, subject to Permitted
Encumbrances the creation, validity and perfection of security interests with
respect to the Collateral on the Closing Date.

 

“Specified Default” shall mean any Event of Default arising under Section 10.1,
10.3 (solely in respect of the failure to deliver a Borrowing Base Certificate
or Compliance Certificate), or 10.5 (but solely to the extent as a consequence
of a breach of Section 4.10(d)), or Section 10.7 of this Agreement.

 

“Springing Maturity Date” shall have the meaning set forth in Section 13.1
hereof.

 

“Subordination Agreements” shall mean (a) the Intercompany Subordination
Agreement and (b) any other subordination agreement entered into by, or in favor
of Agent, with respect to any other Permitted Subordinated Debt or any
subordination provision of any document or agreement giving rise to any
Indebtedness of a Borrower or a Guarantor permitted under the terms of this
Agreement.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

--------------------------------------------------------------------------------



 

“Supermajority Required Lenders” shall mean at least two unaffiliated Lenders
(not including Swing Loan Lender (in its capacity as such Swing Loan Lender) or
any Defaulting Lender) holding more than sixty six and two-thirds percent
(66-2/3%) of either (a) the aggregate Commitment Percentages of all Lenders
(excluding any Defaulting Lender), or (b) after the termination of all
commitments of Lenders hereunder, the sum of (x) the Revolving Advances and
Swing Loans, plus the Maximum Undrawn Amount of all outstanding Letters of
Credit; provided, however, if there are fewer than three (3) Lenders,
Supermajority Required Lenders shall mean all Lenders (excluding any Defaulting
Lender).

 

“Swap Contract” shall mean (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, cross-currency hedges,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of a Borrower or any of their respective Subsidiaries shall be a
“swap agreement” and (b) any agreement with respect to any transactions
(together with any related confirmations) which are subject to the terms and
conditions of, or are governed by, any master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other similar master agreement.

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the CEA.

 

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

 

“Swing Loan Note” shall have the meaning set forth in Section 2.3(a) hereof.

 

“Swing Loans” shall have the meaning set forth in Section 2.3(a) hereof.

 

“Target” shall have the meaning set forth in the preamble to this Agreement.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Date” shall mean the date on which (a) all obligations have been
Paid in Full, and (b) no Borrower shall have any further right to borrow any
monies under this Agreement.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of a Loan Party or any member of the
Controlled Group from a Pension Benefit Plan that is a Multiple Employer Plan or
a Multiemployer Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (iii) the

 

--------------------------------------------------------------------------------



 

providing of notice of intent to terminate a Pension Benefit Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Pension Benefit Plan or a Multiemployer Plan;
(v) any event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Benefit Plan or a Multiemployer Plan or
that may result in the termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; (vi) the determination that any Multiemployer Plan is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA; (vii) the partial or complete withdrawal within the
meaning of Sections 4203 or 4205 of ERISA, of a Loan Party or any member of the
Controlled Group from a Multiemployer Plan that could reasonably be expected to
result in any liability to any Loan Party; (viii) notice that a Multiemployer
Plan is subject to Section 4245 of ERISA; or (ix) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent, upon any Loan Party or any member of the Controlled Group.

 

“Termination Value” shall mean, on any date in respect of any Swap Obligation,
or other swap or hedging agreement or obligation, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Obligation, other swap or hedging agreement, (a) if such Swap Obligation or
other swap or hedging agreement has been terminated as of such date, an amount
equal to the termination value determined in accordance with such Swap
Obligation, or other swap or hedging agreement, and (b) if such Swap Obligation
or other swap or hedging agreement has not been terminated as of such date, an
amount equal to the mark-to-market value for such Swap Obligation or other swap
or hedging agreement.

 

“Term Loan Priority Collateral” shall mean and include, all right, title and
interest of, in each case with respect to any Borrower or any Guarantor granting
a Lien on such assets in favor of Agent, all of such Borrower’s or such
Guarantor’s assets, in each case whether now existing or hereafter arising or
created and whether now owned or hereafter acquired and wherever located,
consisting of all assets other than ABL Priority Collateral and Excluded Assets,
and may, at any time during the effectiveness of an Intercreditor Agreement with
respect to any Permitted Split Lien Indebtedness, have the meaning given to such
term in such Intercreditor Agreement.

 

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

 

“UCP” shall have the meaning set forth in Section 2.11(b) hereof.

 

“Unbilled Receivable” shall mean a Receivable for which an invoice has not been
rendered to the applicable Customer.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of a Borrower that is
designated by Borrowing Agent as an Unrestricted Subsidiary hereunder by written
notice to Agent in accordance with the provisions of Section 6.12.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

--------------------------------------------------------------------------------



 

“Website Posting” shall have the meaning set forth in Section 16.6 hereof.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.3                               Uniform Commercial Code Terms. All terms used
herein and defined in the Uniform Commercial Code as adopted in the State of New
York from time to time (the “Uniform Commercial Code”) shall have the meaning
given therein unless otherwise defined herein. Without limiting the foregoing,
the terms “accounts”, “chattel paper” (and “electronic chattel paper” and
“tangible chattel paper”), “commercial tort claims”, “deposit accounts”,
“documents”, “equipment”, “financial asset”, “fixtures”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
rights”, “payment intangibles”, “proceeds”, “promissory note” “securities”,
“software” and “supporting obligations” as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

1.4                               Certain Calculations. For purposes of
determining any Covenant Trigger Period, Dominion Period, or Field Exam Period,
or for purposes of determining whether the Payment Conditions have been met,
(a) to the extent the aggregate Revolving Commitments are increased in
accordance with Section 2.24, the dollar thresholds contained in those
definitions shall automatically, and without the requirement of any amendment,
be deemed to have increased proportionately with any such Revolving Increase or
(b) to the extent the aggregate Revolving Commitments are decreased in
accordance with this Agreement, the dollar thresholds contained in those
definitions shall automatically, and without the requirement of any amendment,
be deemed to have decreased proportionately with any such decrease; provided
that in no event shall any such dollar threshold be reduced below $5,000,000.

 

1.5                               Certain Matters of Construction. The terms
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, paragraph or
subdivision. All references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise specified, all references to this Agreement or any
Other Documents shall include any and all modifications or amendments hereto and
thereto and any and all extensions or renewals thereof. Unless otherwise
specified, all references to any instruments, document or agreements (other than
this Agreement or any Other Document) in this Agreement or any Other Document
shall include any and all modifications or amendments thereto and any and all
extensions or renewals thereof to the extent such modifications, amendments,
extensions or renewals are permitted under the terms of this Agreement and any
applicable intercreditor or subordination agreement. All references herein to
the time of day shall mean the

 

--------------------------------------------------------------------------------



 

time in New York, New York. Whenever the words “including” or “include” shall be
used, such words shall be understood to mean “including, without limitation” or
“include, without limitation”. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 

1.6                               Successor LIBOR Rate Index.

 

(a)                                 If the Agent determines (which determination
shall be final and conclusive, absent manifest error) that either (i) (A) the
circumstances set forth in Section 3.8 have arisen and are unlikely to be
temporary, or (B) the circumstances set forth in Section 3.8 have not arisen but
the applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Body having jurisdiction over the Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Agent shall (in consultation with the Borrowing Agent) choose a replacement
index for the LIBOR Rate and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in interest rate based on the replacement index will be
substantially equivalent to the all-in LIBOR Rate-based interest rate in effect
prior to its replacement.

 

(b)                                 The Agent and the Borrowers shall enter into
an amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation,
Section 16.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the seventh (7th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Agent receives, on or before such seventh
(7th) Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment.

 

(c)                                  Selection of the replacement index,
adjustments to the applicable margins, and amendments to this Agreement (i) will
be determined with due consideration to the then-

 

--------------------------------------------------------------------------------



 

current market practices for determining and implementing a rate of interest for
newly originated loans in the United States and loans converted from a LIBOR
Rate-based rate to a replacement index-based rate, and (ii) may also reflect
adjustments to account for (A) the effects of the transition from the LIBOR Rate
to the replacement index and (B) yield- or risk-based differences between the
LIBOR Rate and the replacement index.

 

(d)                                 Until an amendment reflecting a new
replacement index in accordance with this Section 1.6 is effective, each
advance, conversion and renewal of a LIBOR Rate Loan will continue to bear
interest with reference to the LIBOR Rate; provided however, that if the Agent
determines (which determination shall be final and conclusive, absent manifest
error) that a LIBOR Termination Date has occurred, then following the LIBOR
Termination Date, all LIBOR Rate Loans shall automatically be converted to
Domestic Rate Loans until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, if at any time the replacement index is less than zero, at
such times, such index shall be deemed to be zero for purposes of this
Agreement.

 

ARTICLE II.

 

ADVANCES, PAYMENTS.

 

2.1                               Revolving Advances.

 

(a)                                 Amount of Revolving Advances. Subject to the
terms and conditions set forth in this Agreement, each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate
outstanding amount of all Revolving Advances and Swing Loans or (y) an amount
equal to the sum of:

 

(i)                                     85% of Eligible Accounts, plus

 

(ii)                                  85% of the amount of Eligible Unbilled
Accounts of the Loan Parties; provided, that this clause (ii) shall not exceed
2540% of the amount calculated under clause (i) above, minus

 

(iii)                               that portion of the Reserves, if any, as
Agent may from time to time allocate against the sum of clauses (i) and
(ii) above in its Permitted Discretion.

 

The amount derived from (x) the sum of Sections 2.1(a)(y)(i) and (ii) minus
(y) Section 2.1(a)(y)(iii) at any time and from time to time shall be referred
to as the “Borrowing Base Amount”. Any Lender may request a promissory notes
(collectively, the “Revolving Credit Notes”) substantially in the form attached
hereto as Exhibit 2.1(a), and Borrowing Agent shall, upon such request, promptly
deliver such Revolving Credit Note. Notwithstanding anything to the contrary
contained in the foregoing or otherwise in this Agreement, the outstanding
aggregate principal amount of Swing Loans and the Revolving Advances at any one
time outstanding shall not exceed an amount equal to the lesser of (i) the
Maximum Revolving Advance Amount less the

 

--------------------------------------------------------------------------------



 

Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the
Borrowing Base Amount.

 

(b)                                 Reserves. Each Borrower acknowledges that
increasing or imposing Reserves may limit or restrict Advances requested by
Borrowing Agent.

 

2.2                               Procedure for Revolving Advance Borrowings.

 

(a)                                 Borrowing Agent may notify Agent prior to
1:30 p.m. on a Business Day of Borrowers’ request to incur, on that day, a
Revolving Advance hereunder. Should (i) any Fixed Agent Charges become due, and
(ii) any other fees or charges under this Agreement or any other agreement with
Agent or Lenders, or any other Obligations, become due upon not less than five
(5) Business Days’ notice to Borrowing Agent (and Borrowing Agent has not
objected in writing within three (3) Business Days to such charges), in each
case, such charges shall be deemed a request for a Revolving Advance maintained
as a Domestic Rate Loan as of the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation under this
Agreement or any other agreement with Agent or Lenders, and such request shall
be irrevocable.

 

(b)                                 In the event Borrowers desire to obtain a
LIBOR Rate Loan or a Domestic Rate Loan for any Revolving Advance, Borrowing
Agent shall give Agent written notice by no later than 1:30 p.m. (which may, in
Agent’s sole discretion, be extended with respect to Swing Loans) (i) on the day
which is two (2) Business Days prior to the proposed borrowing date with respect
to the making of LIBOR Rate Loans for any Revolving Advance or (ii) on the same
Business Day of the proposed borrowing date with respect to the making of
Domestic Rate Loans for any Revolving Advance, specifying (A) the date of the
proposed borrowing (which shall be a Business Day), (B) the type of borrowing
and the amount of such Revolving Advance to be borrowed, which amount with
respect to LIBOR Rate Loans, shall be in an aggregate principal amount that is
not less than $1,000,000 and integral multiples of $250,000 in excess thereof,
and (C) with respect to LIBOR Rate Loans, the duration of the first Interest
Period therefor. Interest Periods for LIBOR Rate Loans shall be for one, two,
three or six months; provided, that, if an Interest Period would end on a day
that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day. At the election of
Required Lenders, no LIBOR Rate Loan shall be made available to Borrowers during
the continuance of an Event of Default. After giving effect to each requested
LIBOR Rate Loan, including those which are converted from a Domestic Rate Loan
under Section 2.2(d), there shall not be outstanding more than ten (10) LIBOR
Rate Loans, in the aggregate.

 

(c)                                  Each Interest Period of a LIBOR Rate Loan
shall commence on the date such LIBOR Rate Loan is made and shall end on such
date as Borrowing Agent may elect as set forth in subsection (b)(C) above
provided that the exact length of each Interest Period shall be determined in
accordance with the practice of the interbank market for offshore Dollar
deposits and no Interest Period shall end after the last day of the Term.
Borrowing Agent shall elect the initial Interest Period applicable to a LIBOR
Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 1:30 p.m. on the day

 

--------------------------------------------------------------------------------



 

which is two (2) Business Days prior to the last day of the then current
Interest Period applicable to such LIBOR Rate Loan. If Agent does not receive
timely notice of the Interest Period elected by Borrowing Agent, Borrowing Agent
shall be deemed to have elected to convert such LIBOR Rate Loan to a Domestic
Rate Loan subject to Section 2.2(d) below.

 

(d)                                 Provided that no Event of Default shall have
occurred and be continuing, Borrowing Agent may, on the last Business Day of the
then current Interest Period applicable to any outstanding LIBOR Rate Loan, or
on any Business Day with respect to Domestic Rate Loans, convert any such loan
into a loan of another type in the same aggregate principal amount provided that
any conversion of a LIBOR Rate Loan not made on the last Business Day of the
then current Interest Period applicable to such LIBOR Rate Loan shall be subject
to Section 2.2(f). If Borrowing Agent desires to convert a loan, Borrowing Agent
shall give Agent written notice by no later than 1:30 p.m. (i) on the day which
is two (2) Business Days’ prior to the date on which such conversion is to occur
with respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a LIBOR Rate Loan to a
Domestic Rate Loan, specifying, in each case, the date of such conversion, the
loans to be converted and if the conversion is from a Domestic Rate Loan to any
other type of loan, the duration of the first Interest Period therefor.

 

(e)                                  At its option and upon written notice given
prior to 1:30 p.m. at least two (2) Business Days’ prior to the date of such
prepayment, Borrowers may prepay the LIBOR Rate Loans in whole at any time or in
part from time to time with accrued interest on the principal being prepaid to
the date of such repayment. Borrowing Agent shall specify the date of prepayment
of Advances which are LIBOR Rate Loans and the amount of such prepayment. In the
event that any prepayment of a LIBOR Rate Loan is required or permitted on a
date other than the last Business Day of the then current Interest Period with
respect thereto, Borrowers shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.

 

(f)                                   Borrowers shall indemnify (subject to the
limitations set forth in Section 16.5) Agent and Lenders and hold Agent and
Lenders harmless from and against any and all actual losses (other than loss of
anticipated profits) and reasonable out-of-pocket expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment (including
pursuant to Section 2.24(b)), conversion of or any default by Borrowers in the
payment of the principal of or interest on any LIBOR Rate Loan or failure by
Borrowers to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan after notice thereof has been given, including, but not limited
to, any interest payable by Agent or Lenders to lenders of funds obtained by it
in order to make or maintain its LIBOR Rate Loans hereunder. A certificate as to
any additional amounts that describes in reasonable detail the calculations
thereof payable pursuant to the foregoing sentence submitted by Agent or any
Lender to Borrowing Agent shall be conclusive absent manifest error.

 

(g)                                  Notwithstanding any other provision hereof,
if any Applicable Law, treaty, regulation or directive, or any change therein or
in the interpretation or application thereof, including without limitation any
Change in Law, shall make it unlawful for Lenders or any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any Person controlling such Lender makes or
maintains any LIBOR

 

--------------------------------------------------------------------------------



 

Rate Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders
(or such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type. If any such payment or conversion of any LIBOR Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such LIBOR Rate
Loan, Borrowers shall pay Agent, upon Agent’s request, such amount or amounts as
may be necessary to compensate Lenders for any actual losses (other than loss of
anticipated profits) or reasonable out-of-pocket expenses sustained or incurred
by Lenders in respect of such LIBOR Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such LIBOR Rate Loan. A certificate as to any additional amounts that describes
in reasonable detail the calculations thereof payable pursuant to the foregoing
sentence submitted by Lenders to Borrowing Agent shall be conclusive absent
manifest error.

 

2.3                               Swing Loans.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, and in order to minimize the transfer of funds between
Lenders and Agent for administrative convenience, Agent, Lenders holding
Revolving Commitments and Swing Loan Lender agree, Swing Loan Lender may, at its
election and option made in its sole discretion, cancelable at any time for any
reason whatsoever, make swing loan advances (“Swing Loans”) available to
Borrowers as provided for in this Section 2.3 at any time or from time to time
after the date hereof to, but not including, the expiration of the Term, in an
aggregate principal amount up to but not in excess of the Maximum Swing Loan
Advance Amount, provided that the outstanding aggregate principal amount of
Swing Loans and the Revolving Advances at any one time outstanding shall not
exceed an amount equal to the lesser of (i) the Maximum Revolving Advance Amount
less the Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the
Borrowing Base Amount. All Swing Loans shall be Domestic Rate Loans only.
Borrowers may borrow (at the option and election of Swing Loan Lender or
Borrowers), repay and reborrow (at the option and election of Swing Loan Lender
or Borrowers) Swing Loans and Swing Loan Lender may make Swing Loans as provided
in this Section 2.3 during the period between Settlement Dates. All Swing Loans
shall be evidenced by a secured promissory note (the “Swing Loan Note”)
substantially in the form attached hereto as Exhibit 2.3(a). Swing Loan Lender’s
agreement to make Swing Loans under this Agreement is cancelable at any time for
any reason whatsoever and the making of Swing Loans by Swing Loan Lender from
time to time shall not create any duty or obligation, or establish any course of
conduct, pursuant to which Swing Loan Lender shall thereafter be obligated to
make Swing Loans in the future.

 

(b)                                 Upon either (i) any request by Borrowing
Agent for a Revolving Advance which is a Domestic Rate Loan made pursuant to
Section 2.2(a) hereof or (ii) the occurrence of any deemed request by Borrowers
for a Revolving Advance pursuant to the provisions of the last sentence of
Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole discretion, to
have such request or deemed request treated as a request for a Swing Loan, and
may advance same day funds to Borrowing Agent as a Swing Loan; provided that
notwithstanding anything to the contrary provided for herein, Swing Loan Lender
may not make Swing Loan Advances if Swing Loan Lender has been notified by Agent
or by Required Lenders that one or more of the applicable

 

--------------------------------------------------------------------------------



 

conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Revolving Commitments have been terminated for any reason.

 

(c)                                  Upon the making of a Swing Loan (whether
before or after the occurrence of a Default or an Event of Default and
regardless of whether a Settlement has been requested with respect to such Swing
Loan), each Lender holding a Revolving Commitment shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from Swing Loan Lender, without recourse or warranty, an undivided
interest and participation in such Swing Loan in proportion to its Revolving
Commitment Percentage. Swing Loan Lender or Agent may, at any time, require the
Lenders holding Revolving Commitments to fund such participations by means of a
Settlement as provided for in Section 2.5(d) below. From and after the date, if
any, on which any Lender holding a Revolving Commitment is required to fund, and
funds, its participation in any Swing Loans purchased hereunder, Agent shall
promptly distribute to such Lender its Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral received by Agent in
respect of such Swing Loan; provided that no Lender holding a Revolving
Commitment shall be obligated in any event to make Revolving Advances in an
amount in excess of its Revolving Commitment Amount minus its Participation
Commitment (taking into account any reallocations under Section 2.23) of the
Maximum Undrawn Amount of all outstanding Letters of Credit.

 

2.4                               Disbursement of Advance Proceeds. All Advances
shall be disbursed from whichever office or other place Agent may designate from
time to time and, together with any and all other Obligations of Borrowers to
Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s books. The
proceeds of each Revolving Advance or Swing Loan requested by Borrowing Agent on
behalf of any Borrower or deemed to have been requested by any Borrower under
Section 2.2(b), 2.3(b), 2.5 or 2.13 hereof shall, (i) with respect to requested
Revolving Advances, to the extent Lenders make such Revolving Advances in
accordance with Section 2.2(b), 2.3(b), 2.5 or 2.13 hereof, and with respect to
Swing Loans made upon any request by Borrowing Agent for a Revolving Advance to
the extent Swing Loan Lender makes such Swing Loan in accordance with
Section 2.3) hereof, be made available to Borrowing Agent on the day so
requested by way of credit to the Funding Account, in immediately available
federal funds or other immediately available funds or, (ii) with respect to
Revolving Advances deemed to have been requested by any Borrower or Swing Loans
made upon any deemed request for a Revolving Advance by any Borrower, be
disbursed to Agent to be applied to the outstanding Obligations giving rise to
such deemed request. During the Term, Borrowers may use the Revolving Advances
by borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.

 

2.5                               Making and Settlement of Advances.

 

(a)                                 Each borrowing of Revolving Advances shall
be advanced according to the applicable Commitment Percentages of Lenders
holding the Revolving Commitments. Each borrowing of Swing Loans shall be
advanced by Swing Loan Lender alone.

 

(b)                                 Promptly after receipt by Agent of a request
or a deemed request for a Revolving Advance pursuant to Section 2.2(a) and, with
respect to Revolving Advances, to the extent Agent elects not to provide a Swing
Loan or the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted

 

--------------------------------------------------------------------------------


 

in Section 2.3, Agent shall notify Lenders holding the Revolving Commitments of
its receipt of such request specifying the information provided by Borrowing
Agent and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof.  Each Lender shall
remit the principal amount of each Revolving Advance to Agent such that Agent is
able to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in Dollars and immediately available funds at the Payment
Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.5(c) hereof.

 

(c)                                  Unless Agent shall have been notified by
telephone, confirmed in writing, by any Lender holding a Revolving Commitment
that such Lender will not make the amount which would constitute its applicable
Revolving Commitment Percentage of the requested Revolving Advance available to
Agent, Agent may (but shall not be obligated to) assume that such Lender has
made such amount available to Agent on such date in accordance with
Section 2.5(b) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its applicable Revolving Commitment Percentage of the requested Revolving
Advance available to Agent, then the applicable Lender and Borrowers severally
agree to pay to Agent on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to
Borrowers through but excluding the date of payment to Agent, at (i) in the case
of a payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360 days)
during such period as quoted by Agent, times (y) such amount or (B) a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by a Borrower, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans.  If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender’s Revolving Advance.  Any
payment by Borrowers shall be without prejudice to any claim Borrowers may have
against a Lender holding a Revolving Commitment that shall have failed to make
such payment to Agent.  A certificate of Agent submitted to any Lender or
Borrower with respect to any amounts owing under this paragraph (c) shall be
conclusive, in the absence of manifest error.

 

(d)                                 Agent, on behalf of Swing Loan Lender, shall
demand settlement (a “Settlement”) of all or any Swing Loans with Lenders
holding the Revolving Commitments on at least a weekly basis, or on any more
frequent date that Agent elects or that Swing Loan Lender at its option
exercisable for any reason whatsoever may request, by notifying Lenders holding
the Revolving Commitments of such requested Settlement by facsimile, telephonic
or electronic transmission no later than 3:00 p.m. on the date of such requested
Settlement (the “Settlement Date”).  Subject to any contrary provisions of
Section 2.23, each Lender holding a Revolving Commitment shall transfer the
amount of such Lender’s Revolving Commitment Percentage of the outstanding
principal amount (plus interest accrued thereon to the extent requested by
Agent) of the applicable Swing Loan with respect to which Settlement is
requested by Agent, to such account of Agent as Agent may designate not later
than 5:00 p.m. on such Settlement Date if requested by Agent by 3:00 p.m.,
otherwise not later than 5:00 p.m. on the next Business Day.  Settlements may
occur at any time notwithstanding that the conditions precedent to making

 

--------------------------------------------------------------------------------



 

Revolving Advances set forth in Section 8.2 have not been satisfied or the
Revolving Commitments shall have otherwise been terminated at such time.  All
amounts so transferred to Agent shall be applied against the amount of
outstanding Swing Loans and, when so applied shall constitute Revolving Advances
of such Lenders accruing interest as Domestic Rate Loans.  If any such amount is
not transferred to Agent by any Lender holding a Revolving Commitment on such
Settlement Date, Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.5(c).

 

(e)                                  If any Lender or Participant (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Advances,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender’s Advances, or interest thereon, and such greater
proportionate payment or receipt of Collateral is not expressly permitted
hereunder, such Benefited Lender shall purchase for cash from the other Lenders
a participation in such portion of each such other Lender’s Advances, or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law and in accordance with Section 16.3(b), that each Lender so
purchasing a portion of another Lender’s Advances may exercise all rights of
payment (including rights of set-off) with respect to such portion as fully as
if such Lender were the direct holder of such portion, and the obligations owing
to each such purchasing Lender in respect of such participation and such
purchased portion of any other Lender’s Advances shall be part of the
Obligations secured by the Collateral, and the obligations owing to each such
purchasing Lender in respect of such participation and such purchased portion of
any other Lender’s Advances shall be part of the Obligations secured by the
Collateral.

 

2.6                               Maximum Advances.  The aggregate balance of
Revolving Advances plus Swing Loans outstanding at any time shall not exceed the
lesser of (a) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit or (b) the Borrowing Base
Amount.

 

2.7                               Manner and Repayment of Advances.

 

(a)                                 The Revolving Advances and Swing Loans shall
be due and payable in full on the last day of the Term.  Notwithstanding the
foregoing, all Advances shall be subject to earlier repayment upon
(x) acceleration upon the occurrence of an Event of Default under this Agreement
pursuant to Section 11.1 or (y) the Termination Date.  Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Commitment Percentages of Lenders, to the
outstanding Revolving Advances (subject to any contrary provisions of
Section 2.23).

 

--------------------------------------------------------------------------------



 

(b)                                 Each Borrower recognizes that the amounts
evidenced by checks, notes, drafts or any other items of payment relating to
and/or proceeds of Collateral may not be collectible by Agent on the date
received by Agent.  Agent shall conditionally credit Borrowers’ Account for each
item of payment on the next Business Day after the Business Day on which such
item of payment is received by Agent (and the Business Day on which each such
item of payment is so credited shall be referred to, with respect to such item,
as the “Application Date”).  Agent is not required to credit Borrowers’ Account
for the amount of any item of payment which is unsatisfactory to Agent and Agent
may charge Borrowers’ Account for the amount of any item of payment which is
returned, for any reason whatsoever, to Agent unpaid.

 

(c)                                  All payments of principal, interest and
other amounts payable hereunder, or under any of the Other Documents shall be
made to Agent at the Payment Office not later than 1:30 p.m. on the due date
therefor in Dollars in federal funds or other funds immediately available to
Agent.  Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by charging Borrowers’ Account or by making
Advances as provided in Section 2.2 hereof.

 

(d)                                 Except as expressly provided herein, all
payments (including prepayments) to be made by Borrowers on account of
principal, interest, fees and other amounts payable hereunder shall be made
without deduction, set-off or counterclaim and shall be made to Agent on behalf
of Lenders to the Payment Office, in each case on or prior to 1:30 p.m., in
Dollars and in immediately available funds.

 

2.8                               Repayment of Excess Advances.  Except as
permitted by Agent pursuant to Section 16.2, the aggregate balance of Revolving
Advances and Swing Loans  outstanding at any time in excess of the maximum
amount of Advances permitted hereunder shall be immediately due and payable
without the necessity of any demand, at the Payment Office, whether or not a
Default or Event of Default has occurred.

 

2.9                               Statement of Account.  Agent shall maintain,
in accordance with its customary procedures, a loan account (“Borrowers’
Account”) in the name of Borrowing Agent in which shall be recorded the date,
principal and amount of interest on the Advances made by Agent and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance shall not adversely affect
Agent or any Lender.  Each month, Agent shall send to Borrowing Agent a
statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent and Borrowers,
during such month.  The monthly statements shall be deemed correct and binding
upon Borrowers in the absence of manifest error and shall constitute an account
stated between Lenders and Borrowers unless Agent receives a written statement
of Borrowers’ specific exceptions thereto within forty-five (45) days after such
statement is received by Borrowing Agent.  Subject to the foregoing forty-five
(45) day period, the records of Agent with respect to Borrowers’ Account shall
be conclusive evidence absent manifest error of the amounts of Advances and
other charges thereto and of payments applicable thereto.

 

2.10                        Letters of Credit.  Subject to the terms and
conditions hereof, Issuer shall issue or cause the issuance of standby and/or
trade Letters of Credit denominated in Dollars (“Letters of Credit”) for the
account of Echo or any of its Restricted Subsidiaries; provided, however, that

 

--------------------------------------------------------------------------------



 

Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the issuance thereof would then cause the sum of (i) the
outstanding Revolving Advances, (ii) the outstanding Swing Loans, plus (iii) the
Maximum Undrawn Amount of all outstanding Letters of Credit to exceed the lesser
of (x) the Maximum Revolving Advance Amount or (y) the Borrowing Base Amount. 
Each of the Existing PNC Letters of Credit shall be deemed to have been issued
hereunder on the Closing Date by PNC as Issuer.  Each of the Existing Bank of
America Letters of Credit shall be deemed to have been issued hereunder on the
Closing Date by Bank of America as Issuer.  Each of the Existing Letters of
Credit are hereby deemed to be Letters of Credit issued under this Agreement. 
The Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed
in the aggregate at any time the Letter of Credit Sublimit.  Letters of Credit
that have not been drawn upon shall not bear interest.

 

2.11                        Issuance of Letters of Credit.

 

(a)                                 Borrowing Agent, on behalf of any Borrower,
may request Issuer to issue or cause the issuance of a Letter of Credit by
delivering to Issuer, with a copy to Agent, at the Payment Office, prior to 1:30
p.m., at least five (5) Business Days’ prior to the proposed date of issuance,
such Issuer’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of Agent and Issuer; and, such other
certificates, documents and other papers and information as Agent or Issuer may
reasonably request.  Issuer shall not issue any requested Letter of Credit if
such Issuer has received notice from Agent or any Lender that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason.

 

(b)                                 Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts, other written demands for
payment, or acceptances of usance drafts when presented for honor thereunder in
accordance with the terms thereof and when accompanied by the documents
described therein and (ii) not have an expiry date later than one (1) year after
the last day of the Term unless arrangements satisfactory to Issuer, in its
Permitted Discretion, shall have been entered into with the applicable Borrower
with respect thereto.  Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Letter of
Credit is issued (the “UCP”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590), and any
subsequent revision thereof at the time a standby Letter of Credit is issued, as
determined by Issuer, and each trade Letter of Credit shall be subject to the
UCP.

 

(c)                                  Agent shall use its reasonable efforts to
notify Lenders of the request by Borrowing Agent for a Letter of Credit
hereunder.

 

2.12                        Requirements For Issuance of Letters of Credit. 
Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit.  If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon

 

--------------------------------------------------------------------------------



 

Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit, the application therefor or any acceptance
therefor.

 

2.13                        Disbursements, Reimbursement.

 

(a)                                 Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in such Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Commitment Percentage of the Maximum Undrawn Amount of such Letter of Credit and
the amount of such drawing, respectively.

 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, Issuer will
promptly notify Agent and Borrowing Agent.  Provided that it shall have received
such notice prior to 12:00 noon on the date that an amount is paid by Issuer
under any Letter of Credit (each such date, a “Drawing Date”), Borrowers shall
reimburse (such obligation to reimburse Issuer shall sometimes be referred to as
a “Reimbursement Obligation”) Issuer prior to 2:00 p.m. on such Drawing Date in
an amount equal to the amount so paid by Issuer.  In the event Borrowers fail to
reimburse Issuer for the full amount of any drawing under any Letter of Credit
by 2:00 p.m. on the Drawing Date (or, in the case of a notice received by
Borrowing Agent after 12:00 noon on such Drawing Date, by 12:00 Noon on the
immediately following Business Day), Agent will promptly notify each Lender
thereof, and Borrowers shall be deemed to have requested that a Revolving
Advance maintained as a Domestic Rate Loan be made by the Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of Maximum Revolving Advance Amount or
the Borrowing Base Amount and subject to Section 8.2 hereof.  Any notice given
by Agent pursuant to this Section 2.13(b) may be oral if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(c)                                  Each Lender shall upon any notice pursuant
to Section 2.13(b) make available to Issuer through Agent at its Payment Office
an amount in immediately available funds equal to its Commitment Percentage
(subject to any contrary provisions of Section 2.23) of the amount of the
drawing, whereupon the participating Lenders shall (subject to Section 2.13(d))
each be deemed to have made a Revolving Advance maintained as a Domestic Rate
Loan to Borrowers in that amount.  If any Lender so notified fails to make
available to Agent, for the benefit of Issuer,  the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as Domestic Rate
Loans on and after the fourth day following the Drawing Date.  Agent and Issuer
will promptly give notice of the occurrence of the Drawing Date, but failure of
Agent or Issuer to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.13(c), provided that such
Lender shall not be obligated to pay interest as provided in
Section 2.13(c)(i) and (ii) until and commencing from the date of receipt of
notice from Agent or Issuer of a drawing.

 

--------------------------------------------------------------------------------



 

(d)                                 With respect to any unreimbursed drawing
that is not converted into a Revolving Advance maintained as a Domestic Rate
Loan to Borrowers in whole or in part as contemplated by Section 2.13(b),
because of Borrowers’ failure to satisfy the conditions set forth in Section 8.2
(other than any notice requirements) or for any other reason, Borrowers shall be
deemed to have incurred from Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan.  Each Lender’s payment to Agent pursuant to Section 2.13(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment under this Section 2.13.

 

(e)                                  Each Lender’s Participation Commitment
shall continue until the last to occur of any of the following events: 
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled and (z) all Persons (other than Borrowers) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

 

2.14                        Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by Agent for
the account of Issuer of immediately available funds from Borrowers (i) in
reimbursement of any payment made by Issuer or Agent under the Letter of Credit
with respect to which any Lender has made a Participation Advance to Agent, or
(ii) in payment of interest on such a payment made by Issuer or Agent under such
a Letter of Credit, Agent will pay to each Lender, in the same funds as those
received by Agent, the amount of such Lender’s Commitment Percentage of such
funds, except Agent shall retain the amount of the Commitment Percentage of such
funds of any Lender that did not make a Participation Advance in respect of such
payment by Agent (and, to the extent that any of the other Lender(s) have funded
any portion such Defaulting Lender’s Participation Advance in accordance with
the provisions of Section 2.23, Agent will pay over to such Non-Defaulting
Lenders a pro rata portion of the funds so withheld from such Defaulting
Lender).

 

(b)                                 If Issuer or Agent is required at any time
to return to any Borrower, or to a trustee, receiver, liquidator, custodian, or
any official in any insolvency proceeding, any portion of the payments made by
Borrowers to Issuer or Agent pursuant to Section 2.14(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each Lender
shall, on demand of Agent, forthwith return to Issuer or Agent the amount of its
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.

 

2.15                        Documentation.  Each Borrower agrees to be bound by
the terms of the Letter of Credit Application and by Issuer’s reasonable
interpretations of any Letter of Credit issued for such Borrower’s account and
by Issuer’s written regulations and customary practices applicable to its
Customers generally relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct or the material breach of its obligations

 

--------------------------------------------------------------------------------



 

thereunder (in each case, as determined by a court of competent jurisdiction in
a final judgment which is no longer appealable), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.

 

2.16                        Determination to Honor Drawing Request.  In
determining whether to honor any request for drawing under any Letter of Credit
by the beneficiary thereof, Issuer shall be responsible only to determine that
the documents and certificates required to be delivered under such Letter of
Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.

 

2.17                        Nature of Participation and Reimbursement
Obligations.  Each Lender’s obligation in accordance with this Agreement to make
the Revolving Advances or Participation Advances as a result of a drawing under
a Letter of Credit, and the obligations of Borrowers to reimburse Issuer upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this
Section 2.17 under all circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against Agent, Issuer, any
Borrower or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Borrower or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in this Agreement for the making of a Revolving Advance, it
being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.13;

 

(iii)                             any lack of validity or enforceability of any
Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Borrower, Agent, Issuer or any Lender against the beneficiary of a
Letter of Credit, or the existence of any claim, set-off, recoupment,
counterclaim, cross-claim, defense or other right which any Borrower,
Agent, Issuer or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or assignee of
the proceeds thereof (or any Persons for whom any such transferee or assignee
may be acting), Agent, Issuer or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services

 

--------------------------------------------------------------------------------



 

relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

 

(vi)                              payment by Issuer under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
is forged or does not comply with the terms of such Letter of Credit;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by Issuer  or any of Issuer’s
Affiliates to issue any Letter of Credit in the form requested by Borrowing
Agent, unless Agent and Issuer have received written notice from Borrowing Agent
of such failure within three (3) Business Days after the Issuer shall have
furnished Borrowing Agent and Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)                              the occurrence of any Material Adverse Effect;

 

(x)                                 any breach of this Agreement or any Other
Document by any party thereto; the occurrence or continuance of an insolvency
proceeding with respect to any Borrower or any Guarantor;

 

(xi)                              the fact that a Default or Event of Default
shall have occurred and be continuing;

 

(xii)                           the fact that the Term shall have expired or
this Agreement or the Obligations hereunder shall have been terminated; and

 

(xiii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.18                        Indemnity.  Each Borrower hereby agrees to protect,
indemnify, pay and save harmless Issuer, Agent and any of their Affiliates that
have issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes (except for Indemnified Taxes covered by
Section 3.10 hereof and the imposition of, or any change in the rate of, an
Excluded Tax), penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which Issuer,  Agent or any of their
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (a) the gross
negligence or willful misconduct of the Issuer as determined by a final judgment
which is no longer appealable, of a court of competent jurisdiction or (b) the
wrongful dishonor by Issuer or any of its Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Body (all such acts or omissions herein called
“Governmental Acts”).

 

--------------------------------------------------------------------------------



 

2.19                        Liability for Acts and Omissions.  As between
Borrowers and Issuer, Swing Loan Lender, Agent and Lenders, each Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the respective foregoing, Issuer shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of Issuer’s rights or powers hereunder.  Nothing in the preceding sentence
shall relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
judgment which is no longer appealable) in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence.  In no event
shall Issuer or Issuer’s Affiliates be liable to any Borrower for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, Issuer and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Issuer or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any

 

--------------------------------------------------------------------------------



 

order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Issuer under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final judgment which is no longer appealable), shall not put
Issuer under any resulting liability to any Borrower, Agent or any Lender.

 

2.20                        Payment of Obligations.  Agent may charge to
Borrowers’ Account as a Revolving Advance or, at the discretion of Swing Loan
Lender, as a Swing Loan, (i) all Fixed Agent Charges, (ii) all other payments
with respect to any of the Obligations required hereunder (including without
limitation fees provided for hereunder and payments under Section 16.5 and 16.9)
as and when each such payment shall become due and payable (whether as regularly
scheduled, upon or after acceleration, upon maturity or otherwise),
(iii) without limiting the generality of the foregoing clauses (i) and (ii),
(a) all amounts expended by Agent or any Lender pursuant to Section 4.2 or 4.3
hereof and (b) all expenses which Agent incurs in connection with the forwarding
of Advance proceeds and the establishment and maintenance of any deposit
accounts as provided for in Section 4.10(h), and (iv) any sums expended by Agent
or any Lender due to any Borrower’s failure to perform or comply with its
obligations under this Agreement or any Other Document including such Borrower’s
obligations under Section 3.2, 3.3, 3.4, 4.3 or 6.4 hereof, in each case, in
accordance with Section 2.2(a) hereof and all amounts so charged shall be added
to the Obligations and shall be secured by the Collateral.  To the extent
Revolving Advances are not actually funded by the other Lenders in respect of
any such amounts so charged, all such amounts so charged shall be deemed to be
Swing Loans made by and owing to Swing Loan Lender and Swing Loan Lender shall
be entitled to all rights (including accrual of interest) and remedies of a
Lender under this Agreement and the Other Documents with respect to such Swing
Loans.

 

2.21                        Reduction of Maximum Revolving Advance Amount;
Prepayments.

 

(a)                                 Partial Reduction of Maximum Revolving
Advance Amount.  Borrowers may from time to time on at least three (3) Business
Days’ prior written notice provided by Borrowing Agent and received by Agent
(which shall promptly advise each Lender thereof) permanently reduce the Maximum
Revolving Advance Amount to an amount not less than $25,000,000 unless reduced
to zero ($0.00) and this Agreement is terminated.  Any such reduction shall be
in an amount not less than $5,000,000 or a higher integral multiple of
$1,000,000.  All reductions of the Maximum Revolving Advance Amount shall be
applied ratably among the Lenders according to their applicable respective
Commitment Percentage thereof and shall be accompanied by payment of
breakfunding costs, if any, pursuant to Section 2.2(f).

 

(b)                                 Voluntary Prepayment of Advances.  Subject
to Section 13.1, Advances may be prepaid at any time and, with respect to the
Revolving Advances and subject to the terms and conditions hereof, reborrowed. 
Any such prepayment shall be applied first to accrued and

 

--------------------------------------------------------------------------------


 

unpaid interest owing on such Advances and shall be accompanied by payment of
breakfunding costs, if any, pursuant to Section 2.2(f).

 

2.22                        Use of Proceeds.

 

(a)                                 Borrowers shall apply the proceeds of
Advances (A) to pay fees and expenses relating to the transactions contemplated
under this Agreement, (B) for the Acquisition and, (C) to fund Permitted
Acquisitions and (D) to provide for its working capital and other general
corporate purposes needs and reimburse drawings under Letters of Credit, to the
extent such use of proceeds is not otherwise prohibited under the terms of this
Agreement.

 

(b)                                 Without limiting the generality of
Section 2.22(a) above, neither Borrowers nor any other Person which may in the
future become party to this Agreement or the Other Documents as a Borrower or
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of Applicable
Law.

 

2.23                        Defaulting Lender.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, in the event any Lender is a Defaulting Lender, all rights and
obligations hereunder of such Defaulting Lender and of the other parties hereto
shall be modified to the extent of the express provisions of this Section 2.23
so long as such Lender is a Defaulting Lender.

 

(b)                                 (i)                                    
Except as otherwise expressly provided for in this Section 2.23, Revolving
Advances shall be made pro rata from Lenders which are not Defaulting Lenders
based on their respective Commitment Percentages, and no Commitment Percentage
of any Lender or any pro rata share of any Revolving Advances required to be
advanced by any Lender shall be increased as a result of any Lender being a
Defaulting Lender.  Amounts received in respect of principal of any type of
Revolving Advances shall be applied to reduce such type of Revolving Advances of
each Lender (other than any Defaulting Lender) in accordance with their
Commitment Percentages; provided, that, Agent shall not be obligated to transfer
to a Defaulting Lender any payments received by Agent for Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.

 

(ii)                                  Fees pursuant to Section 3.3 hereof shall
cease to accrue in favor of such Defaulting Lender (and Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(iii)                               If any Swing Loans are outstanding or any
Letter of Credit Obligations (or drawings under any Letter of Credit for which
Issuer has not been reimbursed) are outstanding or exist at the time any such
Lender becomes a Defaulting Lender, then:

 

(A)                               such Defaulting Lender’s Participation
Commitment in the outstanding Swing Loans and of the Maximum Undrawn Amount of
all outstanding Letters of Credit shall be reallocated among Non-Defaulting

 

--------------------------------------------------------------------------------



 

Lenders in proportion to the respective Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (1) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender plus such Lender’s reallocated
Participation Commitment in the outstanding Swing Loans plus such Lender’s
reallocated Participation Commitment in the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit to exceed the dollar amount of any such
Non-Defaulting Lender’s commitment hereunder, and (2) no Default or Event of
Default has occurred and is continuing at such time;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law,
(1) first, prepay any outstanding Swing Loans that cannot be reallocated, and
(2) second, cash collateralize for the benefit of Issuer, Borrowers’ obligations
corresponding to such Defaulting Lender’s Participation Commitment in the
Maximum Undrawn Amount of all Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with
Section 3.2(b) for so long as such Obligations are outstanding;

 

(C)                               if Borrowers cash collateralize any portion of
such Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit pursuant to clause (B) above, Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 3.2(a) with respect to such Defaulting Lender’s Commitment Percentage of
the Maximum Undrawn Amount of all Letters of Credit during the period such
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit are cash collateralized;

 

(D)                               if Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
pursuant to clause (A) above, then the fees payable to Lenders pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders in
accordance with such reallocation; and

 

(E)                                if all or any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit is neither reallocated nor cash collateralized pursuant to clauses
(A) or (B) above, then, without prejudice to any rights or remedies of Issuer or
any other Lender hereunder, all Letter of Credit Fees payable under
Section 3.2(a) with respect to such Defaulting Lender’s Commitment Percentage of
the Maximum Undrawn Amount of all Letters of Credit shall be payable to the
Issuer (and not to such Defaulting Lender) until (and then only to the extent
that) such Participation Commitment in the Maximum

 

--------------------------------------------------------------------------------



 

Undrawn Amount of all Letters of Credit is reallocated and/or cash
collateralized; and

 

(iv)                              So long as any Lender is a Defaulting Lender,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless such
Issuer is satisfied that the related exposure and Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
and all Swing Loans (after giving effect to any such issuance, amendment,
increase or funding) will be fully allocated to Non-Defaulting Lenders and/or
cash collateral for such Letters of Credit will be provided by Borrowers in
accordance with clause (A) and (B) above, and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.23(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).

 

(c)                                  A Defaulting Lender shall not be entitled
to give instructions to Agent or to approve, disapprove, consent to or vote on
any matters relating to this Agreement and the Other Documents, and all
amendments, waivers and other modifications of this Agreement and the Other
Documents may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Commitment Percentage.

 

(d)                                 Other than as expressly set forth in this
Section 2.23, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section 2.23 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

 

(e)                                  In the event that Agent, Borrowers, Swing
Loan Lender and Issuer agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
Agent will so notify the parties hereto, and then Participation Commitments of
the Lenders (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Commitment Percentage, and on such
date such Lender shall purchase at par such of the Revolving Advances of the
other Lenders as Agent shall determine may be necessary in order for such Lender
to hold such Revolving Advances in accordance with its Commitment Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(f)                                   If Swing Loan Lender or Issuer has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan

 

--------------------------------------------------------------------------------



 

Lender or Issuer, as the case may be, shall have entered into arrangements with
Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

2.24                        Increase in Maximum Revolving Advance Amount.

 

(a)                                 Borrowers may request that the Maximum
Revolving Advance Amount be increased by (i) one or more of the current Lenders
increasing their Revolving Commitment Amount (any current Lender which elects to
increase its Revolving Commitment shall be referred to as an “Increasing
Lender”) or (ii) one or more new lenders (each a “New Lender”) joining this
Agreement and providing a Revolving Commitment hereunder, subject to the
following terms and conditions:

 

(i)                                     No current Lender shall be obligated to
increase its Revolving Commitment (each, a “Revolving Increase”) and any
increase in the Revolving Commitment by any current Lender shall be in the sole
discretion of such current Lender;

 

(ii)                                  There shall exist no Event of Default or
Default on the effective date of such Revolving Increase after giving effect to
such increase; provided that if such Revolving Increase is executed in
connection with a Permitted Acquisition or other permitted Investment, at the
option of the Lenders providing such increase, (a) the absence of Defaults or
Events of Defaults shall be tested as of the date the definitive documentation
with respect to such Permitted Acquisition or other Investment is entered into
and thereafter the only further absence of Default condition shall be no payment
or bankruptcy default existing immediately before and immediately after giving
effect to the incurrence of such increase, and (b) the such increase may be
subject to customary “certain funds provisions”;

 

(iii)                               After giving effect to such Revolving
Increase, the Maximum Revolving Advance Amount shall not exceed
$300,000,000500,000,000;

 

(iv)                              After giving effect to the Second Amendment,
Borrowers may not request an increase in the Maximum Revolving Advance Amount
under this Section 2.24 more than four (4) times during the Term, and no single
such increase in the Maximum Revolving Advance Amount shall be for an amount
less than $25,000,000;

 

(v)                                 The Loan Parties shall deliver to Agent on
or before the effective date of such Revolving Increase the following documents
in form and substance satisfactory to Agent: (1) certifications of their
corporate secretaries with attached resolutions certifying that the increase in
the Revolving Commitment has been approved by such Loan Parties, (2) certificate
dated as of the effective date of such Revolving Increase certifying as to the
matters set forth in clause (ii) above, (3) such other agreements and
instruments as Agent reasonably deems necessary in order to document the
increase to the Maximum Revolving Advance Amount and to preserve the rights and
remedies of Agent and Lenders hereunder and (4) an opinion of counsel in form
and substance satisfactory to Agent which shall cover such matters related to
such increase as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

 

--------------------------------------------------------------------------------



 

(vi)                              To the extent requested by any applicable
Lender, Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note reflecting the new amount of such Increasing Lender’s Revolving
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be cancelled) and (2) to each New
Lender a Note reflecting the amount of such New Lender’s Revolving Commitment;

 

(vii)                           Any New Lender shall be subject to the approval
of Agent and Issuer;

 

(viii)                        Each Increasing Lender shall confirm its agreement
to increase its Revolving Commitment pursuant to an acknowledgement in a form
acceptable to Agent, signed by it and each Borrower and delivered to Agent at
least two (2) days before the effective date of such increase; and

 

(ix)                              Each New Lender shall execute a lender joinder
in substantially the form of Exhibit 2.24  pursuant to which such New Lender
shall join and become a party to this Agreement and the Other Documents with a
Revolving Commitment  as set forth in such lender joinder.

 

(b)                                 On the effective date of such Revolving
Increase, Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Advances as of such date (and shall indemnify Agent and
Lenders to the extent required by Section 2.2(f)) (provided that to the extent
possible, Agent shall cooperate with Borrowers so that such deemed repayment and
reborrowing shall not result in a materially adverse accounting or tax treatment
for any Borrower), and the Commitment Percentages of Lenders holding a Revolving
Commitment (including each Increasing Lender and/or New Lender) shall be
recalculated such that each such Lender’s Commitment Percentage is equal to
(x) the Revolving Commitment of such Lender divided by (y) the aggregate of the
Revolving Commitments of all Lenders.  Each Lender shall participate in any new
Revolving Advances made on or after such date in accordance with its Revolving
Commitment Percentage after giving effect to the increase in the Maximum
Revolving Advance Amount and recalculation of the Commitment Percentages
contemplated by this Section 2.24.

 

(c)                                  On the effective date of such Revolving
Increase, each Increasing Lender shall be deemed to have purchased an
additional/increased participation in, and each New Lender will be deemed to
have purchased a new participation in, each then outstanding Letter of Credit
and each drawing thereunder and each then outstanding Swing Loan in an amount
equal to such Lender’s Commitment Percentage (as calculated pursuant to
Section 2.24(b) above) of the Maximum Undrawn Amount of each such Letter of
Credit (as in effect from time to time) and the amount of each drawing and of
each such Swing Loan, respectively.  As necessary to effectuate the foregoing,
each existing Lender holding a Commitment Percentage that is not an Increasing
Lender shall be deemed to have sold to each applicable Increasing Lender and/or
New Lender, as necessary, a portion of such existing Lender’s participations in
such outstanding Letters of Credit and drawings and such outstanding Swing Loans
such that, after giving effect to all such purchases and sales, each Lender
holding a Revolving Commitment (including each Increasing Lender and/or New
Lender) shall hold a participation in all Letters of Credit (and drawings
thereunder) and all Swing Loans in accordance with their respective Commitment
Percentages (as calculated pursuant to Section 2.24(b) above).

 

--------------------------------------------------------------------------------



 

(d)                                 On the effective date of such Revolving
increase, Borrowers shall pay all costs and expenses incurred by Agent in
connection with the negotiations regarding, and the preparation, negotiation,
execution and delivery of all agreements and instruments executed and delivered
by any of Agent, Borrowers and/or Increasing Lenders and New Lenders in
connection with, such increase (including all fees for any supplemental or
additional public filings of any Other Documents necessary to protect, preserve
and continue the perfection and priority of the liens, security interests,
rights and remedies of Agent and Lenders hereunder and under the Other Documents
in light of such increase).

 

(e)                                  No consent of the Lenders shall be required
in connection with any Revolving Increase (other than the Lenders providing such
Revolving Increase). Each Revolving Increase shall be effected pursuant to an
amendment  to this Agreement and, as appropriate, the Other Documents, executed
by the Loan Parties, each Increasing Lender and New Lender and Agent, provided,
such documentation shall only contain amendments to this Agreement and the Other
Documents that are necessary to implement the Revolving Increase and to reflect
the provisions of Section 1.4.

 

(f)                                   Pursuant to one or more offers made from
time to time by Borrowers to all Lenders on a pro rata basis (based on the
aggregate outstanding Revolving Commitments) (each such offer, a “Pro Rata
Extension Offer”) and on the same terms, Borrowers are hereby permitted to
consummate transactions with individual Lenders from time to time to extend the
maturity date of such Lender’s Revolving Commitment.  Any such extension (an
“Extension”) agreed to between Borrowers and any such Lender (an “Extending
Lender”) will be established under this Agreement (such extended Revolving
Commitment, an “Extended Revolving Commitment”).  Each Pro Rata Extension Offer
shall specify the date on which Borrowers propose that the Extended Revolving
Commitment shall be extended, which shall be a date not earlier than ten
(10) Business Days after the date on which notice is delivered to Agent (or such
shorter period agreed to by Agent in its reasonable discretion).

 

(g)                                  Borrowers and each Extending Lender shall
execute and deliver to Agent such documentation as Agent shall reasonably
specify to evidence the Extended Revolving Commitments of such Extending
Lender.  Each such document shall specify the terms of the applicable Extended
Revolving Commitments; provided, that (i) except as to interest rates, fees and
final maturity (which interest rates, fees and final maturity shall be
determined by Borrowing Agent and set forth in the Pro Rata Extension Offer),
any Extended Revolving Commitment shall have the same terms as the existing
Revolving Advances, and (ii) any Extended Revolving Commitments may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder. 
Upon the effectiveness of any such Extended Revolving Commitment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Revolving Commitments evidenced thereby. 
With respect to any Extended Revolving Commitments, and with the consent of each
Swing Loan Lender and Issuer, participations in Swing Loans and Letters of
Credit shall be reallocated to Lenders holding such Extended Revolving
Commitments upon effectiveness of such Extended Revolving Commitment.

 

--------------------------------------------------------------------------------



 

(h)                                 Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Revolving Commitment will be
automatically designated an Extended Revolving Commitment.

 

All Extended Revolving Commitments and all obligations in respect thereof shall
be Obligations of the relevant Loan Parties under this Agreement and the Other
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations of the relevant Loan Parties under this Agreement and the
Other Documents and no Issuer or Swing Loan Lender shall be obligated to provide
Swing Loans or issue Letters of Credit under such Extended Revolving Commitments
unless it shall have consented thereto.

 

ARTICLE III.

 

INTEREST AND FEES.

 

3.1                               Interest.  Interest on Advances shall be
payable quarterly in arrears on the first day of each calendar quarter with
respect to Domestic Rate Loans and, with respect to LIBOR Rate Loans, at (a) the
end of each Interest Period, and (b) for LIBOR Rate Loans with an Interest
Period in excess of three months, at the end of each three month period during
such Interest Period.  Interest charges shall be computed on the actual
principal amount of Advances outstanding during the applicable period at a rate
per annum equal to the applicable Revolving Interest Rate.  Whenever, subsequent
to the date of this Agreement, the Alternate Base Rate is increased or
decreased, the applicable Revolving Interest Rate shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the Alternate Base Rate during the time such change or changes remain
in effect.  The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date.  All amounts not paid when due
hereunder shall bear interest in an amount equal to two percent (2%) per annum
above the rates of interest or the rate of such fees otherwise applicable
hereunder (the “Default Rate”), accruing from the initial date of such
non-payment until such payment is made and shall be payable upon demand.

 

3.2                               Letter of Credit Fees.

 

(a)                                 Borrowers shall pay (x) to Agent, for the
ratable benefit of Lenders, fees for each Letter of Credit for the period from
and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Letter of Credit Fee
Rate, such fees to be calculated on the basis of a 360-day year for the actual
number of days elapsed and to be payable quarterly in arrears on the first day
of each quarter and on the last day of the Term, and (y) to the Issuer, a
fronting fee of one eighth of one percent (0.125%) per annum times the average
daily face amount of each outstanding Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, to be payable quarterly in arrears on the first day of each
calendar quarter and on the last day of the Term, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse

 

--------------------------------------------------------------------------------



 

Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”).  All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction.  All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.

 

(b)                                 At any time following the occurrence of an
Event of Default, at the option of Agent or at the direction of Required Lenders
(or, in the case of any Event of Default under Section 10.7 or 10.8, immediately
and automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement, Borrowers will cause cash
to be deposited and maintained in an account with Agent, as cash collateral, in
an amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time.  Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such cash collateral being held by Agent.  No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) the Termination Date; and (y) expiration of all Letters of
Credit.  Borrowers hereby collaterally assign, pledge and grant to Agent, for
its benefit and the ratable benefit of Issuer, Lenders and each other Secured
Party, a continuing security interest in and to and Lien on any such cash
collateral and any right, title and interest of Borrowers in any deposit account
or securities account into which such cash collateral may be deposited from time
to time to secure the Obligations, specifically including all Obligations with
respect to any Letters of Credit.  Borrowers agree that upon the coming due of
any Reimbursement Obligations (or any other Obligations, including Obligations
for Letter of Credit Fees) with respect to the Letters of Credit, Agent may use
such cash collateral to pay and satisfy such Obligations.

 

3.3                               Facility Fee.  If, for any calendar quarter
during the Term, the average daily unpaid balance of the sum of Revolving
Advances plus Swing Loans plus the Maximum Undrawn Amount of all outstanding
Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent, for the
ratable benefit of the Lenders based on their Commitment Percentages, a fee at a
rate per annum equal to the then applicable Facility Fee on the amount by which
the Maximum Revolving Advance Amount exceeds such average daily unpaid balance
of the sum of Revolving Advances plus Swing

 

--------------------------------------------------------------------------------



 

Loans plus the Maximum Undrawn Amount of all outstanding Letters of Credit for
each day of such calendar quarter.  Such Facility Fee shall be payable to Agent
in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter and on the last day of the Term with respect to that
portion of the calendar quarter ending on such date.

 

3.4                               Fee Letters and Certain Other Fees.  Borrowers
shall pay the amounts required to be paid in the Fee Letters in the manner and
at the times required by the Fee Letters.

 

3.5                               Computation of Interest and Fees.  Interest
accruing on Domestic Rate Loans shall be computed on the basis of a year of 365
(or 366, in a leap year) days for the actual number of days elapsed.  All other
interest and fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed.  If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the applicable Revolving Interest Rate during such extension.

 

3.6                               Maximum Charges.  In no event whatsoever shall
interest and other charges charged hereunder exceed the highest rate permissible
under Applicable Law. In the event interest and other charges as computed
hereunder would otherwise exceed the highest rate permitted under Applicable
Law, such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers and if the then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrowers and the provisions hereof shall be deemed amended to provide
for such permissible rate.

 

3.7                               Increased Costs.  In the event that, after the
Closing Date, any Change in Law or compliance by any Lender (for purposes of
this Section 3.7, the term “Lender” shall include Agent, Swing Loan Lender, any
Issuer or Lender and any corporation or bank controlling Agent, Swing Loan
Lender, any Lender or Issuer and the office or branch where Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate
Loans), with any related directive (whether or not having the force of law)
shall:

 

(a)                                 subject any Lender to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to such Lender in respect thereof (except for Excluded
Taxes or Other Taxes and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender);

 

(b)                                 impose, modify or deem applicable any
reserve, special deposit, assessment, compulsory loan, insurance charge or
similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of any Lender;
or

 

(c)                                  impose on any Lender or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to any Lender of
making, converting to, continuing, renewing or maintaining its Advances
hereunder by an amount that such Lender

 

--------------------------------------------------------------------------------



 

deems to be material or to reduce the amount of any payment (whether of
principal, interest or otherwise) in respect of any of the Advances by an amount
that such Lender deems to be material, then, in any case Borrowers shall
promptly pay such Lender, upon its demand, such additional amount as will
compensate such Lender for such additional cost or such reduction, as the case
may be; provided that the foregoing shall not apply to increased costs which are
reflected in the LIBOR Rate, as the case may be.  Such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.  Borrowers shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Person notifies Borrowing Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Person’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). No Lender shall request compensation under
Section 3.7  unless such Lender is generally requesting similar compensation
from its borrowers with similar provisions in their loan or credit documents.

 

3.8                               Basis For Determining Interest Rate Inadequate
or Unfair.  In the event that Agent or any Lender shall have determined that:

 

(a)                                 reasonable means do not exist for
ascertaining the LIBOR Rate applicable pursuant to Section 2.2 hereof for any
Interest Period;

 

(b)                                 Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank LIBOR
market, with respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate
Loan, or a proposed conversion of a Domestic Rate Loan into a LIBOR Rate Loan;
or

 

(c)                                  the making, maintenance or funding of any
LIBOR Rate Loan has been made impracticable or unlawful by compliance by Agent
or such Lender in good faith with any Applicable Law or any interpretation or
application thereof by any Governmental Body or with any request or directive of
any such Governmental Body (whether or not having the force of law), or

 

(d)                                 the LIBOR Rate will not adequately and
fairly reflect the cost to such Lender of the establishment or maintenance of
any LIBOR Rate Loan.

 

then Agent shall give Borrowing Agent prompt written (including by facsimile) or
telephonic notice of such determination.  If such notice is given, (i) any such
requested LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless
Borrowing Agent shall notify Agent no later than 1:30 p.m. two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of LIBOR Rate Loan,
(ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been converted
to an affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
1:30 p.m. two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding
affected LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if

 

--------------------------------------------------------------------------------


 

Borrowing Agent shall notify Agent, no later than 1:30 p.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans.  Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of LIBOR
Rate Loan or maintain outstanding affected LIBOR Rate Loans and no Borrower
shall have the right to convert a Domestic Rate Loan or an unaffected type of
LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

 

3.9                               Capital Adequacy.

 

(a)                                 In the event that, after the Closing Date,
any Lender (for purposes of this Section 3.9, the term “Lender” shall include
Agent, Swing Loan Lender, Issuer or any Lender and any corporation or bank
controlling Agent, Swing Loan Lender or any Lender and the office or branch
where Agent, Swing Loan Lender or any Lender (as so defined) makes or maintains
any LIBOR Rate Loans) shall have determined that any Change in Law or any change
in the interpretation or administration thereof by any Governmental Body,
central bank or comparable agency charged with the interpretation or
administration thereof, with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on Agent, Swing Loan Lender or any Lender’s capital as a consequence of its
obligations hereunder (including the making of any Swing Loans) to a level below
that which Agent, Swing Loan Lender or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Agent’s, Swing
Loan Lender’s and each Lender’s policies with respect to capital adequacy) by an
amount deemed by Agent, Swing Loan Lender or any Lender to be material, then,
from time to time, Borrowers shall pay upon demand to Agent, Swing Loan Lender
or such Lender such additional amount or amounts as will compensate Agent, Swing
Loan Lender or such Lender for such reduction.  In determining such amount or
amounts, Agent, Swing Loan Lender or such Lender may use any reasonable
averaging or attribution methods.  The protection of this Section 3.9 shall be
available to Agent, Swing Loan Lender and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the Applicable Law,
rule, regulation, guideline or condition.

 

(b)                                 A certificate of Agent, Swing Loan Lender or
such Lender setting forth such amount or amounts as shall be necessary to
compensate Agent, Swing Loan Lender or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

 

(c)                                  Borrowers shall not be required to
compensate Agent, Swing Loan Lender, a Lender or Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Person
notifies Borrowing Agent of the Change in Law giving rise to such increased
costs or reductions and of such Person’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).  No Lender
shall request compensation under Section 3.9 unless such Lender is generally
requesting similar compensation from its borrowers with similar provisions in
their loan or credit documents.

 

--------------------------------------------------------------------------------



 

3.10                        Taxes.

 

(a)                                 Any and all payments by or on account of any
Obligations hereunder or under any Other Document shall be made free and clear
of and without reduction or withholding for any Taxes, except as required by
Applicable Law.  If Borrowers shall be required by Applicable Law to deduct or
withhold any Tax from any payment, then Borrowers shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Body in accordance with Applicable Law
and, if such Tax is an Indemnified Tax, then the sum payable by the Borrowers
shall be increased as necessary so that after making all required deductions or
withholding (including deductions applicable to additional sums payable under
this Section 3.10) Agent, Swing Loan Lender, Lender, Issuer or Participant, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made.

 

(b)                                 Borrowers shall timely pay any Other Taxes
to the relevant Governmental Body in accordance with Applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Each Borrower shall indemnify Agent, Swing
Loan Lender, each Lender, Issuer and any Participant, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.10) paid by Agent, Swing
Loan Lender, such Lender, Issuer, or such Participant, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body.  A certificate as to the amount of
such payment or liability delivered to Borrowers by any Lender, Swing Loan
Lender, Participant, or Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or Issuer, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Body,
Borrowers shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or under any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any Other
Document shall deliver to Borrowers (with a copy to Agent), at the time or times
prescribed by Applicable Law or reasonably requested by Borrowers or Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding Tax, Agent shall be entitled
to withhold United States federal income taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law.  Further, Agent is
indemnified under § 1.1461-1(e) of

 

--------------------------------------------------------------------------------



 

the United States Income Tax Regulations against any claims and demands of any
Lender, Issuer or assignee or participant of a Lender or Issuer for the amount
of any tax it deducts and withholds in accordance with regulations under § 1441
of the Code.  In addition, any Lender, if requested by Borrowers or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrowers or Agent as will enable Borrowers or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Without limiting the generality of the foregoing, in
the event that any Borrower is resident for tax purposes in the United States of
America, any Lender shall deliver to Borrowers and Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrowers or Agent, but only if such Lender is
legally entitled to do so), whichever of the following is applicable:

 

(i)                                     two (2) duly completed valid originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party,

 

(ii)                                  two (2) duly completed valid originals of
IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) two duly completed valid originals of
IRS Form W-8BEN or W-8BEN-E, as applicable,

 

(iv)                              any other form prescribed by Applicable Law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit Borrowers to determine the
withholding or deduction required to be made, or

 

(v)                                 To the extent that any Lender is not a
Foreign Lender, such Lender shall submit to Agent two (2) originals of an IRS
Form W-9 or any other form prescribed by Applicable Law certifying that such
Lender is exempt from U.S. federal backup withholding tax.

 

(vi)                              If a payment made to a Lender, Swing Loan
Lender, Participant, Issuer, or Agent under this Agreement or any Other Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Swing Loan Lender, Participant, Issuer, or Agent shall
deliver to Agent (in the case of Swing Loan Lender, a Lender, Participant or
Issuer) and Borrowers such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Agent or any Borrower sufficient for Agent
and Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this

 

--------------------------------------------------------------------------------



 

Section 3.10(e)(vi), “FATCA” shall include any amendments to FATCA after the
close of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowing Agent and Agent in writing of
its legal inability to do so

 

(f)                                   If Agent, Swing Loan Lender, a Lender, a
Participant or Issuer determines, in good faith, that it has received a refund
or credit in lieu thereof of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by Borrowers or with respect to which Borrowers have paid
additional amounts pursuant to this Section 3.10, it shall pay to Borrowers an
amount equal to such refund or credit in lieu thereof (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund or credit in lieu thereof); net of all out-of-pocket expenses of Agent,
Swing Loan Lender, such Lender, Participant, or the Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Body with respect to such refund or credit in lieu thereof), provided that
Borrowers, upon the request of Agent, Swing Loan Lender, such Lender,
Participant, or Issuer, agrees to repay the amount paid over to Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Body) to Agent, Swing Loan Lender, such Lender, Participant or the Issuer in the
event Agent, Swing Loan Lender, such Lender, Participant or the Issuer is
required to repay such refund or credit in lieu thereof to such Governmental
Body.  This Section shall not be construed to require Agent, Swing Loan Lender,
any Lender, Participant, or Issuer to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to Borrowers
or any other Person.

 

3.11                        Replacement of Lenders.  If any Lender (an “Affected
Lender”) (a) makes demand upon Borrowers for (or if Borrowers are otherwise
required to pay) amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to
make or maintain LIBOR Rate Loans as a result of a condition described in
Section 2.2(g) hereof, (c) is a Defaulting Lender, or (d) denies any consent
requested by Agent pursuant to Section 16.2(b) hereof, Borrowers may by notice
in writing to Agent and such Affected Lender (i) request the Affected Lender to
cooperate with Borrowers in obtaining a replacement Lender satisfactory to Agent
and Borrowers (the “Replacement Lender”); (ii) request the non-Affected Lenders
to acquire and assume all of the Affected Lender’s Advances and its Commitment
Percentage as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by Agent in its good faith business judgment.  If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected Lender’s Advances and its
Commitment Percentage, then such Affected Lender shall assign, in accordance
with Section 16.3 hereof, all of its Advances and its Commitment Percentage and
other rights and obligations under this Agreement and the Other Documents to
such Replacement Lender or non-Affected Lenders, as the case may be, in exchange
for payment of the principal amount so assigned and all interest and fees
accrued on the amount so assigned, plus all other Obligations then due and
payable to the Affected Lender.

 

3.12                        Mitigation of Circumstances.  Unless Borrowers have
elected to replace such Lender or the Issuer, as applicable, pursuant to
Section 3.11 above, each Lender or the Issuer, as

 

--------------------------------------------------------------------------------



 

applicable, shall promptly notify Borrowing Agent and Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s or the Issuer’s sole
judgment, otherwise disadvantageous to such Lender or Issuer, as applicable) to
mitigate or avoid, (i) any obligation by Borrowers to pay any amount pursuant to
Section 3.7 or 3.9 or (ii) the occurrence of any circumstances described in
Section 3.8 (and, if any Lender or the Issuer has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender or the Issuer, as applicable, shall promptly so notify Borrowing
Agent and Agent).  Without limiting the foregoing, each Lender or the Issuer, as
applicable, will designate a different funding office if such designation will
avoid (or reduce the cost to Borrowers of) any event described in clause (i) or
(ii) above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.

 

ARTICLE IV.

 

COLLATERAL:  GENERAL TERMS

 

4.1                               Security Interest in the Collateral.  To
secure the prompt payment and performance to Agent, Issuer and each Lender (and
each other holder of any Obligations) of the Obligations, each Borrower hereby
collaterally assigns, pledges and grants to Agent for its benefit and for the
ratable benefit of each Lender, Issuer and each other Secured Party, a
continuing security interest in and to and Lien on all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located.

 

4.2                               Perfection of Security Interest.  Each
Borrower shall take all action that may be necessary so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral, to the extent it can be
perfected (with the understanding that the Collateral may be subject to
Permitted Encumbrances as otherwise provided for herein) or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, and (ii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, and stamping or marking, in
such manner as Agent may specify, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the Collateral individually or in the aggregate with all other such
chattel paper, instruments, letters of credit and advise thereof not so endorsed
and delivered to Agent and so marked or stamped, evidencing more than
$2,000,000.

 

4.3                               Preservation of Collateral.  Following the
occurrence and during the continuation of an Event of Default, in addition to
the rights and remedies set forth in Section 11.1 hereof, Agent: (a) may at any
time take such steps as Agent deems necessary to protect Agent’s interest in and
to preserve the Collateral, including the hiring of such security guards or the
placing of other security protection measures as Agent may deem appropriate;
(b) may employ and maintain at any of any Borrower’s premises a custodian who
shall have full authority to do all acts necessary to protect Agent’s interests
in the Collateral; (c) may lease warehouse facilities to which Agent may move
all or part of the Collateral; and (d) shall have, and is hereby granted, a
right of ingress and egress to the places where the Collateral is located, and
may proceed over and through any of Borrowers’ owned or leased property.  Each
Borrower shall cooperate fully with all of Agent’s efforts to preserve the
Collateral and will take such actions to preserve the Collateral as Agent may

 

--------------------------------------------------------------------------------



 

direct.  All of Agent’s expenses of preserving the Collateral, including any
expenses relating to the bonding of a custodian, shall be charged to Borrowers’
Account as a Revolving Advance maintained as a Domestic Rate Loan and added to
the Obligations.

 

4.4                               Ownership of Collateral.

 

(a)                                 With respect to the Collateral, at the time
the Collateral becomes subject to Agent’s security interest and Lien:  (i) each
Borrower shall be fully authorized and able to sell, transfer, pledge and/or
grant a first priority security interest in each and every item of its
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by any Loan Party or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; and (iii) all signatures and endorsements of each Loan Party that
appear on such documents and agreements shall be genuine and such Loan Party
shall have full capacity to execute same.

 

(b)                                 As of the Closing Date, the Real Property
listed in Schedule 4.4 constitutes all of the Real Property owned, leased or
subleased by any Loan Party other than Real Property located outside of the
United States.

 

4.5                               Defense of Agent’s and Lenders’ Interests. 
Borrowers shall use commercially reasonable efforts to defend Agent’s interests
in the Collateral against any and all Persons whatsoever.  Upon the occurrence
and during the continuance of an Event of Default, each Loan Party shall, and
Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into any Loan Party’s
possession, they, and each of them, shall be held by such Loan Party in trust as
Agent’s trustee, and such Loan Party will immediately deliver them to Agent in
their original form together with any necessary endorsement.

 

4.6                               [Reserved].

 

4.7                               Books and Records.  At (i) all reasonable
times during regular business hours and upon prior notice to Borrowing Agent if
no Event of Default has occurred and is continuing, and (ii) all times
whatsoever and without the requirement of providing any notice if an Event of
Default has occurred and is continuing, Agent and each Lender shall have full
access to, and the right to enter upon any Borrower’s and the Guarantors’
premises, in each case in order to audit, check, inspect the Collateral and to
make abstracts and copies from each Borrower’s, the Guarantors’ and their
respective Restricted Subsidiaries’ books, records, audits, correspondence and
all other papers relating to the Collateral and the operation of their
respective businesses.  Borrowers shall permit, and cause its Restricted
Subsidiaries and the Guarantors to permit at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
Agent and its representatives to inspect the Collateral and other tangible
assets of such Persons and to perform audits of the Collateral.  All such
inspections, audits or appraisals by Agent shall be at Agent’s expense;
provided, Borrowers shall reimburse Agent for one (1) field exam during any
twelve (12) month period, and one additional field exam in any twelve (12) month
period during which there

 

--------------------------------------------------------------------------------



 

has been a Field Exam Period, and Borrowers shall reimburse Agent for additional
field exams and inspection at any time an Event of Default exists.

 

4.8                               [Reserved].

 

4.9                               Compliance with Laws.  Borrowers shall comply
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of Borrowers’ business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.  The Collateral at all
times shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the Collateral so that such
insurance shall remain in full force and effect.

 

4.10                        Receivables.

 

(a)                                 Nature of Eligible Account.  Each of the
Receivables identified on a Borrowing Base Certificate as an Eligible Account or
Eligible Unbilled Account shall be a bona fide and valid account representing a
bona fide indebtedness incurred by the Customer therein named on an arm’s length
basis, for a fixed sum, in the case of Eligible Account, as set forth in the
invoice relating thereto (provided immaterial or unintentional invoice errors
shall not be deemed to be a breach hereof) with respect to an absolute sale or
lease and delivery of goods upon stated terms of the applicable Borrower, or
work, labor or services theretofore rendered by such Borrower as of the date
each such Receivable is created.  Each of the Receivables identified on a
Borrowing Base Certificate as an Eligible Account shall be due and owing in
accordance with such Borrower’s standard terms of sale without any known
material dispute, set-off or counterclaim except as may arise by operation of
law or as may be stated on the accounts receivable schedules delivered by such
Borrower to Agent.

 

(b)                                 Solvency of Customers.  Each Customer on a
Receivable identified on a Borrowing Base Certificate as an Eligible Account or
Eligible Unbilled Account, to the best of the applicable Borrower’s knowledge,
as of the date each such Receivable is created, is and will be solvent and able
to pay all such Receivables on which the Customer is obligated in full when due
or with respect to such Customers of such Borrower who are not solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.

 

(c)                                  Location of Borrower.  As of the Closing
Date, each Borrower’s chief executive location is located at the applicable
address identified on Schedule 4.10(c).  Until written notice is given to Agent
by Borrowing Agent of any other office at which a Borrower keeps its records
pertaining to Receivables, all such records shall be kept at such chief
executive office.

 

(d)                                 Collection of Receivables.  Until each
Borrower’s authority to do so is terminated by Agent (which notice Agent may
give at any time following the occurrence and during the continuance of an Event
of Default), such Borrower will, at such Borrower’s sole cost and expense, but
on Agent’s behalf and for Agent’s account, collect as Agent’s property and in
trust for Agent all amounts received on Receivables.

 

(e)                                  Notification of Assignment of Receivables. 
At any time following the occurrence of an Event of Default but only during the
continuance thereof, Agent shall have the right to send notice of the assignment
of, and Agent’s security interest in and Lien on, the

 

--------------------------------------------------------------------------------



 

Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral.  After such notices are sent, so long as
an Event of Default is continuing, Agent shall have the sole right to collect
such Receivables, take possession of the Collateral, or both.  Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone and facsimile, secretarial and clerical expenses and the salaries of
any collection personnel used for collection, may be charged to Borrowers’
Account and added to the Obligations.

 

(f)                                   Power of Agent to Act on Borrowers’
Behalf.  At any time following the occurrence of an Event of Default but only
during the continuance thereof, Agent shall have the right to receive, endorse,
assign and/or deliver in the name of Agent or any Borrower any and all checks,
drafts and other instruments for the payment of money relating to the
Receivables, and each Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed.  Each Borrower hereby constitutes
Agent as such Borrower’s attorney with power (i) to send verifications of
Receivables to any Customer and sign such Borrower’s name on any such
verifications; provided, however, that if no Event of Default is continuing, it
shall only conduct such verifications in the name of such Borrower; (ii) to sign
such Borrower’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent in its Permitted Discretion
to preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (iii) to demand payment of the Receivables and enforce payment of the
Receivables by legal proceedings or otherwise provided, however, that if no
Event of Default is continuing, it shall only make such demands in the name of
such Borrower; and (iv) to do all other acts and things necessary to carry out
this Agreement; provided, however, that Agent shall not take any action
described in this sentence unless a Dominion Period is in effect.  All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless (i) done maliciously or
with gross (not mere) negligence, willful misconduct (as determined by a court
of competent jurisdiction in a final judgment which is no longer appealable) or
(ii) such omission, commission, error or mistake constitutes a material breach
of such attorney’s or designee’s obligations under this Agreement or the Other
Documents (as determined by a court of competent jurisdiction in a final
judgment which is no longer appealable); this power being coupled with an
interest is irrevocable while any of the Obligations remain unpaid.  Agent shall
have the right at any time following the occurrence and during the continuation
of a Dominion Period to change the address for delivery of mail addressed to any
Borrower to such address as Agent may designate and to receive, open and dispose
of all mail addressed to such Borrower.

 

(g)                                  No Liability.  Upon the occurrence and
during the continuation of an Event of Default, Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof.  Agent is authorized and empowered to
accept, following the occurrence and during the continuation of an Event of
Default, the return of the goods represented by any of the Receivables, without
notice to or consent by any Borrower, all without discharging or in any way
affecting Borrowers’ liability hereunder.

 

--------------------------------------------------------------------------------



 

(h)                                 Cash Management.

 

(i)                                     All Receivables of Customers shall be
deposited by Borrowers into collection accounts established at the Agent for the
deposit of such proceeds (all such accounts the “Collection Accounts”) or into
one or more Blocked Accounts.  Agent agrees that Agent shall not give any
instructions directing the disposition of funds from time to time credited to
any Collection Account or Blocked Account or withhold any withdrawal rights from
Borrowers with respect to funds from time to time credited to any Collection
Account or Blocked Account other than during a Dominion Period.  All funds
deposited in Collection Accounts or Blocked Accounts shall, during a Dominion
Period, immediately become the property of Agent and be applied to the payment
of the outstanding Swing Loans, Revolving Advances and other Obligations then
due and payable.  Neither Agent nor any Lender assumes any responsibility for
such collection account arrangement, including any claim of accord and
satisfaction or release with respect to deposits accepted by any bank at which
any Collection Account or Blocked Account is maintained thereunder.

 

(ii)                                  All deposit accounts and securities
accounts of each of the Loan Parties as of the Closing Date are set forth on
Schedule 4.10(h).  Each Loan Party shall, no later than the ninetieth (90th) day
after the Closing Date (or, if earlier, the fifteenth (15th) day following the
first occurring Dominion Period), or on such later date as Agent may agree in
its reasonable discretion, deliver to Agent control agreements (“Blocked Account
Agreements”) satisfactory to Agent in its Permitted Discretion with respect to
all such accounts other than Excluded Accounts (each, a “Blocked Account”).  Any
Borrower may establish additional deposit accounts or securities accounts so
long as, no later than the ninetieth (90th) day after any funds have been
deposited to such accounts (or, if earlier, the fifteenth (15th) day after the
occurrence of a Dominion Period), or on such later date as Agent may agree in
its reasonable discretion, Borrowing Agent delivers to Agent an updated
Schedule 4.10(h) together with a Blocked Account Agreement with respect to such
account to the extent such account is not an Excluded Account.

 

4.11                        [Reserved].

 

4.12                        Exculpation of Liability.  Nothing herein contained
shall be construed to constitute Agent or any Lender as any Borrower’s agent for
any purpose whatsoever, nor shall Agent or any Lender be responsible or liable
for any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.

 

4.13                        Release of Lien Upon Permitted Disposition of
Collateral.  In the event any Collateral is sold, transferred or otherwise
disposed of pursuant to a transaction expressly permitted under this Agreement,
Agent’s Lien thereon shall be released and the Agent shall, at the sole expense
of Borrowers, deliver to Borrowing Agent any documents reasonably requested to
effectuate or evidence such release.

 

--------------------------------------------------------------------------------



 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants on behalf of itself and each other
Loan Party as follows:

 

5.1                               Authority.  This Agreement and the Other
Documents to which such Loan Party is a party have been duly executed and
delivered by such Loan Party, and this Agreement and the Other Documents
constitute the legal, valid and binding obligation of such Loan Party
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.  The execution, delivery and performance
of this Agreement and of the Other Documents to which such Loan Party is a party
(a) are within such Loan Party’s corporate, limited liability company or limited
partnership powers, have been duly authorized by all necessary corporate,
limited liability company or limited partnership action, are not in
contravention of law or the terms of such Loan Party’s articles of
incorporation, bylaws or other applicable documents relating to such Loan
Party’s formation or to the conduct of such Loan Party’s business, (b) will not,
in any material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents set
forth on Schedule 5.1 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect or
except those which the failure to have obtained would not have, or could not
reasonably be expected to have a Material Adverse Effect and (d) will not
conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any mortgage, indenture or other material agreement, charter document, operating
agreement or other instrument to which such Loan Party is a party or by which it
or its property is a party or by which it may be bound.

 

5.2                               Formation and Qualification.

 

(a)                                 Each Loan Party and each of its Restricted
Subsidiaries is duly formed and in good standing under the laws of its state of
formation and is qualified to do business and is in good standing in all states
in which qualification and good standing are necessary for such Loan Party or
its Restricted Subsidiaries to conduct its business and own its property or
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.  On the Closing Date, each Loan Party has delivered to Agent
true and complete copies of its articles of incorporation and bylaws or other
applicable documents relating to the conduct of such Loan Party’s business.

 

(b)                                 No Borrower has any Subsidiaries other than
as set forth on Schedule 5.2(b) (which designates which Subsidiaries are, as of
the Closing Date, Immaterial Subsidiaries and Unrestricted Subsidiaries) or
noted in any Compliance Certificate provided to Agent.

 

5.3                               Survival of Representations and Warranties. 
All representations and warranties of each Loan Party contained in this
Agreement and the Other Documents shall be true at the time of

 

--------------------------------------------------------------------------------


 

such Loan Party’s execution of this Agreement and the Other Documents to which
it is a party, and shall survive the execution, delivery and acceptance thereof
by the parties thereto and the closing of the transactions described therein or
related thereto.

 

5.4                               Tax Returns.  Each Loan Party’s federal tax
identification number is set forth on Schedule 5.4.  Each Loan Party and its
Restricted Subsidiaries have filed all federal, and all material state and local
tax returns and other material reports it is required by law to file and has
paid all federal taxes and all other material taxes, assessments, fees and other
governmental charges that are due and payable other than those being Properly
Contested.

 

5.5                               Financial Statements.

 

(a)                                 The pro forma balance sheet of Echo and its
Restricted Subsidiaries (the “Pro Forma Balance Sheet”) furnished to Agent on
the Closing Date reflects the transactions contemplated under this Agreement as
of the Closing Date, including the consummation of the Acquisition, the issuance
of the Convertible Notes (2020), the Equity Issuance and the Closing Date
Refinancing (collectively, the “Transactions”) and is accurate, complete and
correct and fairly reflects in all material respects the financial condition of
Echo and its Restricted Subsidiaries as of the Closing Date after giving effect
to the Transactions, and has been prepared in accordance with GAAP, consistently
applied.  The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by a Responsible Officer of Borrowing
Agent.  All financial statements referred to in this Section 5.5(a), including
the related schedules and notes thereto, have been prepared, in accordance with
GAAP, except as may be disclosed in such financial statements.

 

(b)                                 The cash flow projections, projected
statements of operations and projected balance sheets of Borrowers, as of the
Closing Date, for the five year period following the Closing Date (on a quarter
by quarter basis for the first year following the Closing Date and on a year by
year basis for each year thereafter) copies of which are annexed hereto as
Exhibit 5.5(b) (the “Projections”) have been prepared in good faith based upon
GAAP and materially consistent with the historical audited financial statements
of Borrowers and upon assumptions that Borrowers believe to be reasonable at the
time made; it being understood that the Projections are as to future events and
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond Borrowers’ control, that no assurance
can be given that any particular projection will be realized and that actual
results during the period or periods covered by the Projections may differ
significantly from the projected results and such differences may be material. 
The Projections together with the Pro Forma Balance Sheet, are referred to as
the “Pro Forma Financial Statements”.

 

(c)                                  The unaudited combined balance sheets of
Echo and its Subsidiaries and TargetCommand and its subsidiaries, each as of the
end of each fiscal quarter beginning on January 1, 2015 and ended March 31,
2015, and the related unaudited combined statements of earnings, comprehensive
earnings, equity and cash for the fiscal quarter then ended have been prepared
in accordance with GAAP, consistently applied and present fairly the financial
position of Echo and its Subsidiaries, or TargetCommand and its Subsidiaries, as
applicable, at such dates and the results of their operations for such period. 
The audited combined balance sheet and related statements of income,
stockholders’ equity and cash flow of each of the Echo and its Subsidiaries and
the

 

--------------------------------------------------------------------------------



 

TargetCommand and its Subsidiaries as of each of the fiscal years ending
December 31, 2012, December 31, 2013 and December 31, 2014, accompanied by
reports thereon containing opinions without qualification by independent
certified public accountants, copies of which have been delivered to Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application to which such accountants concur) and present fairly in all
material respects the financial position of Echo and its Subsidiaries, or
TargetCommand and its Subsidiaries, as applicable at such date and the results
of their operations for such period.

 

(d)                                 Since December 31, 2014, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.6                               [Reserved].

 

5.7                               Environmental Compliance.  Except as would not
reasonably be expected to have a Material Adverse Effect:

 

(a)                                 Borrowers and the Guarantors, and their Real
Property are in compliance with, the applicable provisions of the Federal
Occupational Safety and Health Act, and applicable Environmental Laws.

 

(b)                                 This Section 5.7 shall be the sole and
exclusive representation related to OSHA, Environmental Laws, Hazardous
Substances and all other environmental matters.

 

5.8                               No Litigation, Violation or Default.

 

(a)                                 [Reserved].

 

(b)                                 Except as disclosed in Schedule 5.8(b) or in
any notice delivered to Agent as required under Article IX, none of the Loan
Parties nor any of their respective Restricted Subsidiaries have any pending or
threatened litigation, arbitration, actions or proceedings which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  None of the Loan Parties nor any of their
respective Restricted Subsidiaries are in violation of any applicable statute,
law, rule, regulation or ordinance nor is any Loan Party or any such Restricted
Subsidiary in violation of any order of any court, Governmental Body or
arbitration board or tribunal, in either case which could reasonably be expected
to have a Material Adverse Effect.

 

(d)                                 Except as disclosed on Schedule 5.8(d) as of
the Closing Date or as could not reasonably be expected to have a Material
Adverse Effect, (1) neither any Loan Party nor any member of the Controlled
Group maintains or contributes to, or has any obligation to contribute to, or
within the last six years maintained, contributed to or had any obligation to
contribute to, or liability, whether contingent or otherwise, under, any Plan or
any Multiemployer Plan (other than such Plan or Multiemployer Plan to which
Agent has consented in writing to such Loan Party or any other member of the
Controlled Group maintaining, participating in or having any obligation to
contribute to after the Closing Date); and (2) each Plan is in compliance in all
material respects with all Applicable Laws, including ERISA and the Code. 
Further, except as could not reasonably

 

--------------------------------------------------------------------------------



 

be expected to have a Material Adverse Effect: (i) the Loan Parties and each
member of the Controlled Group has met all applicable minimum funding
requirements under Sections 412 and 430 of the Code and Sections 302 and 303 of
ERISA in respect of each Pension Benefit Plan and no waiver of the minimum
funding standards in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA has been applied for or obtained and each Pension
Benefit Plan is in compliance with Sections 412, 430 and 436 of the Code and
Sections 206(g), 302 and 303 of ERISA, without regard to any waivers; (ii) each
Pension Benefit Plan which is intended to be a qualified plan under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be qualified under Section 401(a) of the Code and the trust related thereto
is exempt from federal income tax under Section 501(a) of the Code;
(iii) neither any Loan Party nor any member of the Controlled Group has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due which are unpaid; (iv) no Pension
Benefit Plan or Multiemployer Plan has within the last six years been terminated
by the plan administrator thereof nor by the PBGC, and, to the knowledge of the
Loan Parties, there is no occurrence which could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Benefit Plan; (v) no Loan Party nor any member of the Controlled Group
has breached any of its responsibilities, obligations or duties imposed on it by
ERISA with respect to any Pension Benefit Plan; (vi) neither any Loan Party nor
any member of the Controlled Group nor, to the knowledge of any Loan Party, any
fiduciary of or trustee to, any Plan, has engaged in a non-exempt “prohibited
transaction” described in Section 406 of ERISA or Section 4975 of the Code that
could reasonably be expected to result in any liability to Borrowers; (vii) no
Termination Event has occurred and neither any Loan Party nor any member of the
Controlled Group has taken any action which could reasonably be expected to
constitute or result in a Termination Event; (viii) neither any Loan Party nor
any member of the Controlled Group maintains or contributes to, or has any
obligation to contribute to, any broad based Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code;
(ix) neither any Loan Party nor any member of the Controlled Group has
withdrawn, completely or partially, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 that has
not been satisfied in whole and there exists no fact which could reasonably be
expected to result in any such liability; (x) neither any Loan Party nor any
member of the Controlled Group has received notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA; and (xi) neither any Loan Party nor any member of the Controlled
Group has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

5.9                               [Reserved].

 

5.10                        Licenses and Permits.  Except as set forth in
Schedule 5.10 or in any notice delivered to Agent as required under ARTICLE IX
hereof, each Loan Party and its Restricted Subsidiaries (a) are in compliance
with and (b) have procured and is now in possession of, all material licenses or
permits required by any applicable federal, state or local law, rule or
regulation for the operation of its business in each jurisdiction wherein it is
now conducting or proposes to conduct business and where the failure to comply
with or procure such licenses or permits could reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------



 

5.11                        [Reserved].

 

5.12                        No Default.  No Default or Event of Default has
occurred.

 

5.13                        [Reserved].

 

5.14                        No Labor Disputes.  Except as could not reasonably
be expected to have a Material Adverse Effect: (a) none of the Loan Parties nor
their respective Restricted Subsidiaries are involved in any labor dispute; and
(b) there are no strikes or walkouts or union organization of their respective
employees threatened or in existence and no labor contract is scheduled to
expire during the Term other than as set forth on Schedule 5.14 hereto or in any
notice delivered to Agent as required under ARTICLE IX hereof.

 

5.15                        Margin Regulations.  No Loan Party nor any of its
Restricted Subsidiaries is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulations T, U and X of the Board of Governors
of the Federal Reserve System as now and from time to time hereafter in effect. 
No part of the proceeds of any Advance will be used for “purchasing” or
“carrying” “margin stock” as defined in Regulations T, U and X of such Board of
Governors.

 

5.16                        Investment Company Act.  No Loan Party nor any of
its Restricted Subsidiaries is an “investment company” registered or required to
be registered under the Investment Company Act of 1940, as amended.

 

5.17                        Disclosure.

 

(a)                                 As of the Closing Date, all written
information (other than the Projections and other than information of a general
economic or general industry nature) that has been made available to Agent or
any Lender by or on a Borrower’s behalf in connection with the Transactions is,
taken as a whole, complete and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of circumstances under which the statements were made (after
giving effect to all supplements and updates thereto) delivered as of the
Closing Date.

 

(b)                                 No representation or warranty made by any
Loan Party or any such Loan Party’s Restricted Subsidiaries in this Agreement or
in any financial statement, report, certificate or any other document furnished
in connection herewith contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements herein or therein
not materially misleading.  There is no fact known to any Loan Party, or which
reasonably should be known to such Loan Party, which such Loan Party has not
disclosed to Agent in writing with respect to the Transactions which could
reasonably be expected to have a Material Adverse Effect.

 

5.18                        Certificate of Beneficial Ownership.  Any
Certificate of Beneficial Ownership executed and delivered to Agent and Lenders
for a Borrower that is a Legal Entity Customer is accurate, complete and correct
as of the date of such Certificate of Beneficial Ownership.  Each

 

--------------------------------------------------------------------------------



 

Borrower acknowledges and agrees that the Certificate of Beneficial Ownership is
one of the Other Documents.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS.

 

Borrowers shall, and shall cause each of their respective Restricted
Subsidiaries to, until the Termination Date:

 

6.1                               [Reserved].

 

6.2                               Preservation of Existence.  Except as
otherwise permitted by the Agreement and the other Documents, maintain (a) its
legal existence as a corporation, limited partnership or limited liability
company and (b) its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except with respect to
this clause (b) as to the extent any such failure could not be expected to have
a Material Adverse Effect.

 

6.3                               Payment of Liabilities, Including Taxes
Violations.  Duly pay and discharge all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which failure to pay and discharge could give rise to a material
Lien (other than Permitted Encumbrances), except to the extent that (a) such
liabilities, including taxes, assessments or charges, are being Properly
Contested and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made or (b) any such failure to pay
and discharge could not be expected to have a Material Adverse Effect.

 

6.4                               Maintenance of Insurance.  Insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations (after giving effect to any self-insurance reasonable and
customary for similarly situated companies).  The Loan Parties shall comply with
the covenants and provide the endorsement reasonably requested by Agent relating
to property and related insurance policies covering the Collateral.  Borrowing
Agent will furnish Agent with (A) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least thirty (30) days
before any expiration date, and (B) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as an additional insured
and mortgagee and/or lender loss payee (as applicable) as its interests may
appear with respect to all insurance coverage referred to in above.  If any
Borrower or any Restricted Subsidiary shall fail to maintain insurance in
accordance with this Section 6.4, Agent shall have the right, upon ten
(10) days’ prior notice to Borrowing Agent (but shall be under no obligation),
to procure such insurance and Borrowers agree to reimburse Agent for all
reasonable costs and reasonable out-of-pocket expenses of procuring and
maintaining such insurance.

 

6.5                               [Reserved].

 

6.6                               Keeping of Records and Books of Account. 
Maintain and keep proper books of record and account which enable each Borrower
and each of their respective Restricted

 

--------------------------------------------------------------------------------



 

Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by Applicable Laws of any Governmental Body having
jurisdiction over such Borrower or any such Restricted Subsidiary, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs, except as would not reasonably be
expected to have a Material Adverse Effect.

 

6.7                               Compliance with Laws.  Comply in all material
respects with all Applicable Laws with respect to the Collateral or any part
thereof or to the operation of such Loan Party’s business the non-compliance
with which could reasonably be expected to have a Material Adverse Effect
(except to the extent any separate provision of this Agreement shall expressly
require compliance with any particular Applicable Law(s) pursuant to another
standard).

 

6.8                               Environmental Matters.  Comply with all
applicable Environmental Laws related to the operation of the business except
for such non-compliance which would not reasonably be expected to have a
Material Adverse Effect.

 

6.9                               Standards of Financial Statements.  Cause all
financial statements (other than budgets and projections) with respect to
Borrowers, Guarantors and their Restricted Subsidiaries referred to in this
Agreement as to which GAAP is applicable to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments and the absence of footnotes) and to be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein (except as concurred in by such
reporting accountants or officer, as the case may be, and disclosed therein).

 

6.10                        Anti-Terrorism Laws.  Ensure that (a) none of the
Loan Parties is or shall be (i) a Person with whom any Lender is restricted from
doing business under Executive Order No. 13224 or any other Anti-Terrorism Law,
(ii) engaged in any business involved in making or receiving any contribution of
funds, goods or services to or for the benefit of such a Person or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law, or (iii) otherwise in
violation of any Anti-Terrorism Law.  The Loan Parties shall provide to the
Lenders any certifications or information that a Lender requests to confirm
compliance by the Loan Parties with Anti-Terrorism Laws and (b) all Loan Parties
will maintain policies and procedures designed to ensure compliance in all
material respects with all Applicable Laws regarding bribery or corruption.

 

6.11                        Additional Loan Parties; Additional Collateral:
Further Assurances.

 

(a)                                 Subject to Applicable Law, Borrowers and
each other Loan Party shall cause (i) each of its Domestic Subsidiaries (other
than an Excluded Subsidiary) formed or acquired after Closing Date in accordance
with the terms of this Agreement and (ii) any Domestic Subsidiary that was an
Immaterial Subsidiary but, as of the end of the most recently ended fiscal
period of Borrowers for which financial statements are required to be delivered
pursuant to Section 9.7 or 9.8, has ceased to qualify as an Immaterial
Subsidiary, to become a Loan Party not later than thirty (30) days after such
formation, acquisition or change in status (as such time may be extended by the
Agent in its reasonable discretion) by executing either (i) a joinder agreement
to this Agreement pursuant to which such Subsidiary shall become a “Borrower”
hereunder or (ii) a joinder agreement to the Guaranty, together with a joinder
to the Guarantor Security Agreement

 

--------------------------------------------------------------------------------



 

and, in each case, such other documents as Agent reasonably requests.  Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Borrower or Guarantor, as applicable,  hereunder and thereafter shall have all
of the rights, duties, obligations and benefits in such capacity under this
Agreement and the Other Documents and (ii) will simultaneously therewith grant
Liens to Agent, for the benefit of the Lenders, in any property with constitutes
Collateral.

 

(b)                                 Without limiting the foregoing, each Loan
Party will, and will cause each Restricted Subsidiary that is a Loan Party to,
execute and deliver, or cause to be executed and delivered, to Agent such
documents, agreements and instruments, and will take or cause to be taken such
further action (including the filing and recording of financing statements)
which may be required by Applicable Law or which Agent may from time to time
reasonably request to carry out the terms and conditions of this Agreement and
the Other Agreements and to ensure perfection and priority of the Liens created
or intended to be created by the Other Documents, all at the expense of the Loan
Parties, including, without limitation, with respect to any Loan Party that will
become a Borrowing Base Party, such documents and information as Agent may
request.

 

(c)                                  If at any time and from time to time after
the Closing Date, Restricted Subsidiaries that are not Loan Parties because they
are Immaterial Subsidiaries comprise in the aggregate more than five percent
(5%) of the consolidated total assets as of the end of the most recently ended
fiscal quarter or more than five percent (5%) of Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended, then Borrowers
shall, not later than thirty (30) days after the date by which such financial
statements for such fiscal quarter were required to be delivered (as such time
may be extended by the Agent in its reasonable discretion), cause one or more
such Subsidiaries to become Loan Parties (notwithstanding that any of such
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.

 

6.12                        Designation of Subsidiaries.  Borrowing Agent may at
any time after the Closing Date, in accordance with the terms of the definition
of Unrestricted Subsidiary, designate a Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing.  The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the applicable Borrower therein at the date of designation in an
amount equal to the net book value of such Borrower’s investment therein.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the (a) incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and (b) the return at the time of
designation of any Investment by such Borrower therein at the date of
designation in an amount equal to the net book value of such Borrower’s
investment therein.

 

6.13                        Keepwell.  If it is a Qualified ECP Loan Party, then
jointly and severally, together with each other Qualified ECP Loan Party, hereby
absolutely unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any Non-Qualifying Loan
Party to honor all of such Non-Qualifying Loan Party’s obligations under this
Agreement or any Other Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 6.13 for the maximum amount of

 

--------------------------------------------------------------------------------



 

such liability that can be hereby incurred without rendering its obligations
under this Section 6.13, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Loan Party under this Section 6.13 shall
remain in full force and effect until the Termination Date.  Each Qualified ECP
Loan Party intends that this Section 6.13 constitute, and this Section 6.13
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
and pledgor of Collateral for all purposes of Section 1a(18)(A)(v)(II) of the
CEA.

 

6.14                        Freight Payables.  Pay before the due date thereof
all Freight Payables (other than Freight Payables in an aggregate amount not to
exceed $1,000,000 aged more than 50 days beyond the date of receipt of the
invoice, rate, and load confirmation, bill of lading or other proof of delivery
in respect of such Freight Payable by the applicable Freight Carrier Documents),
except to the extent that (a) the validity or amount thereof is being Properly
Contested and (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

 

6.15                        Bonds.  Maintain at all times a surety bond or trust
fund agreement in the form and in an amount not less than that required by the
Federal Motor Carrier Safety Administration, and provide Agent with proof
thereof upon reasonable request.

 

6.16                        Fixed Charge Coverage Ratio.  At any time that a
Covenant Trigger Period shall be in effect, maintain a Consolidated Fixed Charge
Coverage Ratio of at least 1.00 to 1.00 for the period of four consecutive
fiscal quarters ending on the last day of the most recent fiscal quarter for
which financial statements were required to be delivered pursuant to Section 9.7
or 9.8, as applicable, and as of the end of each period of four fiscal quarters
thereafter while a Covenant Trigger Period is in effect.

 

6.17                        Post-Closing Obligations.  As promptly as
practicable, and in any event within the time periods after the Closing Date
specified in Schedule 6.17 or such later date as Agent agrees to in its sole
discretion, the Borrowers and each other Loan Party will deliver the documents
and take the actions specified in Schedule 6.17.

 

6.18                        Certificate of Beneficial Ownership and Other
Additional Information.  Provide to Agent and the Lenders such other information
and documentation as may reasonably be requested by Agent or any Lender from
time to time for purposes of compliance by Agent or such Lender with applicable
laws (including without limitation the USA PATRIOT Act, the Beneficial Ownership
Regulation and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.

 

ARTICLE VII.

 

NEGATIVE COVENANTS.

 

No Borrower shall, nor shall it permit any of its Restricted Subsidiaries to,
until the date on or following the Termination Date:

 

--------------------------------------------------------------------------------



 

7.1                               Merger, Consolidation, Acquisition and Sale of
Assets.

 

(a)                                 Enter into any merger, consolidation or
other reorganization with or into any other Person or acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with it; or

 

(b)                                 Sell, lease, transfer or otherwise dispose
of any of its properties or assets, except sales or dispositions expressly
permitted by this Agreement except that, with respect to clauses (a) and (b):

 

(i)                                     any Loan Party may be merged or
consolidated with or into another Loan Party; provided that in all mergers or
consolidations involving a Borrower, such Borrower shall be the continuing or
surviving entity;

 

(ii)                                  any Restricted Subsidiary may be merged or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving entity) or with or into any Guarantor (provided that
such Guarantor shall be the continuing or surviving entity);

 

(iii)         any Subsidiary that is not a Guarantor may be merged or
consolidated with or into any other Subsidiary that is not a Guarantor; provided
that if one Subsidiary to such merger or consolidation is a wholly owned
Subsidiary, the wholly owned Subsidiary shall be the continuing or surviving
entity;

 

(iv)         any Domestic Subsidiary may dispose of any or all of its assets to
another Domestic Subsidiary, any Foreign Subsidiary may dispose of any or all of
its assets to another Subsidiary and any Subsidiary may dispose of any or all of
its assets (i) to a Borrower or any Guarantor (upon voluntary liquidation or
otherwise), or (ii) to a Subsidiary that is not a Guarantor if the Subsidiary
making the disposition is not a Guarantor;

 

(v)          any Borrower and any Restricted Subsidiary may make any Investment
(including any Permitted Acquisition) permitted by Section 7.4;

 

(vi)         any Borrower and any Restricted Subsidiary may make dispositions
(including the abandonment of any intellectual property) of obsolete, no longer
used or useful, surplus, uneconomic, negligible or worn out property in the
Ordinary Course of Business;

 

(vii)        any Borrower and any Restricted Subsidiary may sell inventory in
the Ordinary Course of Business;

 

(viii)       any Borrower and any Restricted Subsidiary may make dispositions
permitted by Section 7.4, and 7.7;

 

(ix)                              the sale or issuance of any Subsidiary’s
Equity Interest to any Borrower or any Guarantor is permitted;

 

(x)                                 any Borrower and any Restricted Subsidiary
may make dispositions of Cash Equivalents in the Ordinary Course of Business in
connection with cash management activities;

 

--------------------------------------------------------------------------------



 

(xi)                              any Borrower and any Restricted Subsidiary may
make dispositions of Accounts in connection with any compromise, write down or
collection thereof in the Ordinary Course of Business and consistent with past
practice;

 

(xii)                           any Borrower and any Restricted Subsidiary may
make dispositions of leases, subleases, licenses or sublicenses of property in
the Ordinary Course of Business, to the extent such dispositions do not
materially interfere with the business of such Borrower or any such Restricted
Subsidiary;

 

(xiii)                        any Borrower and any Restricted Subsidiary may
make dispositions of Equity Interest to directors where required by Applicable
Law or to satisfy other requirements of applicable law with respect to the
ownership of Equity Interest of Foreign Subsidiaries;

 

(xiv)                       any Borrower and any Restricted Subsidiary may
transfer property subject to a casualty or condemnation (i) upon receipt of Net
Cash Proceeds of such casualty or (ii) to a Governmental Authority as a result
of condemnation;

 

(xv)                          any Loan Party may sell, transfer or dispose of
any property to any other Person; provided that (1) with respect to any sale,
transfer or disposition for a purchase price in excess of the greater of
$40,000,000 and 5.0% of Consolidated Total Assets, a Loan Party shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents,
(2) with respect to any sale, transfer or disposition of Receivables, on a Pro
Forma Basis, the Payment Conditions shall be met and (3) with respect to any
sale, transfer or disposition of Receivables for consideration in excess of
$5,000,000, Borrowing Agent shall deliver an updated Borrowing Base Certificate
prior to consummating such sale, transfer or disposition;

 

(xvi)                       any Loan Party may sell, transfer or dispose of
(a) Receivables that are not Eligible Accounts or Eligible Unbilled Accounts and
(b) up to $2,500,000 of Collateral during the term of this Agreement;

 

(xvii)                    the settlement or early termination of any Permitted
Equity Swap is permitted; and

 

(xviii)                 any Subsidiary may be dissolved or liquidated so long as
any dispositions of assets of such Person in connection with such liquidation or
dissolution would be to Persons entitled to receive such assets.

 

For the avoidance of doubt, this Section 7.1 shall not limit or restrict any
(x) issuance of Equity Interests or Convertible Indebtedness by Echo or
(y) conversion (including pursuant to any put transaction) of the Convertible
Notes (2020), the Extended Convertible Notes (2020) (if any) or any other notes
evidencing any Convertible Indebtedness into common stock.

 

7.2                               Creation of Liens.  Create or suffer to exist
any Lien or transfer upon or against any of its property or assets now owned or
hereafter acquired, except

 

(a)                                 Liens for taxes, assessments or governmental
charges not yet due or that are being Properly Contested provided that none of
the Collateral is then subject to forfeiture or loss as a result of such contest
that could result in a Material Adverse Effect;

 

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, suppliers’,
mechanics’, materialmen’s, repairmen’s, landlord’s or other like Liens arising
in the Ordinary Course of Business that are not overdue for a period of more
than 60 days or that are being Properly Contested;

 

(c)                                  pledges, bonds or deposits in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the Ordinary Course of Business;

 

(e)                                  easements, rights-of-way, covenants,
conditions, restrictions, building codes and other encumbrances or title or
survey defects that, in the aggregate, do not materially detract from the value
of the Real Property subject thereto or materially interfere with the ordinary
conduct of the business of any Loan Party or any of their Restricted
Subsidiaries or are imposed by law;

 

(f)                                   Liens in existence on the Closing Date
listed on Schedule 7.2 in respect of Indebtedness permitted under
Section 7.8(c)(ii); provided that no such Lien is spread to cover any additional
property (other than the proceeds or products thereof and accessions thereto)
after the Closing Date;

 

(g)                                  Liens securing Indebtedness of any Loan
Party or any other Subsidiary incurred pursuant to Section 7.8(d) to finance the
acquisition, repair, replacement, construction or improvement of fixed or
capital assets; provided that (i) such Liens shall be created substantially
simultaneously with or within 180 days of such acquisition, repair, replacement,
construction or improvement of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and the proceeds and products thereof and accessions thereto) and
(iii) the amount of Indebtedness secured thereby is not increased except for the
amount of any Indebtedness incurred to pay fees and expenses in connection
therewith;

 

(h)                                 Liens created pursuant to the Other
Documents;

 

(i)                                     (i)                                    
leases, licenses, subleases or sublicenses granted to other Persons that exist
on the Closing Date or are granted thereafter in the Ordinary Course of Business
which do not (x) materially interfere with the business of any Loan Party or any
Restricted Subsidiary, or (y) secure any Indebtedness, or (ii) materially
interfere with the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by any Loan Party or any
Restricted Subsidiary or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;

 

(j)                                    Liens securing judgments, decrees or
attachments not constituting an Event of Default;

 

(k)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;

 

--------------------------------------------------------------------------------



 

(l)                                     Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code or similar provision of
another applicable law on items in the course of collection, (ii) in favor of a
banking or other depositary institution encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry, (iii) in favor of a financial institution encumbering
financial assets on deposit in securities accounts (including the right of
set-off) and which are within the general parameters customary to the securities
industry, (iv) that are contractual rights of set-off relating to the
establishment of depositary and cash management relations with banks not given
in connection with the issuance of Indebtedness for borrowed money and which are
within the general parameters customary to the banking industry or (v) in favor
of a credit card processor arising in the Ordinary Course of Business under any
processor agreement;

 

(m)                             Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary, in each case after the Closing Date and any
modifications, replacements, renewals or extensions thereof;  provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and accessions thereto), and (iii) the Indebtedness secured thereby (or, as
applicable, any modifications, replacements, renewals or extensions thereof) is
permitted under Section 7.8(f);

 

(n)                                 Liens arising from precautionary Uniform
Commercial Code financing statement filings (or similar filings);

 

(o)                                 Liens arising out of a conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by any Loan Party or any of their Restricted Subsidiaries in the Ordinary
Course of Business and not prohibited by this Agreement;  provided that such
Liens only cover the property subject to such arrangements;

 

(p)                                 Liens arising by operation of law under
Article 2 of the Uniform Commercial Code or similar provision of another
applicable law in favor of a reclaiming seller of goods or buyer of goods;

 

(q)                                 Liens given to a public or private utility
or any Governmental Authority as required in the Ordinary Course of Business;

 

(r)                                    indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance,
deposits to secure public or statutory obligations of such Person and deposits
as security for the payment of rent, performance and return-of-money bonds and
other similar obligations (including letters of credit issued in lieu of any
such bonds or to support the issuance thereof and including those to secure
health, safety and environmental obligations), in each case incurred in the
Ordinary Course of Business;

 

(s)                                   Liens securing Indebtedness permitted to
be incurred under Section 7.8(l);

 

(t)                                    Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or trade letters of

 

--------------------------------------------------------------------------------



 

credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(u)                                 Liens to secure any modification,
refinancing, refunding, extension, renewal or replacement (or successive
refinancing, refunding, extensions, renewals or replacements) as a whole, or in
part, of any Indebtedness secured by any Lien referred to in the foregoing
clauses (f), (g) and (m) hereof; provided, however, that such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
accessions, additions and improvements on such property), including (i))
after-acquired property that is affixed or incorporated into the property
covered by such Lien, (ii) after-acquired property subject to a Lien securing
such Indebtedness, the terms of which Indebtedness require or include a pledge
of after-acquired property (it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such modification, refinancing, refunding, extension, renewal or
replacement) and (iii) the proceeds and products thereof);

 

(v)                                 other Liens securing obligations which do
not exceed $10,000,000 at any one time outstanding, with the amount determined
on the dates of incurrence of such obligations;

 

(w)                               Liens on Equity Interests of an Unrestricted
Subsidiary that secures Indebtedness or other obligations of such Unrestricted
Subsidiary;

 

(x)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(y)                                 Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to sell, transfer, lease or otherwise dispose of
any property in a transaction permitted under this Agreement in each case,
solely to the extent such Investment or sale, disposition, transfer or lease, as
the case may be, would have been permitted on the date of the creation of such
Lien; and

 

(z)                                  Liens on earnest money deposits of cash or
Cash Equivalents made by any Borrower or any Subsidiaries (i) in connection with
any Permitted Acquisition or other Investment permitted hereunder or (ii) to
secure the obligations of such Borrower or such Subsidiaries under any Swap
Contract not prohibited by Section 7.17.

 

7.3                               [Reserved].

 

7.4                               Investments.  Purchase, acquire or maintain
Equity Interests, Indebtedness, obligations or any other interest in, any Person
(in each case, “Investments”), except for:

 

(a)                                 extensions of trade credit granted in the
Ordinary Course of Business;

 

(b)                                 Investments in Cash Equivalents in
connection with the cash management activities of Echo and its Restricted
Subsidiaries;

 

--------------------------------------------------------------------------------



 

(c)                                  loans and advances to officers, directors
and employees of any Borrower or any Restricted Subsidiary in the Ordinary
Course of Business (including for travel, entertainment and relocation
expenses);

 

(d)                                 intercompany Investments solely among the
Loan Parties;

 

(e)                                  (i)                                    
intercompany Investments by Subsidiaries which are not Loan Parties in Loan
Parties, (ii) intercompany Investments by Subsidiaries which are not Loan
Parties in other Subsidiaries which are not Loan Parties (including, without
limitation, Foreign Subsidiaries), (iii) intercompany Investments by Loan
Parties in Subsidiaries which are not Loan Parties (including, without
limitation, Permitted Acquisitions of Persons that do not become Guarantors
following the Closing Date), in an aggregate amount not to exceed (when combined
with Permitted Acquisitions made in reliance on the dollar basket contained in
clause (b) of the definition thereof) $5,000,000 and (iv) subject to Pro Forma
Compliance with the Payment Conditions, intercompany Investments by Loan Parties
in Subsidiaries which are not Loan Parties (including, without limitation,
Unrestricted Subsidiaries);

 

(f)                                   subject to Pro Forma Compliance with the
Payment Conditions, Permitted Acquisitions and other Investments;

 

(g)                                  Investments in the Ordinary Course of
Business consisting of endorsements of instruments for collection or deposit;

 

(h)                                 Investments existing on, or contemplated as
of, the Closing Date and listed on Schedule 7.4;

 

(i)                                     Investments received in connection with
the bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
Ordinary Course of Business or upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
Investments received in satisfaction or partial satisfaction of trade receivable
from financially troubled account debtors and other credits to suppliers in the
Ordinary Course of Business;

 

(j)                                    Investments constituting non-cash
proceeds of sales, transfers and other dispositions of assets to the extent
permitted by Section 7.1;

 

(k)                                 Contingent Obligations of any Loan Party or
any Restricted Subsidiary of leases or of other obligations that do not
constitute Indebtedness, in each case entered into in the Ordinary Course of
Business;

 

(l)                                     Investments of a Restricted Subsidiary
acquired after the Closing Date or of any Person merged into any Loan Party or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 7.1  or this 7.4 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(m)                             Investments in respect of any Swap Contract
permitted under Section 7.17 and;

 

--------------------------------------------------------------------------------



 

(n)                                 Investments to the extent that payment for
such Investments is made solely with common Equity Interests of a Borrower;

 

(o)                                 advances of payroll payments to its
employees in the Ordinary Course of Business in an amount not to exceed
$1,000,000 at any time;

 

(p)                                 Investments constituting Contingent
Obligations of Indebtedness to the extent such Indebtedness is permitted under
Section 7.8;

 

(q)                                 loans and advances to independent
contractors, owner-operators, drivers and carriers in an amount not to exceed
$1,000,000 at any time;

 

(r)                                    other Investments by Loan Parties in an
aggregate amount not to exceed $1,000,000; and

 

(s)                                   other Investments by a Loan Party or a
Restricted Subsidiary resulting from (i) a payment or prepayment of Indebtedness
to the extent permitted by Section 7.15 and (ii) a dividends, distributions and
other payments with respect to Equity Interests permitted hereunder.

 

7.5                               [Reserved].

 

7.6                               [Reserved].

 

7.7                               Distributions, etc.  Pay or make any dividend
or distribution on any Equity Interests of any Borrower or any Restricted
Subsidiary or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interests, or of any options to
purchase or acquire any such Equity Interests of any Borrower or any Restricted
Subsidiary except:

 

(a)                                 any Subsidiary (i) may declare and pay
dividends or make other distributions in respect of its Equity Interests to any
Borrower or any other wholly-owned direct or indirect Subsidiary of any Borrower
and (ii) any Subsidiary may make Restricted Payments pro rata to the holders of
the Equity Interests of such Subsidiaries entitled to receive the same;

 

(b)                                 in the case of any Borrower, make deemed
repurchases of its Equity Interests that arise as a result of a cashless stock
warrant or option exercise;

 

(c)                                  any Borrower or any direct or indirect
Subsidiary of any Borrower may declare and pay dividends or make other
distributions payable solely in its Equity Interests ratably to all holders of
such interests (provided that such Equity Interests are not Disqualified Equity
Interests;

 

(d)                                 any conversion of the Convertible Notes
(2020), the Extended Convertible Notes (2020) (if any) or any other notes
evidencing any Convertible Indebtedness into common stock is permitted;

 

(e)                                  any Borrower may make cash payments in lieu
of issuing fractional shares in connection with a conversion (including pursuant
to any put transaction), exchange, refinancing or extension of Convertible
Indebtedness;

 

--------------------------------------------------------------------------------



 

(f)                                   any Borrower may enter into, make any
payment with respect to, unwind or settle early, or exercise any other rights or
performance obligations under, any Permitted Equity Swap;

 

(g)                                  subject to Pro Forma Compliance with the
Payment Conditions, any Borrower may make and declare other dividends and
distributions;

 

(h)                                 so long as no Dominion Period or an Event of
Default has occurred and is continuing, any Borrower may purchase Equity
Interests (i) from present or former officers, directors, consultants or
employees (or the assigns, estate, heirs or current or former spouses thereof)
of any Borrower or any Subsidiary or upon the death, disability or termination
of employment of such officer, director, consultant or employee or (ii) pursuant
to any employee or director equity plan, employee or director stock option plan
or any other employee or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee or director of
any Borrower or any Subsidiary in an amount not to exceed the sum of
(A) $2,500,000 plus (B) all amounts obtained from any key-man life insurance
policies;

 

(i)                                     so long as no Default or Event of
Default exists or would exist after giving effect thereto, any Borrower and any
of their respective Restricted Subsidiaries may redeem in whole or in part any
of its Equity Interests for another class of its Equity Interests or with
proceeds from substantially concurrent equity contributions or issuances of new
Equity Interest, provided that such new Equity Interest contains terms and
provisions at no less advantageous to the Lenders in all respects material to
their interests as those contained in the Equity Interest redeemed thereby; and

 

(j)                                    any Borrower may make other dividends,
distributions or payments in any calendar year (when combined with payment,
repurchase, redemption or defeasance made such calendar year in reliance on this
clause (j)) not to exceed $5,000,000 (it being understood that amounts under
this clause (j) are counted as of the date dividend, distribution or payment is
paid) in any calendar year so long as no Default or Event of Default has
occurred and is continuing or would result therefrom and no Dominion Period
exists, in each case, after giving Pro Forma Effect to such dividend,
distribution or payment.

 

7.8                               Indebtedness.  Create, incur, assume or suffer
to exist any Indebtedness except in respect of:

 

(a)                                 Indebtedness of any Loan Party pursuant to
this Agreement or any Other Document;

 

(b)                                 (i) unsecured Indebtedness of any Loan Party
owed to any other Loan Party, and (ii) other unsecured Indebtedness among any
Borrower and any of their respective Restricted Subsidiaries to the extent
constituting an Investment permitted under Section 7.4(e); provided that all
such Indebtedness shall be subject to an Intercompany Subordination Agreement;

 

(c)                                  (i) Indebtedness represented by the
Convertible Notes (2020), (ii) Indebtedness represented by the Extended
Convertible Notes (2020) (if any) and (iii) Indebtedness outstanding on the
Closing Date and listed on Schedule 7.8(c) and, in the case of each of clause
(i), (ii) and (iii), any Refinancing Indebtedness with respect thereto;

 

--------------------------------------------------------------------------------



 

(d)                                 Capital Lease Obligations and purchase money
Indebtedness of any Borrower or any of the Restricted Subsidiaries in an
aggregate amount not to exceed $12,500,000 at any one time outstanding;

 

(e)                                  Indebtedness in respect of any Swap
Contract permitted under Section 7.17;

 

(f)                                   Indebtedness to the extent that (i) such
Indebtedness is assumed (or acquired) in connection with a Permitted
Acquisition, (ii) it was not incurred in contemplation of the applicable
Permitted Acquisition, (iii) if secured, such Indebtedness is secured only by
assets of the Person acquired pursuant to, or the assets acquired in, any
Permitted Acquisition, and (iv) after giving effect to the incurrence of such
Indebtedness in each case, Borrowers shall be in Pro Forma Compliance with the
Payment Conditions, and to the extent any such Indebtedness is secured by a
Lien, as of the fiscal period most recently ended for which financial statements
were required to be delivered pursuant to Section 9.7 or 9.8, the Consolidated
Secured Leverage Ratio, calculated on a Pro Forma Basis (giving effect to the
application of the proceeds of any such Indebtedness, but not including any such
cash proceeds in clause (a)(ii) of the definition of Consolidated Secured
Leverage Ratio), shall not exceed 3.504.00 to 1.00 and, any Refinancing
Indebtedness with respect thereto;

 

(g)                                  Indebtedness arising out of the issuance of
surety, stay, customs or appeal bonds, performance bonds and performance and
completion guaranties, in each case incurred in the Ordinary Course of Business;

 

(h)                                 Indebtedness consisting of the financing of
insurance premiums in the Ordinary Course of Business with the providers of such
insurance or their Affiliates;

 

(i)                                     Indebtedness owed to (including in
respect of letters of credit for the benefit of) any Person in connection with
workers’ compensation, health, disability, or other employee benefits or
property, casualty or liability insurance provided by such Person to any
Borrower or any Restricted Subsidiary pursuant to reimbursement or
indemnification obligations to such Person, in each case, in the Ordinary Course
of Business;

 

(j)                                    Contingent Obligations with respect to
Indebtedness that is permitted to be incurred under this Agreement;

 

(k)                                 Indebtedness incurred in the Ordinary Course
of Business in connection with cash pooling, netting and cash management
arrangements consisting of overdrafts or similar arrangements; provided that any
such Indebtedness does not consist of Indebtedness for borrowed money and is
owed to the financial institutions providing such arrangements and such
Indebtedness is extinguished in accordance with customary practices with respect
thereto;

 

(l)                                     Indebtedness secured by assets not
constituting part of the Collateral;  provided that (i) as of the fiscal period
most recently ended for which financial statements were required to be delivered
pursuant to Section 9.7 or 9.8, the Consolidated Secured Leverage Ratio,
calculated on a Pro Forma Basis (giving effect to the application of the
proceeds of any such Indebtedness, but not including any such cash proceeds in
clause (a)(ii) of the definition of Consolidated Secured Leverage Ratio), shall
not exceed 3.504.00 to 1.00, (ii) if such Indebtedness is assumed in connection
with a Permitted Acquisition, (x) it was not incurred in contemplation of

 

--------------------------------------------------------------------------------



 

the applicable Permitted Acquisition and (y) if secured, such Indebtedness is
secured only by assets of the Person acquired pursuant to, or the assets
acquired in, any Permitted Acquisition, (ii) such Indebtedness shall not mature
earlier than the date that is ninety-one (91) days after the Termination Date,
and (iii) after giving effect to the incurrence of such Indebtedness no Default
or Event of Default exists and no Dominion Period exists and, any Refinancing
Indebtedness with respect thereto;

 

(m)                             unsecured Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or Equity Interests permitted
hereunder;

 

(n)                                 unsecured Indebtedness consisting of seller
notes or the equivalent issued in connection with a Permitted Acquisition;

 

(o)                                 Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(p)                                 Contingent Obligations (i) incurred in the
Ordinary Course of Business in respect of obligations of (or to) suppliers,
customers, transportation or service providers and licensors or (ii) otherwise
constituting Investments permitted by Section 7.4;

 

(q)                                 other unsecured Indebtedness, provided that
(i) such Indebtedness shall not mature earlier than the date that is ninety-one
(91) days after the Termination Date and if such Indebtedness is in the nature
of “term loans” has an amortization rate not greater than 1.00% per annum prior
to the date that is ninety-one (91) days after the Termination Date, (ii) after
giving effect to the incurrence of such Indebtedness no Default or Event of
Default exists and no Dominion Period exists and Borrowers are in Pro Forma
Compliance with the Payment Conditions and (iii) that such Indebtedness shall
not require any amortization or payment (other than required offers to purchase
resulting from the occurrence of a “change of control” or an “asset sale” or
other “asset disposition”) earlier than the date that is ninety-one (91) days
after the Termination Date, any Refinancing Indebtedness with respect thereto;

 

(r)                                    Indebtedness incurred in the Ordinary
Course of Business in respect of credit cards, credit card processing services,
debit cards, or cash management services; and

 

(s)                                   additional unsecured Indebtedness not
otherwise permitted hereunder not exceeding an aggregate principal amount of
$12,500,000 at any one time outstanding.

 

7.9                               Amendment of Certain Documents; Line of
Business.  Amend its charter, bylaws or other organizational documents in any
manner materially adverse to the interest of the Lenders or such Loan Party’s
duty or ability to repay the Obligations, or engage in any business other than
the businesses currently engaged in by it on the date hereof or businesses that
are similar, reasonably related, incidental, ancillary or complementary thereto
or is a reasonable extension, development or expansion thereof.

 

7.10                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of any Borrower or any Restricted
Subsidiary other than (a) transactions solely among

 

--------------------------------------------------------------------------------



 

Loan Parties, (b) transactions on fair and reasonable terms no less favorable to
such Loan Parties or such Restricted Subsidiary as would be obtainable by such
Loan Party or such Restricted Subsidiary in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) loans and other
transactions by the Loan Parties and their Subsidiaries to the extent not
prohibited by this Agreement, (d) entering into employment and severance
arrangements between such Borrower and the Restricted Subsidiaries and their
respective officers and employees, as determined in good faith by the board of
directors or senior management of the relevant Person, (e) the payment of
customary fees and reimbursement of reasonable out-of-pocket costs of, and
customary indemnities provided to or on behalf of, directors, officers and
employees of such Borrower and the Restricted Subsidiaries in the Ordinary
Course of Business to the extent attributable to the operations of such Borrower
and the Restricted Subsidiaries, as determined in good faith by the board of
directors or senior management of the relevant Person, (f) dividends,
distributions and other payments with respect to Equity Interests permitted
hereunder, (g) payments or loans (or cancellation of loans) to employees or
directors of any Loan Party or their Restricted Subsidiaries to the extent
permitted hereunder and employment agreements, stock option plans and other
similar arrangements with such employees or directors which, in each case, are
approved by Borrowing Agent in good faith, (h) the pledge of the Equity
Interests of any Unrestricted Subsidiary (other than a “top tier” Unrestricted
Subsidiary) to lenders to support the Indebtedness of such Unrestricted
Subsidiary owed to such lenders, (i) any health, disability and similar
insurance or benefit plans or supplemental executive retirement benefit plans or
arrangements with any such employees, directors, officers or consultants that
are, in each case, approved by Borrowing Agent in good faith, and
(h) non-exclusive licenses of intellectual property to or among any Borrower,
its respective Restricted Subsidiaries and their Affiliates.

 

7.11                        Change of Name or Jurisdiction of Incorporation;
Change of Fiscal Year.  Without thirty (30) day advance written notice to the
Agent, change its name or jurisdiction of incorporation or organization to a
jurisdiction other than the jurisdiction in which it is currently incorporated
or organized. No Loan Party shall change its Fiscal Year.

 

7.12                        [Reserved].

 

7.13                        [Reserved].

 

7.14                        Compliance with ERISA.  Except where any failure to
comply could not reasonably be expected to result in a Material Adverse Effect:
(i) maintain, or permit any member of the Controlled Group to maintain, or
become obligated to contribute, or permit any member of the Controlled Group to
become obligated to contribute to, any Plan or Multiemployer Plan, other than
those Plans and Multiemployer Plans disclosed on Schedule 5.8(d) as of the
Closing Date or as to which Agent has provided its prior written consent after
the Closing Date, (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt “prohibited transaction”, as that term is defined in
Section 406 of ERISA or Section 4975 of the Code, (iii) fail to satisfy, or
permit any of member of the Controlled Group to fail to satisfy, the minimum
funding standards of Sections 412 and 430 of the Code and Sections 302 and 303
of ERISA, without regard to any waivers, (iv) terminate, or permit any member of
the Controlled Group to terminate, any Pension Benefit Plan where such event
could reasonably be expected to result in any liability of any Loan Party or any
member of the Controlled Group or the imposition of a Lien on the property of
any Loan Party or any member of the Controlled Group pursuant to
Section 430(k) of the Code or

 

--------------------------------------------------------------------------------



 

Section 4068 of ERISA (except for any Liens which do not prime or have priority
over the Liens securing the Obligations and which are being Properly Contested),
(v) incur, or permit any member of the Controlled Group to incur, any withdrawal
liability to any Multiemployer Plan; (vii) fail promptly to notify Agent of the
occurrence of any Termination Event, (viii) fail to comply, or permit any member
of the Controlled Group to fail to comply, in all material respects, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan or Multiemployer Plan, or (ix) postpone or delay, or allow any member of
the Controlled Group to postpone or delay, any funding requirement under
Section 412 or 430 of the Code or Section 302 or 303 of ERISA with respect to
any Pension Benefit Plan or Multiemployer Plan.

 

7.15                        Prepayments of Indebtedness.  At any time, directly
or indirectly: (a) pay, prepay, repurchase, redeem, retire or otherwise acquire,
or make any payment on account of any principal of, interest on or premium
payable in connection with the repayment or redemption of any Permitted
Subordinated Debt except as expressly permitted in the Subordination Agreement
with respect thereto; or (b) optionally prepay, repurchase, redeem, retire or
otherwise acquire, or make any optional payment on account of any principal of,
interest on or premium payable in connection with the prepayment or optional
redemption of any other Funded Debt (collectively “Optional Prepayments”),
except:

 

(a)                                 Optional Prepayments made with Net Cash
Proceeds from the issuance of (i) Equity Interests are not Disqualified Equity
Interests and (ii) Refinancing Indebtedness permitted pursuant to Section 7.8;

 

(b)                                 cash payments in lieu of issuing fractional
shares in connection with a conversion (including pursuant to any put
transaction), exchange, refinancing or extension of Convertible Indebtedness;

 

(c)                                  any payment with respect to, or early
unwind or settlement of, or any other exercise of rights or performance of
obligations under any Permitted Equity Swap; and

 

(d)                                 subject to Pro Forma Compliance with the
Payment Conditions, the Loan Parties may make Optional Prepayments.

 

For the avoidance of doubt, nothing in this Section 7.15 shall limit or
otherwise restrict any conversion (including pursuant to any put transaction) of
the Convertible Notes (2020), the Extended Convertible Notes (2020) (if any) or
any other notes evidencing any Convertible Indebtedness into common stock.

 

7.16                        Limitation on Certain Restrictive Agreements. 
Directly, or indirectly, create or otherwise cause or suffer to exist any
consensual encumbrance or restriction which prohibits or limits the ability of
any Loan Party or Restricted Subsidiary to: (a) pay dividends or make other
distributions or pay such Loan Party or Restricted Subsidiary; (b) make loans or
advances to such Loan Party or Restricted Subsidiary; (c) transfer any of its
properties or assets to such Loan Party or Restricted Subsidiary; or (d) create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, to secure the Obligations whether now owned or hereafter acquired,
other than encumbrances and restrictions arising under (i) applicable law,
(ii) this Agreement, (iii) customary provisions restricting subletting or
assignment of any lease or sublease governing a

 

--------------------------------------------------------------------------------


 

leasehold interest of such Subsidiary, (iv) customary provisions in any
Permitted Split Lien Indebtedness and subject to applicable Intercreditor
Agreements, (v) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of such Subsidiary,
(vi) agreements that are binding on a Loan Party or Restricted Subsidiary at the
time such Loan Party or Restricted Subsidiary first becomes a Loan Party or
Restricted Subsidiary or are assumed in connection with an acquisition of assets
permitted hereunder, so long as such contractual obligations were not entered
into solely in contemplation of such Person becoming a Loan Party or Restricted
Subsidiary or in connection with such acquisition, (vii) restrictions existing
on the Closing Date and the extension or continuation of contractual obligations
in existence on the Closing Date or refinanced, continued or rolled over or
continued on terms that are not materially less favorable to Agent and Lenders
than those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued, (viii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with a disposition permitted hereunder with respect to the assets
that are the subject of such disposition, (ix) encumbrances or restrictions that
are binding on a Loan Party or Restricted Subsidiary at the time such Loan Party
or Restricted Subsidiary first becomes a Loan Party or Restricted Subsidiary or
are assumed in connection with an acquisition of assets permitted hereunder, so
long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Loan Party or Restricted Subsidiary or
in connection with such acquisition and (x) restrictions under joint venture
agreements or other similar agreements entered into in the Ordinary Course of
Business in connection with joint ventures.

 

7.17                        Hedging Transactions.  Enter into any Swap Contract
except (a) Swap Contracts entered into to hedge or mitigate risks (and not for
speculative purposes) of any Borrower or any Subsidiary and (b) any Permitted
Equity Swap.

 

7.18                        No Agency Relationship.

 

(a)                                 Segregate from its general funds monies
collected for any Freight Carrier’s services or otherwise permit any Freight
Carrier to restrict the use of those funds.

 

(b)                                 Seek recourse by legal proceeding against
any Freight Carrier to whom it has paid Freight Payables in advance if the
Account Debtor owing on the Receivable with respect to which those Freight
Payables relate is delinquent or fails to pay.

 

(c)                                  Hold or be required to hold any portion of
its Receivables constituting Freight Payables collected from an Account Debtor
in respect of a Freight Carrier’s services in trust for such Freight Carrier.

 

(d)                                 Have any express fiduciary relationship or
fiduciary duty to any Freight Carrier arising out of or in connection with any
Freight Carrier Document or the transactions contemplated thereby, or, other
than those disclosed to the Agent and excluded from Eligible Accounts by
operation of such definition, have any contractual agency or joint venture
relationship with any Freight Carrier by virtue of any Freight Carrier Document
or any transaction contemplated therein.

 

--------------------------------------------------------------------------------



 

(e)                                  Expressly consent to or permit any Freight
Carrier to at any time seek payment from, or to have contractual recourse known
to any Responsible Officer of the Borrowing Agent to, any Account Debtor for
material Freight Payables payable by any Loan Party to such Freight Carrier.

 

(f)                                   Expressly consent to or permit any Freight
Carrier to at any time control or attempt to control the method of collection of
Receivables or contractually restrict or attempt to contractually restrict, with
the knowledge of any Responsible Officer of the Borrowing Agent, the use of
proceeds thereof after receipt.

 

(g)                                  Make payments in respect of Freight
Payables payable to Freight Carriers other than from its general funds in the
Ordinary Course of Business.

 

ARTICLE VIII.

 

CONDITIONS PRECEDENT.

 

8.1                               Conditions to Effectiveness.  Subject to the
satisfaction, or waiver by Agent, of the following conditions precedent, this
Agreement shall become effective on the Closing Date, and the Lenders shall make
Advances requested to be made on the Closing Date, subject to the satisfaction,
or waiver by Agent of the following conditions precedent:

 

(a)                                 Agreement and Other Documents.  Agent shall
have received this Agreement and all Other Documents, including, without
limitation, the Revolving Credit Notes and the Swing Line Note, contemplated to
be delivered on the Closing Date (collectively with this Agreement, the “Closing
Date Documents”), in each case duly executed and delivered by an authorized
officer of each applicable Loan Party, together with a duly completed notice of
borrowing in accordance with the provisions of Section 2.2;

 

(b)                                 Delivery of Acquisition Agreements. Agent
shall have received complete copies of the Acquisition Agreement and related
documents (including all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any) and all amendments thereto,
waivers relating thereto and other side letters or agreements affecting the
terms thereof, in each case in effect as of the Closing Date.

 

(c)                                  Satisfaction of Existing Agreement and
Release of Liens.  All existing Indebtedness of (i) the TargetCommand and its
Subsidiaries (other than certain Indebtedness permitted to remain outstanding
pursuant to the Acquisition Agreement following the consummation of the
Acquisition) and (ii) Echo and its Subsidiaries under the Existing Agreement
shall have been terminated and paid in full and the Agent shall have received
evidence of the payment in full of all such Indebtedness, together with (A) a
termination and release agreement with respect to the Existing Agreement and all
related documents, duly executed by the Loan Parties, the administrative agent
under the Existing Agreement (the “Existing Agent”) and (B) UCC-3 termination
statements for all UCC-1 financing statements and such other release documents
as Agent may reasonably request, filed by the Existing Agent (or Agent shall be
authorized to file such terminations and releases) covering any portion of the
Collateral;

 

--------------------------------------------------------------------------------



 

(d)                                 Evidence of Authority.  Agent shall have
received from each Loan Party (i) a copy of the resolutions in form and
substance reasonably satisfactory to Agent, of the Board of Directors or
Managing Member (as applicable) of each Loan Party authorizing (1) the
execution, delivery and performance of this Agreement and all Closing Date
Documents to which it is a party (including authorization of the incurrence of
indebtedness, borrowing of Revolving Advances, Swing Loans and requesting
Letters of Credit on a joint and several basis with all Borrowers as provided
for herein) and (ii) the granting by such Loan Party of the security interests
in and liens upon the Collateral to secure all of the joint and several
Obligations of Borrowers in each case certified by the Secretary or an Assistant
Secretary of Loan Party as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;

 

(e)                                  Incumbency Certificates.  Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each Loan
Party, dated the Closing Date, as to the incumbency and signature of the
officers of such Loan Party executing the Closing Date Documents, any Other
Documents delivered after the Closing Date and any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;

 

(f)                                   Governing Documents.  Agent shall have
received a copy of the Articles of Incorporation or Certificate of Formation (as
applicable) of each Loan Party, and all amendments thereto, certified by the
Secretary of State or other appropriate official of its jurisdiction of
incorporation or formation (as applicable) together with copies of the By-Laws
or Operating Agreement (as applicable) of each Loan Party;

 

(g)                                  Good Standing Certificates.  Agent shall
have received good standing certificates for each Loan Party dated not more than
twenty (20) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of such Loan Party’s jurisdiction of organization;

 

(h)                                 Legal Opinion.  Agent shall have received
the executed legal opinion of Winston & Strawn LLP, in form and substance
reasonably satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by the Closing Date Documents as Agent may reasonably
require and each Loan Party hereby authorizes and directs such counsel to
deliver such opinions to Agent and Lenders;

 

(i)                                     Solvency.  Agent shall have received an
executed Solvency Certificate in the form of Exhibit 8.1(i) (the “Solvency
Certificate”) together with the Pro Forma Financial Statements and the financial
statements required to be delivered pursuant to Section 5.5(c);

 

(j)                                    Fees and Expenses.  Agent shall have
received all fees payable to Agent and the Lenders on or prior to the Closing
Date, whether under ARTICLE III hereof of the Fee Letters, and reimbursement of
all costs and expenses reimbursable under the terms of this Agreement for which
request has been made as of the Closing Date;

 

(k)                                 [Reserved];

 

--------------------------------------------------------------------------------



 

(l)                                     Perfection of Liens.  Agent shall have
received with respect to each Loan Party, each document (including, without
limitation, any financing statement authorized for filing under the Uniform
Commercial Code) reasonably requested by Agent to be filed, registered or
recorded in order to create in favor of Agent, for the benefit of the Lenders
and other Secured Parties, a first priority perfected Lien on the Collateral
described therein (subject to Permitted Encumbrances) which can be perfected by
the filing of such document and authorization for filing, registering or
recording each such document (including, without limitation, any financing
statement authorized for filing under the Uniform Commercial Code), and such
documents shall be in appropriate form for filing;

 

(m)                             Closing Certificate.  Agent shall have received
a closing certificate signed by Responsible Officer of the Borrowing Agent dated
as of the date hereof, certifying that (i)  the Specified Representations and
the Specified Acquisition Representations are true and correct in all material
respects, (ii) no Material Adverse Effect (as defined in the Acquisition
Agreement) shall have occurred, (iii) the Acquisition shall have been
consummated, or substantially simultaneously with the initial Advances, shall be
consummated, pursuant to the terms of the Acquisition Agreement, after giving
effect to any amendments, modifications, waivers or consents by Borrowers,
provided, that no such amendment, modification, waiver or consent shall be 
adverse in any material respect to the interests of Agent and  Lenders, and
(iv) Echo shall have completed the offering of (A) the Convertible Notes (2020)
for gross proceeds of $230,000,000, and (B) the Equity Issuance for gross
proceeds of at least $158,400,000;

 

(n)                                 Borrowing Base.  Solely to the extent that
Borrowers request Advances in excess of $100,000,000 on the Closing Date, Agent
shall have received evidence from Borrowing Agent that the aggregate Borrowing
Base Amount is sufficient in value and amount to support Advances in the amount
requested by Borrowers on (or outstanding as of) the Closing Date, and, after
giving effect to the Transactions, Borrowers shall have Excess Availability of
at least $75,000,000; and

 

(o)                                 Compliance with PATRIOT Act.  Agent shall
have received all documentation and other information reasonably requested by it
or any Lender that is required by regulatory authorities under applicable “know
your customer”  and anti-money laundering rules and regulations, including the
PATRIOT Act.

 

8.2                               Conditions to Each Advance.  The agreement of
Lenders to make any Advance requested to be made on any date after the Closing
Date is subject to the satisfaction of the following conditions precedent as of
the date such Advance is made:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by the Loan Parties in or pursuant to this
Agreement, the Other Documents and any related agreements to which it is a
party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all material respects (or, in all
respects with respect to any such representation or warranty which, by its
terms, is qualified as to materiality) on and as of such date as if made on and
as of such date other than representations and warranties relating to a specific
earlier date and in such case such

 

--------------------------------------------------------------------------------



 

representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(b)                                 No Default.  No Event of Default or Default
shall have occurred and be continuing on such date, or would exist after giving
effect to the Advances requested to be made, on such date; provided, however
that Agent, in its sole discretion, may continue to make Advances
notwithstanding the existence of an Event of Default or Default and that any
Advances so made shall not be deemed a waiver of any such Event of Default or
Default; and

 

(c)                                  Maximum Advances.  In the case of any type
of Advance requested to be made, after giving effect thereto, the aggregate
amount of such type of Advance shall not exceed the maximum amount of such type
of Advance permitted under this Agreement.

 

(d)                                 Borrowing Notices.  Agent shall have
received a notice in accordance with Section 2.2 (or a request for a Revolving
Advance shall have been deemed given in accordance with Section 2.13).

 

Each request for an Advance by Borrowers hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 

ARTICLE IX.

 

INFORMATION AS TO BORROWERS.

 

Borrower shall, until the Termination Date:

 

9.1                               Disclosure of Material Matters.  Immediately
upon learning thereof, report to Agent all matters materially affecting the
value, enforceability or collectability of any portion of the Collateral,
including any Loan Party’s reclamation or repossession of, or the return to any
Loan Party of, a material amount of goods or claims or disputes asserted by any
Customer or other obligor.

 

9.2                               Schedules.  Deliver to Agent on or before the
fifteenth (15th) Business Day of each fiscal month, or, if a Dominion Period
shall then be in effect, weekly on or before Wednesday of each week (or more
frequently as required by Agent) as and for the prior fiscal month or week, as
applicable (or such shorter period as may be applicable): (a) accounts
receivable agings, inclusive of reconciliations to the general ledger, and
roll-forward, (b) accounts payable schedules inclusive of reconciliations to the
general ledger, and (c) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month (or such shorter period as may be applicable) and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement).  In
addition, Borrowing Agent will deliver to Agent at such intervals as Agent may
require:  (w) confirmatory assignment schedules, (x) copies of Customer’s
invoices, (y) evidence of shipment or delivery, and (z) such further schedules,
documents and/or information regarding the Collateral as Agent may require
including trial balances and test verifications.  Agent shall have the right to
confirm and verify all Receivables by any manner and through any medium it
considers advisable (it being agreed however that at any time other than during
the continuance of an Event of Default, Agent shall make all such verifications
in the name of each Borrower) and

 

--------------------------------------------------------------------------------



 

do whatever it may deem reasonably necessary to protect its interests
hereunder.  The items to be provided under this Section are to be in form
satisfactory to Agent and executed by Borrowing Agent on behalf of Borrowers and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrowers’ failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.

 

9.3                               [Reserved].

 

9.4                               Litigation.  Promptly notify Agent in writing
of any claim, litigation, suit or administrative proceeding affecting any
Borrower or any Guarantor, whether or not the claim is covered by insurance, and
of any litigation, suit or administrative proceeding, which in any such case
affects the Collateral or which could reasonably be expected to have a Material
Adverse Effect.

 

9.5                               Material Occurrences.  Promptly notify Agent
in writing upon the occurrence of (a) any Event of Default or Default; (b) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of any Borrower as of the date of such statements; (c) any funding
deficiency which, if not corrected as provided in Section 4971 of the Code,
could subject any Loan Party or member of the Controlled Group to a tax imposed
by Section 4971 of the Code which could reasonably be expected to result in a
Material Adverse Effect; (d) each and every default by any Borrower which might
result in the acceleration of the maturity of any Indebtedness for borrowed
money in excess of $25,000,000 in principal amount, including the names and
addresses of the holders of such Indebtedness with respect to which there is a
default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; and (e) any other development
in the business or affairs of any Borrower or any Guarantor, which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrowers propose to take with
respect thereto.

 

9.6                               Government Receivables.  Notify Agent
immediately if any of its Receivables arise out of contracts between any
Borrower and the United States, any state, or any department, agency or
instrumentality of any of them.

 

9.7                               Annual Financial Statements.  Furnish Agent
and Lenders as soon as available and in any event within ninety (90) days after
the end of each fiscal year of Echo, financial statements of Echo and its
Restricted Subsidiaries consisting of a consolidated balance sheet as of the end
of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing.  The certificate
or report shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification,
exception or explanatory paragraph or any qualification, exception or
explanatory paragraph as to the scope of such audit, to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial

 

--------------------------------------------------------------------------------



 

condition and results of operations of Echo and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

9.8                               Quarterly Financial Statements.  Furnish to
Agent and Lenders as soon as available and in any event within forty-five (45)
calendar days after the end of each of the first three fiscal quarters in each
fiscal year, financial statements of Echo and its Restricted Subsidiaries,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by a Responsible Officer of each Borrower as having been prepared
in accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

 

9.9                               Monthly Financial Statements.  During any
Dominion Period, furnish Agent and Lenders within thirty (30) days after the end
of each fiscal month (except for any month for which a financial statement is
required pursuant to Section 9.7 or 9.8), financial statements of Echo and its
Restricted Subsidiaries, consisting of a consolidated balance sheet as of the
end of such fiscal month and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal month then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by a Responsible Officer of Borrowing
Agent as having been prepared in accordance with GAAP, consistently applied.

 

9.9                               [Reserved].

 

9.10                        Compliance Certificates.  The reports delivered
pursuant to Section 9.7 and 9.8 shall be accompanied by a comparison of such
results to the same period of the most recently delivered projections and to the
same period of the prior Fiscal Year, (a) a discussion and analysis of such
results by Echo’s management and a Compliance Certificate and (b) a written
report summarizing the material variances from the budget delivered pursuant to
Section 9.16 and an analysis of such variance by Echo’s management.

 

9.11                        Fixed Charge Coverage Ratio.  Immediately upon the
occurrence ofAt any time that a Covenant Trigger Event, and thereafter while any
Covenant Trigger Event still existsPeriod shall be in effect, together with the
financial statements required to be delivered pursuant to Section 9.7 and 9.8,
furnish Agent and Lenders a certificate of a Responsible Officer of Borrowing
Agent setting forth a reasonably detailed calculation of the Fixed Charge
Coverage Ratio for the computation period ending on the last day of the most
recently ended fiscal quarter for which financial statements of Echo and its
Restricted Subsidiaries were required to have been delivered.

 

9.12                        Adjustments for Unrestricted Subsidiaries. 
Concurrently with the delivery of any consolidated financial statements under
Section 9.7, 9.8 or 9.9 above, furnish to Agent and Lenders the related
unaudited consolidating financial statements of Borrowers reflecting the
adjustments necessary to eliminate the accounts of the Unrestricted Subsidiaries
(if any) from such consolidated financial statements.

 

9.13                        SEC Reports.  Furnish to Agent and Lenders promptly
after the same become publicly available, copies of (i) all annual, regular, and
periodic reports and proxy statements made

 

--------------------------------------------------------------------------------



 

publicly available by any Loan Party to its stockholders (in their capacity as
such), generally; and (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Loan Party with any securities
exchange or with the SEC.

 

9.14                        Delivery of Reports.  Notwithstanding the foregoing,
(i) in the event that Borrowing Agent delivers to Agent an Annual Report for
Echo on Form 10-K for such fiscal year, as filed with the SEC, within 90 days
after the end of such fiscal year, such Form 10-K shall satisfy all requirements
of Section 9.7 to the extent that it contains the information required by
Section 9.7 and (ii) in the event that Borrowing Agent delivers to Agent a
Quarterly Report for Echo on Form 10-Q for such fiscal quarter, as filed with
the SEC, within 45 days after the end of such fiscal quarter, such Form 10-Q
shall satisfy all requirements of Section 9.8  to the extent that it contains
the information required by Section 9.8 and (iii) in the event Borrowing Agent
delivers to the Agent a current report for Echo on Form 8-K, as filed with the
SEC within five days after filing, such Form 8-K shall satisfy  all requirements
of Sections 9.3 and 9.13 to the extent that it contains the information required
by Section 9.3 or 9.13, respectively.  Delivery of documents pursuant to this
Section 9.14 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Echo posts such
documents, or provides a link thereto on Echo’s website address listed in
Section 16.6 or (ii) on which such documents were posted on Echo’s behalf in the
form of Approved Electronic Communication established by Agent; provided that
(a) upon written request by Agent, Borrowing Agent shall deliver paper copies of
such documents to Agent and (b) Borrowing Agent shall notify Agent of the
posting of any such documents.

 

9.15                        Additional Information.  Furnish Agent with such
additional information respecting any Loan Party’s or any Restricted Subsidiary
of any Loan Party’s business or financial condition as Agent shall reasonably
request in order to enable Agent to determine whether the terms, covenants,
provisions and conditions of this Agreement and the Other Documents have been
complied with by the Loan Parties.

 

9.16                        Projected Operating Budget.  Furnish Agent and
Lenders, no later than sixty (60) days after the beginning of Borrowers’ fiscal
years, a month by month projected operating budget and cash flow of Echo and its
Restricted Subsidiaries on a consolidated and consolidating basis for such
fiscal year (including an income statement for each month and a balance sheet as
at the end of the last month in each fiscal quarter), such projections to be
accompanied by a certificate signed by a Responsible Officer of Borrowing Agent
to the effect that (a) such projections are based on underlying assumptions
which were believed to be reasonable as of the date made, and reflect Borrowers’
judgment, based on assumptions (which assumptions shall be detailed in such
certificate) which were believed to be reasonable at the time made regarding
what was believed to be at such time a reasonably likely operating budget for
the projected period, and (b) confirming nothing has occurred in the interval
between the date of determination of the reasonableness of the assumptions
referenced above and the date of the delivery of such projections to Agent to
render Borrowers’ belief regarding the foregoing assumptions no longer
reasonable; provided, however, since such projections are by their nature
prospective and contingent on a wide range of factors, actual results therefore
may vary significantly.

 

9.17                        Notice of Suits, Adverse Events.  Furnish Agent with
prompt written notice of any litigation, arbitration, actions or proceedings
commenced or threatened in writing against any Loan Party that (i) could
reasonably be expected to result in damages in excess of $10,000,000 (net of

 

--------------------------------------------------------------------------------



 

insurance coverages for such damages), (ii) seeks injunctive relief which, if
granted, could reasonably be expected to have a Material Adverse Effect or
(iii) could otherwise reasonably be expected to have a Material Adverse Effect.

 

9.18                        ERISA Notices and Requests.  Except as could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, furnish Agent with immediate written notice in the event that (a) any
Loan Party or member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Loan Party or member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (b) any Loan Party or
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA or 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Loan Party or member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (c) a funding waiver request
has been filed by any Loan Party or member of the Controlled Group with respect
to any Pension Benefit Plan together with all communications received by such
Loan Party or member of the Controlled Group with respect to such request,
(d) any material increase in the benefits of any Plan or Multiemployer Plan or
the establishment of any new Plan or the commencement of contributions to any
Plan or Multiemployer Plan shall occur, (e) any Loan Party or member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Pension Benefit Plan or a Multiemployer Plan or to have a trustee appointed to
administer a Pension Benefit Plan or a Multiemployer Plan, together with copies
of each such notice, (f) any Loan Party or member of the Controlled Group shall
receive any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (g) any Loan Party or member of the Controlled
Group shall receive a notice regarding the imposition of withdrawal liability
with respect to a Multiemployer Plan, together with copies of each such notice;
(h) any Loan Party or member of the Controlled Group shall fail to satisfy the
minimum funding standards under Sections 412 and 430 of the Code and Sections
302 and 303 of ERISA, without regard to any waiver; (i) any Loan Party or member
of the Controlled Group knows that (i) a Multiemployer Plan has been terminated,
(ii) the administrator or plan sponsor of a Multiemployer Plan intends to
terminate a Multiemployer Plan, (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan or
(iv) a Multiemployer Plan is subject to Section 432 of the Code or Section 305
of ERISA.  Borrowing Agent shall promptly deliver to Agent all information
required to be reported to the PBGC under Section 4010 of ERISA and such other
documents or governmental reports or filings related to any Pension Benefit Plan
as Agent shall reasonably request.  Promptly following any request therefor,
Borrowing Agent shall deliver to the Agent copies of any documents or notices
described in Sections 101(j), (k) or (l) of ERISA or any information requested
under Section 4221(e) of ERISA that any Loan Party or member of the Controlled
Group may request with respect to any Pension Benefit Plan or Multiemployer
Plan, as applicable; provided, that, if any Loan Party or member of the
Controlled Group has not requested such documents or notices from the
administrator or sponsor of the applicable Pension Benefit Plan or Multiemployer
Plan, then Borrowing Agent shall cause the applicable Loan Party or member of
the Controlled Group shall, upon reasonable request by Agent, promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices to Agent promptly after
receipt thereof.

 

--------------------------------------------------------------------------------



 

ARTICLE X.

 

EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1                        Nonpayment.  Failure by any Borrower to pay (a) any
principal on the Obligations (including, without limitations, Out-of-Formula
Loans and other Advances made under Section 16.2(b)(viii) hereof) when due,
whether at maturity or by reason of acceleration or by notice of intention to
prepay, or by required prepayment or (b) any other Obligations within three
(3) days after the date when due (if such amounts are not charged to Borrowers’
Account as provided in this Agreement);

 

10.2                        Breach of Representation.  Any representation or
warranty made or deemed made by any Borrower or any Guarantor in this Agreement,
any Other Document or in any certificate or document executed by any Borrower or
any Guarantor in favor of the Agent or any Lender, or in any financial statement
delivered to or certified by any Borrower, any Guarantor or any Subsidiary
thereof shall prove to have been misleading in any material respect on the date
when made or deemed to have been made;

 

10.3                        Financial Information.  Failure by any Borrower to
(a) furnish any Borrowing Base Certificate within five (5) days of the day when
due (or three (3) days of the day when due during any Dominion Period),
(b) furnish any other financial information when requested which is unremedied
for a period of fifteen (15) days of such request;

 

10.4                        Judicial Actions.  Issuance of a notice of Lien,
levy, assessment, injunction or attachment (in each case, other than a Permitted
Encumbrance) against any material portion of the Loan Parties’ Receivables or
against a material portion of the Loan Parties’ other property which is not
stayed or lifted within thirty (30) days;

 

10.5                        Noncompliance.  Except as otherwise provided for in
this ARTICLE X, failure or neglect of any Borrower or any Guarantor to perform,
keep or observe any term, provision, condition, covenant (a) contained in
Section 6.11(b) or (c), Section 6.16, ARTICLE 7 or Sections 9.2, 9.7, 9.8 or 9.9
or (b) contained in any other Section of this Agreement or contained in any
Other Document which is not cured within thirty (30) days after a Responsible
Officer of the Borrower Agent obtains actual notice of, or should have known of,
the occurrence of such failure or neglect;

 

10.6                        Judgments.  Any judgment or judgments are rendered
against any Borrower or any Guarantor for an aggregate amount in excess of
$12,500,000 (to the extent not fully covered by insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage) and
(a) enforcement proceedings shall have been commenced by a creditor upon such
judgment, (b) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (c) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

 

--------------------------------------------------------------------------------


 

10.7                        Bankruptcy.  Any Borrower, any Guarantor or any
Restricted Subsidiary thereof shall (a) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (b) make a general assignment for the benefit of creditors,
(c) commence a voluntary case under any state or federal bankruptcy laws (as now
or hereafter in effect), (d) be adjudicated a bankrupt or insolvent, (e) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (f) acquiesce to, or fail to have dismissed, within sixty (60) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (g) take any action for the purpose of effecting any of the foregoing;
provided, however, any Restricted Subsidiary may voluntarily cease operations
and be dissolved to the extent all assets of such Restricted Subsidiary are
transferred to a Borrower or a Guarantor;

 

10.8                        Inability to Pay.  Any Borrower, any Guarantor or
any Restricted Subsidiary thereof shall admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business; provided, however, any Restricted Subsidiary may voluntarily
cease operations and be dissolved to the extent all assets of such Restricted
Subsidiary are transferred to a Borrower or a Guarantor;

 

10.9                        Lien Priority.  Except as contemplated under this
Agreement, any Liens relating to a material portion of Collateral created
hereunder or provided for hereby or under any related agreement for any reason
cease to be or are not valid and perfected Liens having a first priority 
interest subject to Permitted Encumbrances;

 

10.10                 Cross Default.  An event of default has occurred under any
other agreement to which a Borrower or Guarantor is a party governing or giving
rise to Indebtedness for borrowed money of $25,000,000 or more in principal
amount (“Other Debt”), which event of default is not cured or waived within any
applicable grace period, if, with respect to Other Debt, the effect of such
event of default is to cause, or to permit the holder or holders of such Other
Debt (or a trustee on behalf of such holder or holders), to cause such Other
Debt to become or be declared due and payable (or redeemable) prior to its
stated maturity or to cause any secured creditor remedies to be available with
respect to any assets pledged as collateral for such Other Debt; provided that
for the avoidance of doubt, conversions of Convertible Indebtedness as a result
of a conversion trigger event that does not constitute or arise from a default
of Convertible Indebtedness under the definitive documentation for such
Convertible Indebtedness will not constitute a Default or Event of Default under
this Agreement;

 

10.11                 Breach of Guaranty.  Termination (other than in accordance
with its terms) or breach of any Guaranty or Guaranty Security Agreement or
similar agreement executed and delivered to Agent in connection with the
Obligations of any Borrower, or if any Guarantor attempts to terminate,
challenges the validity of, or its liability under, any such Guaranty or
Guaranty Security Agreement or similar agreement;

 

10.12                 Change of Control.  Any Change of Control shall occur;

 

10.13                 Invalidity.  Any material provision of this Agreement or
any Other Document shall, for any reason, cease to be valid and binding on any
Borrower or any Guarantor, or any Borrower or any Guarantor shall so claim in
writing to Agent or any Lender;

 

--------------------------------------------------------------------------------



 

10.14                 [Reserved];

 

10.15                 Reportable Compliance Event.  Any representation or
warranty contained in Section 16.18 is or becomes false or any Covered Entity
becomes a Sanctioned Person.

 

10.16                 Pension Benefit Plans.  Any failure, event or condition
specified in Section 7.14, 9.5(d) or 9.18 hereof shall occur or exist with
respect to any Pension Benefit Plan or Multiemployer Plan and, as a result of
such failure, event or condition, together with all other such failures, events
or conditions, any Loan Party or member of the Controlled Group shall incur, any
liability with respect to a Pension Benefit Plan or Multiemployer Plan which
would be reasonably likely to result in a Material Adverse Effect and aggregate
liability to any Loan Party of $12,500,000  or more; or

 

10.17                 Invalidity of Certain Agreements, etc.  Any Subordination
Agreement or Intercreditor Agreement shall cease to be in full force and effect
(other than in accordance with its terms), or any Person party to any such
agreement shall breach the provisions thereof or shall contest in any manner the
validity, binding nature or enforceability of any such provision or a proceeding
shall be commenced by any such Person or any Governmental Body having
jurisdiction over such Person, seeking to establish the invalidity or
unenforceability thereof.

 

ARTICLE XI.

 

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1                        Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuation of (i) an Event of Default pursuant to Section 10.7 all Obligations
shall be immediately due and payable and this Agreement and the obligation of
Lenders to make Advances shall be deemed terminated; and, (ii) any of the other
Events of Default and at any time thereafter (such default not having previously
been waived or cured), at the option of Required Lenders all Obligations shall
be immediately due and payable and Lenders shall have the right to terminate
this Agreement and to terminate the obligation of Lenders to make Advances. 
Upon the occurrence of any Event of Default, Agent shall, at the direction of
the Required Lenders, exercise any and all rights and remedies provided for
herein, under the Other Documents, under the Uniform Commercial Code and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process.  Agent shall, at the direction of the Required
Lenders, enter any of any Borrower’s premises or other premises without legal
process and without incurring liability to any Borrower therefor, and Agent
shall thereupon, or at any time thereafter, at the direction of the Required
Lenders, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require Borrowers to make the Collateral available to
Agent at a convenient place; provided that in connection with the foregoing, the
Agent does not breach the peace and otherwise conducts itself in accordance with
Applicable Law.  With or without having the Collateral at the time or place of
sale, Agent may (and shall, at the direction of the Required Lenders) sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect.  Except as to
that part of the Collateral which threatens to

 

--------------------------------------------------------------------------------



 

decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification.  At any public sale Agent or any Lender may bid (including credit
bid) for and become the purchaser, and Agent, any Lender or any other purchaser
at any such sale thereafter shall hold the Collateral sold absolutely free from
any claim or right of whatsoever kind, including any equity of redemption and
all such claims, rights and equities are hereby expressly waived and released by
each Borrower.  In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory, provided that (x) such license shall be exercisable only for so
long as an Event of Default is continuing and (y) such license shall terminate
upon the Termination Date and (b) Equipment for the purpose of completing the
manufacture of unfinished goods, including in such license reasonable access to
all media in which any of the licenses items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.  The cash
proceeds realized from the sale of any Collateral shall be applied to the
Obligations in the order set forth in Section 11.5 hereof.  Non-cash proceeds
will only be applied to the Obligations as they are converted into cash.  If any
deficiency shall arise, Borrowers shall remain liable to Agent and Lenders
therefor.

 

(b)                                 To the extent that Applicable Law imposes
duties on Agent to exercise remedies in a commercially reasonable manner, each
Borrower acknowledges and agrees that it is not commercially unreasonable for
Agent (i) to fail to incur expenses reasonably deemed significant by Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition,
(ii) to fail to exercise collection remedies against Customers or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iii) to exercise collection remedies against Customers and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (iv) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (v) to contact other Persons, whether
or not in the same business as any Borrower, for expressions of interest in
acquiring all or any portion of such Collateral, (vi) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (vii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (viii) to dispose of assets in
wholesale rather than retail markets, (ix) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (x) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (xi) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable

 

--------------------------------------------------------------------------------



 

solely on account of not being indicated in this Section 11.1(b).  Without
limitation upon the foregoing, nothing contained in this Section 11.1(b) shall
be construed to grant any rights to any Borrower or to impose any duties on
Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).

 

11.2                        Agent’s Discretion.  Agent shall have the right in
its sole discretion, but subject to Section 11.5, to determine which rights,
Liens, security interests or remedies Agent may at any time pursue, relinquish,
subordinate, or modify or to take any other action with respect thereto and such
determination will not in any way modify or affect any of Agent’s or Lenders’
rights hereunder.

 

11.3                        Setoff.  Subject to Section 14.12, in addition to
any other rights which Agent or any Lender may have under Applicable Law, upon
the occurrence of an Event of Default hereunder, Agent and such Lender shall
have a right, immediately and without notice of any kind, to apply any
Borrower’s property held by Agent and such Lender to reduce the Obligations.

 

11.4                        Rights and Remedies not Exclusive.  The enumeration
of the foregoing rights and remedies is not intended to be exhaustive and the
exercise of any rights or remedy shall not preclude the exercise of any other
right or remedies provided for herein or otherwise provided by law, all of which
shall be cumulative and not alternative.

 

11.5                        Allocation of Payments After Event of Default. 
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations (including without
limitation any amounts on account of any of Cash Management Liabilities or Swap
Obligations), or in respect of the Collateral shall be paid over or delivered as
follows):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;

 

SECOND, to payment of any fees owed to Agent in its capacity as such;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

 

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

 

--------------------------------------------------------------------------------



 

SEVENTH, ratably, to the payment of the outstanding principal amount of (a) the
Obligations (other than (i) principal in respect of Swing Loans paid pursuant to
clause FIFTH above and (ii) Cash Management Liabilities and Secured Hedging
Obligations) arising under this Agreement, (b) Designated Cash Management
Liabilities and Designated Secured Hedging Obligations to the extent the
Reserves have been established therefor and (c) including the payment or cash
collateralization of any outstanding Letters of Credit in accordance with
Section 3.2(b) hereof;

 

EIGHTH, to all other Obligations (including Cash Management Liabilities and
Secured Hedging Obligations to the extent not considered Designated Cash
Management Liabilities or Designated Secured Hedging Obligations or to the
extent Reserves have not been established therefor) arising under this Agreement
which shall have become due and payable (hereunder, under the Other Documents or
otherwise) and not repaid pursuant to clauses FIRST through SEVENTH above; and

 

NINTH,  to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses FIRST through EIGHTH; and

 

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “SIXTH”, “SEVENTH”, “EIGHTH” (and, with respect to clause “EIGHTH”
above, an amount equal to its pro rata share (based on the proportion that the
then outstanding Cash Management Liabilities and Secured Hedging Obligations
held by such Lender bears to the aggregate then outstanding Cash Management
Liabilities and Secured Hedging Obligations) and “NINTH” above; and (iii)
notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities; provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section 11.5; and
(iv) to the extent that any amounts available for distribution pursuant to
clause “SEVENTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by Agent as cash
collateral for the Letters of Credit pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “SEVENTH,”
“EIGHTH”, and “TENTH” above in the manner provided in this Section 11.5.

 

--------------------------------------------------------------------------------



 

ARTICLE XII.

 

WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1                        Waiver of Notice.  Each Borrower hereby waives
notice of non-payment of any of the Receivables, demand, presentment, protest
and notice thereof with respect to any and all instruments, notice of acceptance
hereof, notice of loans or advances made, credit extended, Collateral received
or delivered, or any other action taken in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein.

 

12.2                        Delay.  No delay or omission on Agent’s or any
Lender’s part in exercising any right, remedy or option shall operate as a
waiver of such or any other right, remedy or option or of any Default or Event
of Default.

 

12.3                        Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

ARTICLE XIII.

 

CLOSING DATE AND TERMINATION.

 

13.1                        Term.  This Agreement, which shall inure to the
benefit of and shall be binding upon the respective successors and permitted
assigns of each Borrower, Agent and each Lender, shall become effective on the
Closing Date and shall continue in full force and effect, unless sooner
terminated as herein provided, for a term (the “Term”) ending on
June 1October 23, 20202023 (the “Maturity Date”); provided that the Maturity
Date shall mean March 3, 2020 (the “Springing Maturity Date”) if more than
$50,000,000 in aggregate principal amount of Convertible Notes (2020) (a) remain
outstanding, on the Springing Maturity Date or (b) have not been Adequately
Refinanced (as defined below) on or prior to the Springing Maturity Date;
provided further that Agent may, in its sole discretion, establish Reserves on
and after the Springing Maturity Date in, Excess Availability is less than the
sum of (i) the amount of any Convertible Notes (2020) in excess of $25,000,000
that (i) remain outstanding on the Springing Maturity Date or (ii) have not been

 

--------------------------------------------------------------------------------



 

Adequately Refinanced. “Adequately Refinanced” means the incurrence of any
Permitted Indebtedness with a maturity or redemption date more than 90 days
after the Maturity Date, and for which the proceeds thereof have been reserved
to refinance the Convertible Notes (2020) on or prior to the conversion date
thereofIndebtedness outstanding plus (ii) 17.5% of the Line Cap Amount. 
Borrowing Agent, on behalf of Borrowers, may terminate this Agreement at any
time upon five (5) Business Days’ prior written notice upon payment in full of
the all of the Obligations (including any required repayment or cash
collateralization of the Letter of Credit obligations, Cash Management
Liabilities and Secured Hedging Obligations, but excluding contingent
indemnification obligations upon which no claims have been made).

 

13.2                        Termination.  The security interests, Liens and
rights granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the fact that
Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until the Termination Date.  All representations, warranties,
covenants, waivers and agreements contained herein shall survive until the
Termination Date.  At such time as the Termination Date shall have occurred, the
Liens on the Collateral shall be automatically released and Agent shall, at the
sole expense of Borrowers, deliver to Borrowing Agent any documents reasonably
requested to effectuate or evidence such release.

 

ARTICLE XIV.

 

REGARDING AGENT.

 

14.1                        Appointment.  Each Lender hereby designates PNC to
act as Agent for such Lender under this Agreement and the Other Documents.  Each
Lender hereby irrevocably authorizes Agent to take such action on its behalf
under the provisions of this Agreement and the Other Documents and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto and Agent shall hold
all Collateral, payments of principal and interest, fees (except the fees set
forth in the Fee Letters), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Revolving Credit Notes) Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

 

14.2                        Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final judgment which is no longer appealable), or
(ii) responsible in any manner for any recitals, statements,

 

--------------------------------------------------------------------------------



 

representations or warranties made by any Borrower or any officer thereof
contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.

 

14.3                        Lack of Reliance on Agent and Resignation. 
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Borrower and each Guarantor in
connection with the making and the continuance of the Advances hereunder and the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of each Borrower and each Guarantor.  Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or at any time
or times thereafter except as shall be provided by Borrower pursuant to the
terms hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Revolving Credit Notes, the
Other Documents or the financial condition of any Borrower, or the existence of
any Event of Default or any Default.

 

Agent may resign on thirty (30) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers; provided,
however, if an Event of Default shall have occurred and be continuing, no
consent of Borrowers shall be required with respect to the appointment of a
successor Agent. In the event of a resignation by Agent, until a successor Agent
shall be appointed in accordance with this Agreement, (a) all communications,
payments and notices required to be made or delivered to Agent under this
Agreement shall be made to each Lender (and with respect to any such payments,
to each Lender in accordance with such Lender’s Commitment Percentage),
(b) Agent shall continue to serve as collateral agent for the Lenders and
(c) the Required Lenders shall be entitled to exercise all other rights,
remedies, powers and privileges of Agent under this Agreement.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or

 

--------------------------------------------------------------------------------



 

deed on the part of such former Agent.  After any Agent’s resignation as Agent,
the provisions of this ARTICLE XIV shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
However, notwithstanding the foregoing, if at the time of the effectiveness of
the new Agent’s appointment, any further actions need to be taken in order to
provide for the legally binding and valid transfer of any Liens in the
Collateral from former Agent to new Agent and/or for the perfection of any Liens
in the Collateral as held by new Agent or it is otherwise not then possible for
new Agent to become the holder of a fully valid, enforceable and perfected Lien
as to any of the Collateral, former Agent shall continue to hold such Liens
solely as agent for perfection of such Liens on behalf of new Agent until such
time as new Agent can obtain a fully valid, enforceable and perfected Lien on
all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens).  After any
Agent’s resignation as Agent, the provisions of this ARTICLE XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
ARTICLE XIV and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it in connection with
such Liens.

 

14.4                        Certain Rights of Agent.  If Agent shall request
instructions from Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any Other Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 

14.5                        Reliance.  Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, email, facsimile, telex, teletype or telecopier message,
cablegram, order or other document or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to this Agreement
and the Other Documents and its duties hereunder, upon advice of counsel
selected by it.  Agent may employ agents and attorneys-in-fact and shall not be
liable for the default or misconduct of any such agents or attorneys-in-fact
selected by Agent with reasonable care.

 

14.6                        Notice of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received notice from a
Lender or Borrowing Agent referring to this Agreement or the Other Documents,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that Agent receives such a notice, Agent
shall give notice thereof to Lenders.  Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain

 

--------------------------------------------------------------------------------



 

from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interests of Lenders.

 

14.7                        Indemnification.  To the extent Agent is not
reimbursed and indemnified by Borrowers, each Lender will reimburse and
indemnify Agent in proportion to its respective portion of the outstanding
Advances and its respective Participation Commitments in the outstanding Letters
of Credit and outstanding Swing Loans (or, if no Advances are outstanding, pro
rata according to the percentage that its Commitment Percentage constitutes of
the total aggregate Commitment Percentages), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final judgment which is no longer appealable).

 

14.8                        Agent in its Individual Capacity.  With respect to
the obligation of Agent to lend under this Agreement, the Advances made by it
shall have the same rights and powers hereunder as any other Lender and as if it
were not performing the duties as Agent specified herein; and the term “Lender”
or any similar term shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity as a Lender.  Agent may engage in
business with any Borrower as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

14.9                        Delivery of Documents.  To the extent Agent receives
financial statements or other information required to be delivered under
Section 9.2, 9.4, 9.5, 9.7, 9.8, 9.9, 9.10, 9.16 and 9.17 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.

 

14.10                 Borrowers’ Undertaking to Agent.  Without prejudice to
their obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

14.11                 No Reliance on Agent’s Customer Identification Program. 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection

 

--------------------------------------------------------------------------------


 

with any of Borrowers, their Affiliates or their agents, this Agreement, the
Other Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record-keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other laws.

 

14.12                 Other Agreements.  Each of the Lenders agrees that it
shall not, without the express consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of Agent, set off
against the Obligations, any amounts owing by such Lender to Borrowers or any
deposit accounts of any Borrower now or hereafter maintained with such Lender. 
Anything in this Agreement to the contrary notwithstanding, each of the Lenders
further agrees that it shall not, unless specifically requested to do so by
Agent, take any action to protect or enforce its rights arising out of this
Agreement or the Other Documents, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the Other Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

14.13                 Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release or subordinate any Lien
granted to or held by Agent upon any Collateral (i) upon the occurrence of the
Termination Date, (ii) constituting property being sold or disposed of in
compliance with the terms of this Agreement and the Other Documents,
(iii) constituting property in which a Borrower or a Guarantor (as applicable)
owned no interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to Loan Parties under a lease which has
expired or been terminated in a transaction permitted under this Agreement and
(v) in connection with Permitted Split Lien Indebtedness.  Upon request by Agent
or Borrowing Agent at any time, the Lenders will confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 14.13(a).

 

(b)                                 Without in any manner limiting Agent’s
authority to act without any specific or further authorization or consent by the
Lenders (as set forth in Section 14.13(a)), each Lender agrees to confirm in
writing, upon request by Agent, the authority to release Collateral conferred
upon Agent under Section 14.13(a).  Either without such confirmation (if Agent
has not requested such confirmation) or upon receipt by Agent of such
confirmation (if Agent has requested such confirmation), and upon prior written
request by Borrowing Agent, Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to Agent to the extent permitted by this
Section 14.13; provided, however, that (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Borrower or any Guarantor in respect of) all interests in
the Collateral retained by such Borrower or such Guarantor (as applicable).

 

(c)                                  The Agent shall have no obligation
whatsoever to any Lender to assure that the Collateral exists or is owned by any
Borrower or any Guarantor or is cared for, protected or insured or has been
encumbered or that the Lien granted to Agent pursuant to this Agreement or any
Other Document has been properly or sufficiently or lawfully created, perfected,
protected or

 

--------------------------------------------------------------------------------



 

enforced or is entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 14.13 or in any Other Document, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, Agent may act in any manner it may deem appropriate, in
its sole discretion, given Agent’s own interest in the Collateral as one of the
Lenders and that Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.

 

14.14                 Agency for Perfection.  Each Lender hereby appoints Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and Liens upon the Collateral in assets which, in
accordance with Article 9 of the Uniform Commercial Code, can be perfected only
by possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and Agent and each Lender hereby acknowledges that it holds possession or
control of any such Collateral for the benefit of Agent as secured party. 
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.  Each Borrower by its execution and delivery of this
Agreement hereby, on its behalf and on behalf of its Subsidiaries that are
Guarantors, consents to the foregoing.

 

14.15                 Releases of Guarantee and Lien.  Notwithstanding anything
to the contrary contained herein or in any Other Document, Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 16.2) to take any
action reasonably requested by any Borrower or any Guarantor having the effect
of releasing any Collateral or guarantee obligations to the extent necessary to
permit any disposition of the applicable Collateral or Guarantor, in each case
as permitted hereunder or by any Other Document or in accordance with
Section 14.13 or 16.2.

 

14.16                 Intercreditor and Subordination Agreements.  Each Lender
hereby authorizes Agent to enter into the Intercreditor Agreements and
Subordination Agreements, to make the representations, warranties and covenants
on behalf of the Lenders therein contained, and to take such actions as it is
required or authorized to take thereunder (and such other actions as are
reasonably incidental thereto).  Each Lender agrees to be bound by the terms of
the Intercreditor Agreements and the Subordination Agreements.

 

14.17                 Syndication Agent.  Any Person that becomes a party to
this Agreement as a “syndication agent”, “documentation agent” or other similar
title shall not, unless otherwise expressly provided for in this Agreement, have
any rights, liabilities, duties or responsibilities under this Agreement or any
Other Document in its capacity as such.

 

14.18                 Collateral Custodian.  Upon the occurrence and during the
continuance of any Event of Default, Agent or its designee may at any time and
from time to time employ and maintain on the premises of any Loan Party a
custodian selected by Agent or its designee who shall have full authority to do
all acts necessary to protect Agent’s and the Lenders’ interests.  Each Loan
Party hereby agrees to, and to cause its Subsidiaries to, cooperate with any
such custodian and to do whatever Agent or its designee may reasonably request
to preserve the Collateral.  All costs

 

--------------------------------------------------------------------------------



 

and expenses incurred by Agent or its designee by reason of the employment of
the custodian shall be the responsibility of Borrowers and charged to Borrowers’
Account.

 

14.19                 Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any bankruptcy or any other judicial proceeding relative
to any Loan Party, Agent (irrespective of whether the principal of any of the
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on
Borrowers) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Advances
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of Agent
or any Lender (including any claim for the compensation, expenses, disbursements
and advances of Agent and such Lender and their respective agents and counsel
and all other amounts due Agent or such Lender hereunder and under the Other
Documents) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
hereunder and under the Other Documents.

 

14.20                 Cash Management Products and Services and Secured Hedging
Agreements.  Except as otherwise expressly set forth herein, no Lender or
Affiliates of a Lender providing Cash Management Products and Services or Swap
Contracts that obtains the benefit of the provisions of Section 11.5, the
Guaranty or any Collateral by virtue of the provisions hereof or any Other
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any Other Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Other Document)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in this Agreement of the Other Documents.  Notwithstanding
anything to the contrary, the Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Cash Management Products and Services and Swap
Contracts except to the extent expressly provided herein.  The Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Cash Management
Products and Services and Swap Contracts in the case of the Termination Date.

 

--------------------------------------------------------------------------------



 

ARTICLE XV.

 

BORROWING AGENCY

 

15.1                        Borrowing Agency Provisions.

 

(a)                                 Each Borrower hereby irrevocably designates
Borrowing Agent to be its attorney and agent and in such capacity to (i) borrow,
(ii) request advances, (iii) request the issuance of Letters of Credit,
(iv) sign and endorse notes, (v) execute and deliver all instruments, documents,
applications, security agreements, reimbursement agreements and letter of credit
agreements for Letters of Credit and all other certificates, notice, writings
and further assurances now or hereafter required hereunder, (vi) make elections
regarding interest rates, (vii) give instructions regarding Letters of Credit
and agree with Issuer upon any amendment, extension or renewal of any Letter of
Credit and (viii) otherwise take action under and in connection with this
Agreement and the Other Documents, all on behalf of and in the name such
Borrower or Borrowers, and hereby authorizes Agent to pay over or credit all
loan proceeds hereunder in accordance with the request of Borrowing Agent.

 

(b)                                 The handling of this credit facility as a
co-borrowing facility with a borrowing agent in the manner set forth in this
Agreement is solely as an accommodation to Borrowers and at their request. 
Neither Agent nor any Lender shall incur liability to Borrowers as a result
thereof.  To induce Agent and Lenders to do so and in consideration thereof,
each Borrower hereby indemnifies Agent and each Lender and holds Agent and each
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Agent or any Lender by
any Person arising from or incurred by reason of the handling of the financing
arrangements of Borrowers as provided herein, reliance by Agent or any Lender on
any request or instruction from Borrowing Agent or any other action taken by
Agent or any Lender with respect to this Section 16.1 except due to willful
misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

(c)                                  All Obligations shall be joint and several,
and each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted by Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Borrower, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.

 

15.2                        Waiver of Subrogation.  Each Borrower expressly
waives any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such Borrower may now or hereafter have
against the other Borrowers or any other Person directly or contingently liable
for the Obligations hereunder, or against or with respect to any other
Borrowers’ property (including, without limitation, any property which is
Collateral for the

 

--------------------------------------------------------------------------------



 

Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

 

ARTICLE XVI.

 

MISCELLANEOUS.

 

16.1                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.  Any judicial
proceeding brought by or against any party hereto with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement shall
be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, such
party accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each party hereto hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to such party at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America.  Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of any party
hereto to bring proceedings against any other party hereto in the courts of any
other jurisdiction.  Each party hereto waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens.  Each party
hereto waives the right to remove any judicial proceeding brought against any
Borrower in any state court to any federal court.

 

16.2                        Entire Understanding; Amendments.

 

(a)                                 This Agreement and the documents executed
concurrently herewith contain the entire understanding between each Borrower,
Agent and each Lender and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof.  Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Borrower’s, Agent’s and each
Lender’s respective officers.  Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  Notwithstanding the foregoing, Agent may modify this Agreement or any
of the Other Documents for the purposes of completing missing content or
correcting erroneous content of an administrative nature, without the need for a
written amendment, provided that the Agent shall send a copy of any such
modification to Borrowers and each Lender (which copy may be provided by
electronic mail).  Each Borrower acknowledges that it has been advised by
counsel in connection with the execution of this Agreement and Other Documents
and is not relying upon oral representations or statements inconsistent with the
terms and provisions of this Agreement.

 

(b)                                 The Required Lenders, Agent with the consent
in writing of the Required Lenders, and Borrowers may, subject to the provisions
of this Section 16.2(b), from time to time

 

--------------------------------------------------------------------------------



 

enter into written supplemental agreements to this Agreement or the Other
Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Borrowers thereunder or the conditions, provisions or terms
thereof or waiving any Event of Default thereunder, but only to the extent
specified in such written supplemental agreements; provided, however, that
(x) no such supplemental agreement may change the rights and duties of Agent
without Agent’s consent thereto, (y) Agent may, on behalf of the Lenders and
without further consent therefrom, but requiring the consent of the Loan
Parties, enter into amendments to this Agreement, the Intercreditor Agreements,
the Subordination Agreements or any Other Document as may be approved by Agent
in its reasonable discretion to (1) cure any ambiguity, defect or inconsistency,
(2) make any change that would provide any additional rights or benefits to
Agent, (3) make, complete or confirm any grant of Collateral permitted or
required by the Intercreditor Agreements, Subordination Agreements or any Other
Document or any release of any Collateral that is otherwise permitted under the
terms of the Intercreditor Agreements, the Subordination Agreements, this
Agreement and the Other Documents, (4) to effectuate the transactions
contemplated by Section 2.24, or (5) to document, give effect to and incorporate
conforming terms of any Convertible Indebtedness, Refinancing Indebtedness,
Permitted Spilt Lien Debt or on Indebtedness permitted to be incurred under this
Agreement (it being acknowledged and agreed that split lien collateral
arrangements are a common and accepted structure for asset based loans and there
is substantial market precedence for negotiating a reasonably satisfactory
supplemental agreements in connection therewith) and (z) no such supplemental
agreement shall, without the consent:

 

(i)                                     of all Lenders directly affected
thereby, increase the maximum dollar commitment of any Lender;

 

(ii)                                  of all Lenders directly affected thereby,
extend the maturity of any Revolving Credit Note or the due date for any amount
payable hereunder, or decrease the principal amount due or rate of interest or
reduce any fee payable by Borrowers to Lenders pursuant to this Agreement;

 

(iii)                               of all Lenders, alter the definition of the
term Required Lenders or Supermajority Required Lenders, or alter, amend or
modify this Section 16.2(b);

 

(iv)                              of all Lenders, alter, amend or modify the
provisions of Section 11.5;

 

(v)                                 of all Lenders directly affected thereby,
alter, amend or modify the provisions of this Agreement providing for pro rata
treatment of the Lenders;

 

(vi)                              of all Lenders, release Collateral (other than
in accordance with the provisions of this Agreement, including any transaction
consented to by the Required Lenders in accordance with the terms hereof, or in
accordance with the provisions of any Intercreditor Agreement) with a fair
market value in excess of $5,000,000 in any transaction or series of related
transactions;

 

--------------------------------------------------------------------------------



 

(vii)                           of Supermajority Required Lenders, increase the
Advance Rates above the Advance Rates in effect on the Closing Date or effect
any other amendment which has the effect of increasing Availability; or

 

(viii)                        of all Lenders, release each Borrower from its
obligations hereunder or all or substantially all of the value of  the
Guaranties (other than in accordance with the provisions of this Agreement).

 

(c)                                  Any such supplemental agreement shall apply
equally to each Lender and shall be binding upon Borrowers, Lenders and Agent
and all future holders of the Obligations.  In the case of any waiver,
Borrowers, Agent and Lenders shall be restored to their former positions and
rights, and any Event of Default waived shall be deemed to be cured and not
continuing, but no waiver of a specific Event of Default shall extend to any
subsequent Event of Default (whether or not the subsequent Event of Default is
the same as the Event of Default which was waived), or impair any right
consequent thereon.

 

(d)                                 If any action to be taken by the Lenders or
Agent hereunder requires the unanimous consent, authorization or agreement of
all Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization or agreement, then Agent or Borrowing Agent (with the approval of
Agent), upon at least five (5) Business Days’ prior irrevocable notice to the
Holdout Lender, may permanently replace the Holdout Lender with one or more
Replacement Lenders.  No Holdout Lender shall have the right to refuse to be
replaced.  Such notice to replace the Holdout Lender shall specify an Closing
Date for such replacement, which date shall not be later than five (5) Business
Days after the date such notice is given.  Prior to the Closing Date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver a Commitment Transfer Supplement, subject only to the Holdout Lender
being repaid all of its outstanding Obligations without any premium or penalty
of any kind whatsoever (other than breakage expenses and other amounts pursuant
to Section 2.2(f).  If the Holdout Lender shall refuse or fail to execute and
deliver any such Commitment Transfer Supplement prior to the Closing Date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Commitment Transfer Supplement.  The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 16.3.  Until such
time as the Replacement Lender shall have acquired all of the Obligations, the
Commitments and the other rights and obligations of the Holdout Lender hereunder
and under the Other Documents, the Holdout Lender shall remain obligated to make
the Holdout Lender’s Pro Rata Share of Loans and to purchase its pro rata share
of its participation in each Letter of Credit.

 

(e)                                  Notwithstanding (a) the existence of a
Default or an Event of Default, (b) that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied or (c) any
other provision of this Agreement, Agent may at its discretion and without the
consent of the Required Lenders, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Borrowing Base Amount by up to ten percent
(10%) of the Borrowing Base Amount for up to thirty (30) consecutive Business
Days (and provided that at least five (5) consecutive Business Days shall elapse
before any new Out-of-Formula Loans are made upon repayment of any prior
Out-of-Formula Loans), unless otherwise consented to by the Required Lenders
(the “Out-of-Formula Loans”).  If Agent is willing in its sole and absolute
discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans shall be
payable on demand and

 

--------------------------------------------------------------------------------



 

shall bear interest at the rate for Domestic Revolving Advances consisting of
Domestic Rate Loans; provided that, if Lenders do make Out-of-Formula Loans,
neither Agent nor Lenders shall be deemed thereby to have changed the limit of
Section 2.1(a).  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Borrowing Base Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be “Eligible Accounts,” or “Eligible Unbilled Accounts,” as
applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral.  In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed one hundred
and ten percent (110%) of the applicable Borrowing Base Amount, Agent shall use
its efforts to have Borrowers decrease such excess in as expeditious a manner as
is practicable under the circumstances and not inconsistent with the reason for
such excess.  Revolving Advances made after Agent has determined the existence
of involuntary overadvances shall be deemed to be involuntary overadvances and
shall be decreased in accordance with the preceding sentence.  The Required
Lenders may elect to revoke Agent’s ability to make Out-of-Formula Loans to
Borrowers at any time.

 

(f)                                   In addition to (and not in substitution
of) the discretionary Revolving Advances permitted above in this Section 16.2,
Agent is hereby authorized by Borrowers and the Lenders, from time to time in
Agent’s sole discretion, (i) after the occurrence and during the continuation of
a Default or an Event of Default, or (ii) at any time that any of the other
applicable conditions precedent set forth in Section 8.2 hereof have not been
satisfied, to make Revolving Advances (“Protective Advances”) to Borrowers on
behalf of the Lenders which Agent, in its reasonable business judgment, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (C) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement; provided, that at any time
after giving effect to any such Protective Advances, the outstanding Revolving
Advances do not exceed one hundred and ten percent (110%) of the applicable
Borrowing Base Amount.  Such Advances shall be repayable on demand, constitute
Obligations, be secured by the Collateral and shall bear interest at the rate
(including any increase thereto upon imposition of the Default Rate) then
applicable to Revolving LoansAdvances that are Domestic Rate Loans. Lenders
holding the Revolving Commitments shall be obligated to fund such Protective
Advances and effect a settlement with Agent therefor upon demand of Agent in
accordance with their respective Revolving Commitment Percentages.  To the
extent any Protective Advances are not actually funded by the other Lenders as
provided for in this Section 16.2(f), any such Protective Advances funded by
Agent shall be deemed to be Revolving Advances made by and owing to Agent, and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender holding a Revolving Commitment under this Agreement and the
Other Documents with respect to such Revolving Advances.  The Required Lenders
may elect to revoke Agent’s ability to make Protective Advances to Borrowers at
any time.

 

16.3                        Successors and Assigns; Participations; New Lenders.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, each Lender, all future holders of the
Obligations and their respective successors and

 

--------------------------------------------------------------------------------



 

permitted assigns, except that no Borrower may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (c) of this Section, or (ii) by way of participation in
accordance with the provisions of paragraph (b) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(b) of this Section and, to the extent expressly contemplated hereby, the
Related Persons of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Each Borrower acknowledges that in the
regular course of commercial banking business one or more Lenders may at any
time and from time to time sell participating interests in the Advances (other
than Swing Loans) to other financial institutions (each such transferee or
purchaser of a participating interest, a “Participant”).  Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances (other than Swing Loans) held by it or other
Obligations payable hereunder as fully as if such Participant were the direct
holder thereof; provided that Borrowers shall not be required to pay to any
Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances (other than Swing Loans) or
other Obligations payable hereunder to such Participant had such Lender retained
such interest in the Advances hereunder or other Obligations payable hereunder
and in no event shall Borrowers be required to pay any such amount arising from
the same circumstances and with respect to the same Advances or other
Obligations payable hereunder to both such Lender and such Participant.  Each
Borrower hereby grants to any Participant a continuing security interest in any
deposits, moneys or other property actually or constructively held by such
Participant as security for the Participant’s interest in the Advances (other
than Swing Loans).  In the event of a sale by a Lender of a participating
interest to a Participant, (i) such Lender’s obligations hereunder shall remain
unchanged for all purposes, (ii) each Borrower and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (iii) all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in clauses
(i) and (ii) of Section 16.2(b).  Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant.  Each Borrower hereby agrees that
if amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided, that such right of set-off shall be further subject to
the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as set forth in Section 2.3.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other Obligations under this Agreement
and the Other Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the

 

--------------------------------------------------------------------------------



 

Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement or any Other
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(c)                                  Any Lender, with the consent of Agent and
(other than at any time after the occurrence and during the continuance of an
Event of Default or with respect to any such assignment to a Lender, an
Affiliate of a Lender or pursuant to a sale of all or a substantial portion of
such Lender’s loan portfolio) Borrowers, which consents shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances (other
than Swing Loans) under this Agreement and the Other Documents to one or more
additional banks or financial institutions and one or more additional banks or
financial institutions may commit to make Advances hereunder (each a “Purchasing
Lender”), in minimum amounts of not less than $5,000,000, pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, Agent and, in the absence of a continuing Event of Default, Borrowers,
and delivered to Agent for recording with a processing fee of $3,500 to be paid
by the transferor Lender or the transferee Lender, unless such fee is waived by
Agent; it being agreed however that no consent of Agent or Borrowers shall be
required for a transfer by any Lender to any Affiliate of such Lender (so long
as such Affiliate is not primarily engaged in the business of making private
equity investments, unless such Affiliate is also a Lender hereunder) or any
fund primarily engaged in the business of making or owning commercial loans and
which is owned or managed by, or under common ownership or management with, any
such Lender.  Upon such execution, delivery, acceptance and recording, from and
after the transfer Closing Date determined pursuant to such Commitment Transfer
Supplement, (i) Purchasing Lender thereunder shall be a party hereto and, to the
extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender thereunder with the Commitment Percentages as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  During the continuance of an Event of
Default, each Borrower hereby consents to the addition of such Purchasing Lender
and the resulting adjustment of the Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents.  Borrowers shall execute and deliver such further documents and do
such further acts and things in order to effectuate the foregoing.

 

--------------------------------------------------------------------------------


 

(d)                                 Any Lender, with the consent of Agent which
shall not be unreasonably withheld or delayed, may directly or indirectly sell,
assign or transfer all or any portion of its rights and obligations under or
relating to Revolving Advances under this Agreement and the Other Documents to
an entity, whether a corporation, partnership, trust, limited liability company
or other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO”), pursuant to a
Commitment Transfer Supplement modified as appropriate to reflect the interest
being assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and Agent as
appropriate and delivered to Agent for recording.  Upon such execution and
delivery, from and after the transfer Closing Date determined pursuant to such
Modified Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be
a party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose.  Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO.  Each Borrower hereby consents to the
addition of such Purchasing CLO.  Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

 

(e)                                  Agent, acting solely for this purpose on
behalf of each Borrower in an non-fiduciary capacity, shall maintain at its
address a copy of each Commitment Transfer Supplement and Modified Commitment
Transfer Supplement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of each Lender and the outstanding
principal, accrued and unpaid interest and other fees due hereunder.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and each Borrower, Agent and Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Advance recorded therein for the
purposes of this Agreement.  Notwithstanding anything to the contrary contained
in this Agreement, the Advances and any other Obligations are registered
obligations, the right, title and interest of the Lenders in which shall be
transferrable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This
Section 16.3(e) shall be construed so that the Advances and any other
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.  The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the Closing Date of each transfer or assignment (other than
to an intermediate purchaser) to such Purchasing Lender and/or Purchasing CLO.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 16.3, no sale, transfer or assignment of all or any portion of
any Lender’s rights and obligations under or relating to Revolving Advances
under this Agreement shall be made to any Borrower or any of their Affiliates.

 

--------------------------------------------------------------------------------



 

16.4                        Application of Payments.  Subject to the application
of payments and proceeds in accordance with Section 11.5, Agent shall have the
continuing and exclusive right to apply or reverse and re-apply any payment and
any and all proceeds of Collateral to any portion of the Obligations.  To the
extent that any Borrower makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Agent or such Lender.

 

16.5                        Indemnity.  Borrowers shall indemnify the Issuer,
each Lender and each of their respective affiliates and each of their respective
directors, officers, employees, advisors, agents, affiliates, successors,
partners, representatives and assigns (for purposes of this Section 16.5 only,
each an “Indemnified Person”) from and against any and all actions, suits,
investigation, inquiry, claims, actual losses, damages, liabilities, reasonable
and documented out of pocket expenses or proceedings of any kind or nature
whatsoever which may be incurred by or asserted against or involve any such
Indemnified Person as a result of or arising out of or in any way related to or
resulting from the this Agreement or the Other Documents, the use of proceeds
thereof, the Acquisition Agreement, the Transactions or the other transactions
contemplated hereby or thereby (regardless of whether any such Indemnified
Person is a party thereto and regardless of whether such matter is initiated by
a third party or otherwise) (for purposes of this Section 16.5 only, any of the
foregoing, a “Proceeding”), and Borrowers agree to reimburse each Indemnified
Person upon demand for any reasonable and documented legal or other out of
pocket expenses incurred in connection with investigating, defending, preparing
to defend or participating in any such Proceeding by one counsel to each group
of Indemnified Persons taken as a whole and, if reasonably necessary, one firm
of local counsel in each appropriate jurisdiction, to each group of Indemnified
Persons taken as a whole, and, in the case of an actual or reasonably perceived
conflict of interest, one additional counsel in each applicable jurisdiction to
each group of similarly affected Indemnified Persons taken as a whole; provided,
however, that no Indemnified Person will be indemnified for any such cost,
expense or liability to the extent it has resulted from (i) the gross negligence
or willful misconduct of such Indemnified Person or any of its Related Persons,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) the material breach of its obligations under this Agreement
or the Other Documents by such Indemnified Person or any of its Related Persons,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction, or (iii) any dispute among Indemnified Persons that did not
involve actions or omissions of Borrower or any direct or indirect parent or
controlling person of Borrower or any of their subsidiaries or affiliates. For
the avoidance of doubt, this Section 16.5 shall not apply with respect to Taxes
(which are governed by Section 3.10), other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

16.6                        Notice.  Any notice or request hereunder may be
given to Borrowing Agent or any Borrower or to Agent or any Lender at their
respective addresses set forth below or at such other address as may hereafter
be specified in a notice designated as a notice of change of address under this
Section.  Any notice, request, demand, direction or other communication (for
purposes of this Section 16.6 only, a “Notice”) to be given to or made upon any
party hereto under any provision of this Loan Agreement shall be given or made
by telephone or in writing (which includes by

 

--------------------------------------------------------------------------------



 

means of electronic transmission (i.e., “e-mail”) or facsimile transmission or
by setting forth such Notice on a site on the World Wide Web (a “Website
Posting”) if Notice of such Website Posting (including the information necessary
to access such site) has previously been delivered to the applicable parties
hereto by another means set forth in this Section 16.6) in accordance with this
Section 16.6.  Any such Notice must be delivered to the applicable parties
hereto at the addresses and numbers set forth under their respective names on
Section 16.6 hereof or in accordance with any subsequent unrevoked Notice from
any such party that is given in accordance with this Section 16.6.  Any Notice
shall be effective:

 

(a)                                 In the case of hand-delivery, when
delivered;

 

(b)                                 If given by mail, four days after such
Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested;

 

(c)                                  In the case of a telephonic Notice, when a
party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, a Website Posting or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);

 

(d)                                 In the case of a facsimile transmission,
when sent to the applicable party’s facsimile machine’s telephone number, if the
party sending such Notice receives confirmation of the delivery thereof from its
own facsimile machine;

 

(e)                                  In the case of electronic transmission,
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement);

 

(f)                                   In the case of a Website Posting, upon
delivery of a Notice of such posting (including the information necessary to
access such site) by another means set forth in this Section 16.6; and

 

(g)                                  If given by any other means (including by
overnight courier), when actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

(A)         If to Agent or PNC at:

 

PNC Bank, National Association
200 South Wacker Drive
Suite 600
Chicago, Illinois 60606
Attention: Portfolio Manager
Telephone: (312) 454-2920
Facsimile: (312) 454-2919

 

--------------------------------------------------------------------------------



 

with a copy to:

 

PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:  Gerri Porter
Telephone: (412) 768-6056
Facsimile: (412) 762-8672
Email: gerri.porter@pnc.com

 

with an additional copy to:

 

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention:  Rachel Rawson
Telephone:  (216) 586-3939
Facsimile:  (216) 579-0212
Email: rlrawson@jonesday.com

 

(B)         If to a Lender other than Agent, as specified on the signature
pages hereof

 

(C)         If to Borrowing Agent or any Borrower:

 

Echo Global Logistics Inc.
600 W. Chicago Avenue
Chicago, Illinois 60654
Attention: Kyle Sauers, Chief Financial Officer
Telephone:  (312) 784-7695
Facsimile: (312) 784-7729
Email:  KSauers@echo.com

 

with a copy to:

 

Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Attention:  Chuck Boehrer
Telephone:  (312) 558-5989
Facsimile:    (312) 558-5700
Email: CBoehrer@winston.com

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

--------------------------------------------------------------------------------



 

16.7                        Survival.  The obligations of Borrowers under
Section 2.2(f), 2.2(g), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations
of Lenders under Section 2.2, 2.13(b), 2.14, 2.16. 2.17 and 14.7, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

 

16.8                        Severability.  If any part of this Agreement is
contrary to, prohibited by, or deemed invalid under Applicable Laws, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

16.9                        Expenses.  Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of one counsel for
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the Other Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by Agent, any
Lender or Issuer (including the documented fees, charges and disbursements of
any one counsel for Agent, any Lender or Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Agent, any Lender or Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the Other Documents, including its rights under this
Section, or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and (iv) all reasonable out-of-pocket expenses of Agent’s regular
employees and agents engaged periodically, pursuant to Section 4.7, to perform
audits of any Borrower’s or any Borrower’s Affiliate’s or Subsidiary’s books,
records and business properties.

 

16.10                 Injunctive Relief.  Each Borrower recognizes that, in the
event Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

 

16.11                 Consequential Damages.  No party hereto shall be liable to
any Borrower or any Guarantor (or any Affiliate of any such Person) for
indirect, punitive, exemplary or consequential damages arising from any breach
of contract, tort or other wrong relating to the establishment, administration
or collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any Other Document.

 

16.12                 Captions.  The captions at various places in this
Agreement are intended for convenience only and do not constitute and shall not
be interpreted as part of this Agreement.

 

16.13                 Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed,

 

--------------------------------------------------------------------------------



 

shall be deemed an original, but all such counterparts shall constitute one and
the same agreement.  Any signature delivered by a party by facsimile or similar
method of electronic transmission shall be deemed to be an original signature
hereto.

 

16.14                 Construction.  The parties acknowledge that each party and
its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.  In the event of a direct
conflict between the provisions of this Agreement and the provisions contained
in any Other Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Agreement
shall control and govern.

 

16.15                 Confidentiality; Sharing Information.

 

(a)                                 Each Lender, each Issuer and Agent agrees to
maintain, the confidentiality of information obtained by it pursuant to this
Agreement or any Other Document and designated in writing by any Loan Party as
confidential or disclosed under circumstances where it is reasonable to assume
that such information is confidential (the “Information”), except that such
Information may be disclosed by the Lenders, Issuer or Agent (i) with Borrowing
Agent’s consent, (ii) to Related Persons of such Lender, Issuer or Agent, as the
case may be, that are advised of the confidential nature of such Information and
are instructed to keep such Information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 16.15 or (B) available to such Lender, Issuer or Agent or any of their
Related Persons, as the case may be, from a source (other than any Loan Party)
not known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable law or other legal process or requested or
demanded by any Governmental Authority (in which case Agent shall notify
Borrowing Agent to the extent not prohibited by law or legal process), (v) to
the extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
(B) otherwise to the extent consisting of general portfolio information that
does not identify Loan Parties, (vii) to current or prospective assignees or
participants, direct or contractual counterparties to any Swap Contracts and to
their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 16.15 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, (ix) in connection with
the exercise or enforcement of any right or remedy under this Agreement or any
Other Document, in connection with any litigation or other proceeding to which
such Lender, Issuer or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Loan Parties or their Related Persons referring to a Lender, Issuer or Agent
or any of their Related Persons and (x) to the National Association of Insurance
Commissioners, CUSIP Service Bureau or any similar organization, regulatory
authority, examiner or nationally recognized ratings agency. In the event of any
conflict between the terms of this Section 16.5 and those of any Other Document,
the terms of this Section 16.5 shall govern.

 

--------------------------------------------------------------------------------



 

(b)                                 Borrower acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder.  Such authorization shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

16.16                 Publicity.  Each Borrower and each Lender hereby
authorizes Agent and Lenders to make customary announcements of the financial
arrangement entered into among Borrowers, Agent and Lenders, including
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Agent shall in its sole and absolute discretion deem
appropriate, in each case, subject to the prior approval of Borrowers, such
approval not to be unreasonably withheld, conditioned or delayed.

 

16.17                 Certifications From Banks and Participants; USA PATRIOT
Act.

 

(a)                                 Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA PATRIOT Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations at such times as may be
requested by Agent to comply with the USA PATRIOT Act.

 

(b)                                 The USA PATRIOT Act requires all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, Lender may from time to time request, and each Loan
Party shall provide to Lender, such Loan Party’s name, address, tax
identification number and/or such other identifying information as shall be
necessary for Lender to comply with the USA PATRIOT Act and any other
Anti-Terrorism Law.

 

16.18                 Anti-Money Laundering/International Trade Law Compliance.

 

(a)                                 Each Loan Party represents and warrants that
(i) no Covered Entity is a Sanctioned Person and (ii) no Covered Entity, either
in its own right or through any third party, (A) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (C) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

--------------------------------------------------------------------------------



 

(b)                                 Each Loan Party covenants and agrees that
(i) no Covered Entity will become a Sanctioned Person, (ii) no Covered Entity,
either in its own right or through any third party, will (B) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be derived from any unlawful activity, (iv) each Covered
Entity shall comply with all Anti-Terrorism Laws and (v) the Loan Parties shall
promptly notify Agent in writing upon the occurrence of a Reportable Compliance
Event.

 

16.19                 No Party Deemed Drafter.  Each of the parties hereto
agrees that no party hereto shall be deemed to be the drafter of this Agreement.

 

16.20                 Reinstatement; Certain Payments.  If any claim is ever
made upon Agent or any other Secured Party for repayment or recovery of any
amount or amounts received by Agent or such Secured Party in payment or on
account of any of the Obligations, Agent or such Secured Party shall give prompt
notice of such claim to Agent and Borrowing Agent, as applicable, and if Agent
or such Secured Party repays all or part of such amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such Secured Party or any of its property, or (b) any good
faith settlement or compromise of any such claim effected by Agent or such
Secured Party with any such claimant, then and in such event each Loan Party
agrees that (i) any such judgment, decree, order, settlement or compromise shall
be binding upon it notwithstanding the cancellation of any of the Obligations or
the termination of this Agreement or the Other Documents, and (ii) it shall be
and remain liable to such Secured Party hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by Agent or such Secured Party.

 

16.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or any
Other Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or any Other Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder that may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

--------------------------------------------------------------------------------



 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Other Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[signature pages follow]

 

--------------------------------------------------------------------------------